                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 1 of 207
                                                                                                      1
641−435−4505

 Filing Date    #                                      Docket Text

                    147   Objection to Sell/Sale of Property Filed by Charles Thomson (related
                          document(s)134 Sell/Sale of Property). (Thomson, Charles) (Entered:
 04/07/2020               04/07/2020)

                    148   Notice of Appearance and Request for Notice by Bradley R. Kruse Filed
                          by Creditor Cornice & Rose International, LLC. (Kruse, Bradley)
 04/07/2020               (Entered: 04/07/2020)

                    149   Objection re: Sell/Sale of Property Filed by Creditor Cornice & Rose
                          International, LLC (related document(s)134 Sell/Sale of Property).
 04/07/2020               (Kruse, Bradley) (Entered: 04/07/2020)

                    150   Motion to Strike Objection Filed by First Security Bank & Trust
                          Company (related document(s)147 Objection). (Lam, Eric) (Entered:
 04/07/2020               04/07/2020)

                    151   Brief (Pre−Hearing) Filed by Creditor First Security Bank & Trust
                          Company (related document(s)134 Sell/Sale of Property). (Lam, Eric)
 04/07/2020               (Entered: 04/07/2020)

                    152   Joinder in Objection Filed by Creditor Cornice & Rose International,
                          LLC (related document(s)147 Objection). (Kruse, Bradley) (Entered:
 04/08/2020               04/08/2020)

                    153   Support Document re: Objection to Document Supplement to Objection
                          Filed by Creditor Cornice & Rose International, LLC (related
                          document(s)149 Objection to Document). (Kruse, Bradley) (Entered:
 04/08/2020               04/08/2020)

                    154   Order Authorizing Approving Sale Pursuant to Section 363 of the
                          Bankruptcy Code and Providing Related Relief (Related Doc # 134)
 04/09/2020               Dated and Entered on 4/9/2020. (tsta) (Entered: 04/09/2020)

                    155   Motion to Reconsider 154 Filed by Cornice & Rose International, LLC
 04/23/2020               (Kruse, Bradley) Modified on 4/24/2020 (tsta). (Entered: 04/23/2020)

                    156   Motion to Reconsider re: Order Regarding Motion For Sale of Property
                          Filed by Charles Thomson (related document(s)154 Order Regarding
 04/23/2020               Motion For Sale of Property). (Thomson, Charles) (Entered: 04/23/2020)

                    157   Motion for Partial Withdrawal of the Reference Filed by Cornice & Rose
                          International, LLC (related document(s)154 Order Regarding Motion For
                          Sale of Property). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit
 04/23/2020               C # 4 Exhibit D) (Kruse, Bradley) (Entered: 04/23/2020)

                    158   Motion To Stay re: Motion Filed by Cornice & Rose International, LLC
                          (related document(s)157 Motion). (Attachments: # 1 Exhibit A) (Kruse,
 04/23/2020               Bradley) (Entered: 04/23/2020)




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 2 of 207
                                                                                                     2
 Case 19-00507       Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                  Document      Page 1 of 74



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )
MCQUILLEN PLACE COMPANY, LLC, an                     )              Case No. 19-00507
Iowa limited liability company,                      )              Chapter 7
                                                     )
               Debtor.                               )              Hon. Thad J. Collins
                                                     )
                                                     )

              OBJECTION OF EQUITY SECURITY HOLDERS TO TRUSTEE’S
                                MOTION TO SELL


        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Objection of Equity Security Holders to Trustee’s

Motion to Sell” (this “Objection”) respectfully state as follows:

        1.     On March 23, 2020, the Trustee filed a “Motion to Motion For Sale of Property

Under Section 363” (the “Motion”) pursuant to which he seeks, inter alia, to sell the principal

asset of the estate, certain real and property located at 123 North Main, Charles City, Iowa (the

“Property”) to First Security Bank & Trust Co. (“First Security”) for $1.1 million.

        2.      The Equity Security Holders, who are also general unsecured creditors and

administrative claimants under 11 U.S.C. 503(b)(1)(A) in this case, object to the proposed sale on

the following grounds (each of which is described more specifically in paragraphs 4 through 56

hereof):

        a.     the “bidding” process was fatally flawed;

        b.     the efforts of the Trustee to market the Property were so meager as to violate the

               business judgment rule;




                                                 1

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 3 of 207
                                                                                                     3
    Case 19-00507        Doc 147       Filed 04/07/20 Entered 04/07/20 12:00:07                    Desc Main
                                       Document      Page 2 of 74



        c.       First Security should not be permitted to tell the Court (and others) that it would

                 not bid on the Property, have the Court (and others) rely on that representation, then

                 bid on the Property;

        d.       Having a 363 sale move forward in the midst of a National Emergency is contrary

                 to the public policy expressed in both the Bankruptcy Code and Governor

                 Reynold’s directives;

        e.       The Trustee in this case has been curiously close to and reliant on the proposed

                 bidder, meriting additional scrutiny of the Court; and

        f.       Other persons wish to present competing, higher bids on the Property, but have

                 been precluded from doing so due to the breakneck speed for approval sought by

                 the Trustee.

        3.       In addition to the Equity Security Holders, unsecured creditor Steve Binstock

wishes to join in this Objection.

                                  A.       The Flawed Bidding Process.

        4.       Shortly after the January 27, 2020, §341 meeting, the Trustee elected to delegate

the job of seeking “bidders”1 to the Iowa Economic Development Authority (“IEDA”).

        5.       The IEDA’s 2017 failure to honor its 2013 commitment to provide Enterprise Zone

tax credits to the Debtor started the chain of events which (together with the actions of First

Security) precipitated the Debtor seeking protection under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).




1
  The term “bidders” is in quotation marks because, as explained below, the solicitation was for “proposals” rather
than for actual “bids.”

                                                        2

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 4 of 207
                                                                                                                      4
    Case 19-00507        Doc 147        Filed 04/07/20 Entered 04/07/20 12:00:07                      Desc Main
                                        Document      Page 3 of 74



         6.       On February 10, 2020, following consultation with the IEDA and First Security,

the Trustee signed a letter (attached as Exhibit A) (the “RFP”) seeking “proposals” from parties

interested in completing construction on McQuillen Place under a set of detailed conditions.

         7.       The conditions included:

         a.       Agreeing to apply federal “affordability” regulations to the 33 units on the second

                  and third floors of the building;

         b.       Requiring detailed pro-forma and build-out projections;

         c.       Requiring completion of detailed projections concerning cost-to-complete the

                  building, including the first floor;

         d.       Agreeing to Davis-Bacon wage regulation for completion of the 33 units on the

                  second and third floors;

         e.       A statement of the “bidder’s” qualifications as a developer.

         8.       On February 10, 2020, the RFP was distributed by IEDA staff via email to various

parties which had expressed an interest in “bidding” on the Property. Despite having expressed

interest on multiple occasions to the IEDA and the Trustee, the Equity Security Holders were not

included in the February 10, 2020 distribution2.

         9.       Two bids were submitted. Only one -- that of Binstock Development, LLC

(“BDL”)3 -- even attempted to comply with the complex requirements of RFP. The IEDA staff

decided neither bid complied with the RFP’s requirements.




2
  The Equity Security Holders only became aware of the RFP later, when Charles M. Thomson, one of the Equity
Security Holders and an objecting party, contacted the Trustee by telephone to inquire about the status of the sale of
the Property.
3
  Charles M. Thomson, one of the Equity Security Holders and an objecting party, assisted BDL with its proposal.

                                                          3

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 5 of 207
                                                                                                                         5
 Case 19-00507        Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07              Desc Main
                                   Document      Page 4 of 74



       10.     Rather than contact BDL to request a revised bid or to correct errors or omissions

in its proposal, the Trustee elected to negotiate with First Security. This negotiation led to the

Motion presently before the Court.

       11.     The sale described in the Motion, however, is dramatically different from the sale

that was contemplated in the RFP.

       12.     Rather than seeking to impose the restrictions described in paragraph 7, the Motion

is for a straightforward 363 sale, free and clear not just of liens, but of the IEDA’s regulatory aegis

as well.

       13.     The sale described in the Motion is a radically different business proposition than

that described in the RFP. The sale described in the Motion is far more attractive for a prospective

developer. See Affidavit of Steve Binstock, attached hereto as Exhibit B, at ¶ 3-6. However, only

First Security was permitted by the Trustee to “bid” on this proposal.

       14.     The first that many of the recipients of the initial RFP heard of these new, far more

advantageous terms was an email from one of the Equity Security Holders on April 3, 2020. See

Affidavit of Charles Thomson, attached hereto as Exhibit C, at ¶ 2.

       15.     In effect, the only notice to competing prospective buyers of these new terms was

the email described in paragraph 14.

       16.     The effect of this novel 363 procedure has been significant chilling of bidding. See

Affidavit of Steve Binstock, at ¶ 3-6.

               B.      The efforts of the Trustee to market the Property were so
                        meager as to violate the business judgment rule.

       17.     On information and belief, the sale in the Motion was not advertised in any

publication or on any website.




                                                  4

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 6 of 207
                                                                                                          6
 Case 19-00507        Doc 147     Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                  Document      Page 5 of 74



        18.     Craigslist.com, Facebook.com, Zillow.com all offer free listings for real estate for

sale. On information and belief, no listing for the Property was placed by the Trustee on any of

these sites.

        19.     On information and belief, the Property was not listed with any realtor in Charles

City.

        20.     Parson’s Realty, a well-known Charles City commercial realtor, was unaware of

unaware of any advertising or similar promotion for the Property’s sale. See Affidavit of Connie

Parson, attached hereto as Exhibit D, at ¶ 9.

        21.     Apparently, the Trustee was not aware of the number of potential developers

contacted by the IEDA until shortly prior to the filing of the Motion. See attached Exhibit E.

        22.     The failure to utilize any marketing tool other than a list developed by the IEDA

may not have produced the highest return to the estate. See, Affidavit of Connie Parson, at ¶ 7;

Affidavit of Steve Binstock, at ¶ 7.

         C.      First Security should not be permitted to tell the Court (and others)
               that it would not bid on the Property, have the Court (and others)
                      rely on that representation, then bid on the Property.

        23.     During the hearing on First Security’s Motion to Convert this case from Chapter 11

to Chapter 11, one of the arguments advanced by counsel for First Security was that “The bank’s

not going to be the buyer. It will be a third-party buyer.” (See, Recording of November 14, 2019

hearing, at 27:09).

        24.     Counsel for First Security repeated this assertion during the January 27, 2020,

Section 341 meeting, and later during the tour of the Property (also on January 27, 2020) as

justification for why First Security, but not the Equity Security Holders, should be permitted to




                                                 5

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 7 of 207
                                                                                                       7
    Case 19-00507           Doc 147         Filed 04/07/20 Entered 04/07/20 12:00:07                         Desc Main
                                            Document      Page 6 of 74



formulate the RFP with the IEDA. See, Affidavit of James Gray, attached hereto as Exhibit F, at

¶ 2.

           25.      The “third-party buyer” argument was a key component of First Security’s

argument for conversion of the case to Chapter 7, rather than dismissal as requested by the Debtor.

           26.      This change of position, which is not explained by the Trustee or First Security, is

remarkably consistent with sentiments expressed by members of the Board of Directors of First

Security in 2018, when they voted to foreclose on the Property as a means of seizing the

development for their own purposes.4 See, generally, 16 counts filed by Amelia Management,

LLC against First Security Bank in First Security Bank v. McQuillen Place Co., LLC, Case No.

EQCV031170 and others5.


4
    From the Board minutes of March 8, 2018:

[Board member Gene Hall:]

           I absolutely agree that if the bank finishes the project, [I] agree it will be a public relations
           windfall for the bank. I don’t think anyone has any faith in Charlie right now. If we do it, if that
           is the way it goes, I still have some reservations that Bob and Charlie lose it, they lose everything,
           we take everything Charlie has. ….

[Board member J. Richard Herbrechtsmeyer:]

           I can assure you one thing, Directors will pay to have McQuillen removed. [….]

           [….] PR wise if we step in and finish it, I am sure there will be people thinking bankers are bad,
           but there will be a lot of others that worry about the community, that somebody stepped up and
           finished it. We can use the same argument with Gene and Connie and we need to get it done
           and be beneficial to both. [….]

[Board member Hall:]

           Charlie can’t finish it and Charlie can’t run it. I think it would be a public relations windfall and
           the sooner the better.
5
  See also: 16 counts filed by Amelia Trust against First Security Bank in First Security Bank v. McQuillen Place Co.,
LLC, Case No. EQCV031170; 16 counts filed by Charles M. Thomson against First Security Bank in First Security
Bank v. McQuillen Place Co., LLC, Case No. EQCV031170; 18 counts against First Security Bank filed by Amelia
Management, LLC in First Security Bank v. Amelia Management, LLC, Case No. EQCV031407; 18 counts against
First Security Bank filed by Charles M. Thomson in First Security Bank v. Amelia Management, LLC, Case No.
EQCV031407; 18 counts against First Security Bank filed by Umbrella Realty, LLC in First Security Bank v.
Umbrella Realty, LLC, Case No. EQCV031404; 18 counts against First Security Bank filed by Charles M. Thomson
in First Security Bank v. Umbrella Realty, LLC, Case No. EQCV031404; 18 counts against First Security Bank filed

                                                               6

       Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 8 of 207
                                                                                                                         8
 Case 19-00507         Doc 147       Filed 04/07/20 Entered 04/07/20 12:00:07                  Desc Main
                                     Document      Page 7 of 74



        27.     First Security’s change of position on whether it would bid on the Property or not

creates, at a minimum, an appearance of impropriety which should not be sanctioned by this Court

by granting approval of the Motion.

                      D.      Having a §363 sale move forward in the midst
                     of a National Emergency is contrary to the public policy
                           expressed in both the Bankruptcy Code and
                                 Governor Reynold’s directives.

        28.     One of the long-standing public policy objectives of the Bankruptcy Code has been

the maximization of assets of the debtor for the benefit of creditors. See, In re Big Rivers Electric

Corp., 233 B.R. 726, 734 (Bankr.W.D.Ky.1998), and cases cited therein.

        29.     Concomitantly, one of the tools of the Bankruptcy Code for maximizing assets is

the orderly liquidation of assets. Lynd v. Ries (In re Genmar Holdings, Inc.), 490 B.R. 833, 836

(B.A.P. 8th Cir.2013), citing In re Lang, 398 B.R. 1, 4 (Bankr. N.D. Iowa 2008).

        30.     A “fire sale” -- the desperate sale of goods into a market swamped with sellers -- is

one of the evils long sought be avoided by applying the tools of the Bankruptcy Code. See, e.g.,

Salven v. Munday (In re Kemmer), 265 B.R. 224, 235 (Bankr.E.D.Cal.2001), and Lynn M. LoPucki

and Joseph W. Doherty, Bankruptcy Fire Sales, 106 Mich. L. Rev. 1, 37 (2007) (in the context of

corporate asset liquidations).

        31.     The United States generally and Iowa in particular are in the midst of

unprecedented social and economic turmoil as the result of a virus pandemic.




by Amelia Management, LLC in First Security Bank v. Amelia Management, LLC, Case No. EQCV031406; 18 counts
against First Security Bank filed by Charles M. Thomson in First Security Bank v. Amelia Management, LLC, Case
No. EQCV031406; 18 counts against First Security Bank filed by Amelia Management, LLC in First Security Bank
v. Amelia Management, LLC, Case No. EQCV031405; and 18 counts against First Security Bank filed by Charles M.
Thomson in First Security Bank v. Amelia Management, LLC, Case No. EQCV031405.

                                                      7

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 9 of 207
                                                                                                                 9
 Case 19-00507        Doc 147        Filed 04/07/20 Entered 04/07/20 12:00:07           Desc Main
                                     Document      Page 8 of 74



       32.     One of the consequences of the turmoil has been disruption of the credit markets to

the point of paralysis. See, Affidavit of Connie Parson, at ¶ 10; Affidavit of Steven Binstock, at

¶ 8, Affidavit of Gray at ¶3.

       33.     Certain asset classes are in free-fall, as buyers are reluctant to make purchases given

the uncertainty of future market conditions. See, Affidavit of Steven Binstock, at ¶ 8.

       34.     In response to the situation, Kim Reynolds, Governor of Iowa, has directed a

cessation of foreclosures, to wit:


               Pursuant to Iowa Code §§ 29C.6(6) and 135.144(3), and in conjunction
               with the Iowa Department of Public Health, I temporarily suspend the
               regulatory provisions of Iowa Code chapters 646, 654, 655A, and 656
               allowing for the commencement of foreclosure proceedings, or the
               prosecution of ongoing foreclosure proceedings, on residential,
               commercial, and agricultural real property located in the state of Iowa.
               Suspension of these provisions shall apply during the duration of this
               Proclamation or any future extension of this suspension.

               A.      Nothing in this section shall be construed as relieving any individual
                       of their obligation to make mortgage payments, or to comply with
                       any other obligation that an individual may have under a mortgage.

               B.      The Iowa Division of Banking and the Iowa Division of Credit
                       Unions are hereby directed to immediately engage with banks,
                       credit unions, mortgage bankers, and mortgage services to identify
                       any tools, means, or methods that could be used to relieve Iowans
                       from the threat of foreclosure.

Proclamation of Disaster Emergency, Kimberly K. Reynolds, Governor of Iowa, March 22, 2020,

Section 2 (attached hereto as Exhibit G).

       35.     A sale under 11 U.S.C. 363 is in many respects a Federal form of a foreclosure sale.

       36.     The same policy concerns identified in the Governor’s proclamation apply to all

foreclosure sales at this moment, whether they are under state or Federal auspices.




                                                 8

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 10 of 207
                                                                                                         10
 Case 19-00507         Doc 147     Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                   Document      Page 9 of 74



       37.     The economic uncertainty caused by the epidemic has reduced the willingness of

potential bidders to make competing offers for the Property. See, Affidavit at Binstock, at ¶8.

       38.     The policy considerations which prompted the issuance of the Proclamation justify

this Court withholding any ruling on the Motion until the earlier of the abatement of the crisis in

the credit markets or April 30, 2020 (the current expiry of the National Emergency declared by

President Trump).

                  E.      The Trustee in this case has been curiously close to
                             and reliant on the proposed bidder,
                           meriting additional scrutiny of the Court.

       39.     Counsel for First Security was copied on the initial contact between the United

States Trustee’s office and the Trustee. See Exhibit H.

       40.     Counsel for First Security has been regularly copied or bcc’d on nearly all matters

pertaining to this case which have come to the attention of the Trustee. See, e.g., Exhibit I.

       41.     Neither the Equity Security Holders nor other creditors have enjoyed such regular

email intimacy with the Trustee.

       42.     The Trustee sought counsel from First Security prior to selling assets of the estate

in which First Security did not have any even alleged security interest. See Exhibit J.

       43.     Counsel for First Security provided the Trustee with a template used in the

disposition of these unrelated assets. See Exhibit K.

       44.     First Security’s counsel was closely involved with the Trustee in the writing and

distribution of the RFP. See Exhibit L.

       45.     First Security’s regular maintenance staff was chosen by the Trustee to oversee the

Property, notwithstanding the request of the Equity Security Holders for a neutral party to fill that

role. See Exhibit M.



                                                 9

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 11 of 207
                                                                                                        11
 Case 19-00507       Doc 147     Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                 Document      Page 10 of 74



       46.     The Trustee sought advice from First Security on the value of the Property, then

later omitted the email in which this advice was sought from its production of documents to the

Equity Security Holders. See Exhibit N.

       47.     The Motion and most of the documents related to the Motion were drafted by

counsel for First Security Bank. See Exhibit O.

       48.     Counsel for the Equity Security Holders repeated asked the Trustee for an

opportunity to negotiate with the Trustee concerning the sale of the Property. See, Affidavit of

Charles Thomson, at ¶ 3.

       49.     When counsel for the Equity Security Holders left a message for the Trustee to

repeat the request, rather than a returned telephone call, counsel for the Equity Security Holders

received the following email message (Exhibit P):

               Mr. Thomson,
               I hope to have a final decision made on the bid selection process within the
               next week. In the interim, I have nothing further to report.
               Charles Smith

       50.     The next business day, the Trustee filed the Motion.




                                                  10

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 12 of 207
                                                                                                     12
 Case 19-00507        Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07              Desc Main
                                   Document      Page 11 of 74




                       F.      Other persons wish to present competing,
                     higher bids on the Property, but have been precluded
                          from doing so due to the breakneck speed
                              for approval sought by the Trustee.

        51.     At least three persons contacted by the Equity Security Holders have expressed a

desire to submit bids for higher dollar amounts, but are unable to do so due to the short amount of

time permitted them under the schedule of the Trustee’s Motion. See, Affidavit of Thomson, at ¶

3.

        52.     One of these persons, BDL, was a “bidder” when proposals were being solicited

for completion of the Property.

        53.     Another party (“Person A”), who contacted the Equity Security Holders on

Saturday, April 4, 2020, evaluated materials sent by the Equity Security Holders over the weekend.

However, late Sunday, Person A decided to pass. Person A thought acquisition of the Property at

a price higher than that named by First Security would be of interest, but declined to examine the

opportunity further because of the short deadline. This person asked to remain unnamed so as to

“not offend” persons involved with the Property.

        54.     Another individual (“Person B”) contacted the Equity Security Holders on Monday,

April 6, 2020. Person B said the idea was “intriguing” but declined to pursue due diligence because

of the short time frame and the National Emergency.

        55.     Neither Person A nor Person B were aware of the changed terms offered to First

Security. Both indicated that the change in terms made the Property more attractive.

        56.     It is clear from the responses to a relatively low-key marketing effort (a short

email), that significant purchaser interest exists for achieving a better return for creditors than that

proposed in the Motion.


                                                  11

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 13 of 207
                                                                                                           13
 Case 19-00507          Doc 147    Filed 04/07/20 Entered 04/07/20 12:00:07           Desc Main
                                   Document      Page 12 of 74



       NOW, WHEREFORE, the Equity Security Holders respectfully request that this Court

enter an order:

       (a)        denying the Trustee’s Motion; and

       (b)        granting the Equity Security Holders such other and further relief as may be just

and equitable under the circumstances.

                                               Respectfully submitted,

                                               All of the Equity Security Holders of the Debtor

                                               _/s/ Charles Thomson_______
                                               Charles M. Thomson
Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                                  12

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 14 of 207
                                                                                                      14
 Case 19-00507       Doc 147     Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                                 Document      Page 13 of 74


                                           Exhibit List

Exhibit A --   Letter Of Smith
Exhibit B --   Affidavit/Declaration Of Binstock
Exhibit C --   Affidavit/Declaration Of Charles Thomson
Exhibit D --   Affidavit Of Connie Parson
Exhibit E --   Email Of Trustee Regarding RFP Recipients
Exhibit F --   Affidavit/Declaration of James Gray
Exhibit G --   Proclamation Of Governor Reynolds
Exhibit H --   Initial Email After Conversion
Exhibit I --   Email Bcc Regarding Keys
Exhibit J --   Email On Cleaners Price
Exhibit K --   Email On Cleaners Sale
Exhibit L --   Email On RFP
Exhibit M --   Letter Regarding Building Supervisor
Exhibit N --   Email Regarding Price Of Property
Exhibit O --   Email Regarding Drafting Documents
Exhibit P --   Email Response To Telephone Call




                                               13

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 15 of 207
                                                                                        15
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 14 of 74




                   EXHIBIT A --       LETTER OF SMITH




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 16 of 207
                                                                                 16
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 15 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 17 of 207
                                                                                 17
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 16 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 18 of 207
                                                                                 18
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 17 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 19 of 207
                                                                                 19
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 18 of 74




       EXHIBIT B --       AFFIDAVIT/DECLARATION OF BINSTOCK




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 20 of 207
                                                                                 20
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 19 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 21 of 207
                                                                                 21
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 20 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 22 of 207
                                                                                 22
Case 19-00507     Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                            Document      Page 21 of 74




   EXHIBIT C --        AFFIDAVIT/DECLARATION OF CHARLES THOMSON




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 23 of 207
                                                                                   23
 Case 19-00507        Doc 147    Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                 Document      Page 22 of 74



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )
MCQUILLEN PLACE COMPANY, LLC, an                     )              Case No. 19-00507
Iowa limited liability company,                      )              Chapter 7
                                                     )
               Debtor.                               )              Hon. Thad J. Collins
                                                     )
                                                     )

                            AFFIDAVIT OF CHARLES THOMSON

I, Charles M. Thomson, being duly sworn, under oath, hereby declare under penalty of perjury,
that the following is true and correct, pursuant to 28 U.S.C. §1746:
        1.      On Friday, April 3, 2020, I sent an email to recipients of the RFP (as that term is
used in the Objection). I obtained the addresses from the Ann Schmid affidavit. The text of the
email is attached on the next page.
        2.      I received a number of responses. No person responding had been aware of the
change in terms from the RFP to the proposed sale to First Security Bank. One person responding
pursued the matter, looking at pro formas and other information until Sunday night, when that
person decided to “pass” on the opportunity, due to lack of time to examine the matter. Another
person called and expressed similar reluctance to pursue the transaction, due to both the lack of
time and the epidemic. One of the persons who called said it sounded like the owners of the Debtor
were “getting hosed” by the secured lender.
        3.      In telephone calls to the Trustee and in person at the January 2020 creditors’
meeting, I asked the Trustee for the opportunity to negotiate with him and the bank to reach an
amicable resolution of all disputes.


Further affiant saith naught.

                                             __/s/_Charles Thomson_____________
                                             Charles Thomson




                                                1

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 24 of 207
                                                                                                      24
 Case 19-00507         Doc 147       Filed 04/07/20 Entered 04/07/20 12:00:07                 Desc Main
                                     Document      Page 23 of 74



text of email:

Hi,

I’m writing because you were shown as someone who had been interested in acquiring McQuillen Place
(the 33-unit apartment building in Charles City).

I wondered if you were aware that the building is now proposed to be sold under very different conditions
than were previously described. Instead of requiring the purchaser to redevelop, the building is to be sold
“as-is, where-is” for $1.1 million, free and clear of all liens, claims, etc.

Might you be interested in the building under these revised terms?

The reason I ask is that I was a part of the original development team, and I want to make sure the building
brings a fair price.

If you’re interested in further details, or want to discuss this, please either send me an email response, or
give me a call on my cell phone (847-456-1911).

Sincerely,

Charley Thomson
Charles City
847-456-1911 (cell)




                                                     2

      Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 25 of 207
                                                                                                                25
Case 19-00507   Doc 147    Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                           Document      Page 24 of 74




            EXHIBIT D --        AFFIDAVIT OF CONNIE PARSON




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 26 of 207
                                                                                  26
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 25 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 27 of 207
                                                                                 27
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 26 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 28 of 207
                                                                                 28
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 27 of 74




   EXHIBIT E --      EMAIL OF TRUSTEE REGARDING RFP RECIPIENTS




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 29 of 207
                                                                                 29
Case 19-00507          Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07             Desc Main
                                    Document      Page 28 of 74



 From: Ann Schmid <Ann.Schmid@IowaEDA.com>
 Sent: Thursday, March 26, 2020 2:48 PM
 To: Charles L. Smith <csmith@telpnerlaw.com>; Cathy Templeton <ctempleton@telpnerlaw.com>; Kris
 Franks <kfranks@telpnerlaw.com>
 Cc: Rita Grimm <Rita.Grimm@IowaEDA.com>; Tim Waddell <Tim.Waddell@IowaEDA.com>; Leslie Leager
 <Leslie.Leager@IowaEDA.com>
 Subject: Follow up from our call today
 Chuck,
 Attached please find three documents:
     1) Memo pertaining to the proposal process
     2) IEDA’s Proposal Summary for CDBG‐DR Funding
     3) Memo prepared in 2018 for Mediation (to give further context to the situation).
 Please forward these documents on to the attorneys as necessary. If additional information regarding this
 project is need, please don’t hesitate to reach out to our office.


  Memo to Charles L      Summary of       IEDA Memo RE
 Smith RE Proposal P    Proposals.pdf   McQuillen Place.pdf
 From: Charles L. Smith <csmith@telpnerlaw.com>
 Sent: Thursday, March 26, 2020 3:16 PM
 To: Ann Schmid <Ann.Schmid@IowaEDA.com>; Cathy Templeton <ctempleton@telpnerlaw.com>; Kris
 Franks <kfranks@telpnerlaw.com>
 Cc: Rita Grimm <Rita.Grimm@IowaEDA.com>; Tim Waddell <Tim.Waddell@IowaEDA.com>; Leslie Leager
 <Leslie.Leager@IowaEDA.com>
 Subject: RE: Follow up from our call today
 Thank you Ann. This is very helpful.

 From: Charles L. Smith <csmith@telpnerlaw.com>
 Sent: Thursday, March 26, 2020 3:22 PM
 To: Larry S. Eide <eide@pappajohnlaw.com>; Eric Lam (elam@simmonsperrine.com)
 <elam@simmonsperrine.com>; Eric Langston <elangston@spmblaw.com>
 Cc: Kris Franks <kfranks@telpnerlaw.com>; Cathy Templeton <ctempleton@telpnerlaw.com>
 Subject: FW: Follow up from our call today
 This is very helpful. I am pleased to see that the bid information went out to 2 dozen developers.
 Chuck

 From: Charles L. Smith <csmith@telpnerlaw.com>
 Sent: Thursday, March 26, 2020 3:22 PM
 To: Larry S. Eide <eide@pappajohnlaw.com>; Eric Lam (elam@simmonsperrine.com)
 <elam@simmonsperrine.com>; Eric Langston <elangston@spmblaw.com>
 Cc: Kris Franks <kfranks@telpnerlaw.com>; Cathy Templeton <ctempleton@telpnerlaw.com>
 Subject: FW: Follow up from our call today
 This is very helpful. I am pleased to see that the bid information went out to 2 dozen developers.
 Chuck

 From: Eric Langston <elangston@spmblaw.com>
 Sent: Thursday, March 26, 2020 6:44 PM
 To: Charles L. Smith <csmith@telpnerlaw.com>; Larry S. Eide <eide@pappajohnlaw.com>; Eric Lam

                                                        121
                                                                     T'ee642
 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 30 of 207
                                                                                                             30
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 29 of 74




      EXHIBIT F --        AFFIDAVIT/DECLARATION OF JAMES GRAY




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 31 of 207
                                                                                 31
 Case 19-00507        Doc 147    Filed 04/07/20 Entered 04/07/20 12:00:07           Desc Main
                                 Document      Page 30 of 74



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                               )
                                                    )
MCQUILLEN PLACE COMPANY, LLC, an                    )              Case No. 19-00507
Iowa limited liability company,                     )              Chapter 7
                                                    )
               Debtor.                              )              Hon. Thad J. Collins
                                                    )
                                                    )

                                AFFIDAVIT OF JAMES GRAY

I, James Gray, being duly sworn, under oath, hereby declare under penalty of perjury, that the
following is true and correct, pursuant to 28 U.S.C. §1746:

        1.     I am the principal of Cornice Rose International, Inc. (“C&R”). Both C&R and I
are creditors in In re McQuillen Place Company, LLC, Case No. 19-00507 (the “Bankruptcy
Case”). I am also an equity security holder of the debtor in the Bankruptcy Case.
        2.     I was present at the Section 341 meeting of creditors (the “Meeting”) held January
27, 2020, in the Bankruptcy Case. Both during the Meeting and later, during a tour of 123 North
Main Street in Charles City, Iowa (the “Property”), I heard a representative of First Security
Bank & Trust Co. state very plainly that the bank was not going to bid on the Property. I
particularly remember the instance of this statement during the tour, since it was offered by the
representative for the bank as a reason why they should be permitted to meet with the trustee and
representatives of the Iowa Economic Development Authority to determine how the Property
should be offered for sale.
        3.     Since much of my business is related to both real estate and financing, I carefully
monitor the conditions in the real estate market and the money markets each day. I am familiar
with the reaction of these markets to the National Emergency related to the viral epidemic. Real
estate markets are extremely unsettled, with many prospective buyers delaying purchases, and
many lenders declining to advance funds until conditions become less chaotic.


Further affiant saith naught.

                                             ____________________________
                                             James A. Gray




                                                1

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 32 of 207
                                                                                                     32
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 31 of 74




      EXHIBIT G --        PROCLAMATION OF GOVERNOR REYNOLDS




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 33 of 207
                                                                                 33
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 32 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 34 of 207
                                                                                 34
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 33 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 35 of 207
                                                                                 35
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 34 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 36 of 207
                                                                                 36
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 35 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 37 of 207
                                                                                 37
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 36 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 38 of 207
                                                                                 38
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 37 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 39 of 207
                                                                                 39
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 38 of 74




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 40 of 207
                                                                                 40
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 39 of 74




          EXHIBIT H --       INITIAL EMAIL AFTER CONVERSION




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 41 of 207
                                                                                 41
                                                                               42




Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 42 of 207FSBT-1
                                                                               43




Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 43 of 207FSBT-2
                                                                               44




Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 44 of 207FSBT-3
Case 19-00507     Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                               Document      Page 43 of 74




                EXHIBIT I --         EMAIL BCC REGARDING KEYS




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 45 of 207
                                                                                      45
                                                                               46




                                                                    FSBT-503
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 46 of 207
                                                                               47




                                                                    FSBT-538
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 47 of 207
                                                                               48




                                                                    FSBT-539
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 48 of 207
                                                                               49




                                                                    FSBT-540
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 49 of 207
                                                                               50




                                                                    FSBT-541
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 50 of 207
                                                                               51




                                                                    FSBT-542
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 51 of 207
                                                                               52




                                                                    FSBT-543
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 52 of 207
Case 19-00507    Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                           Document      Page 51 of 74




                EXHIBIT J --      EMAIL ON CLEANERS PRICE




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 53 of 207
                                                                                  53
Case 19-00507       Doc 147       Filed 04/07/20 Entered 04/07/20 12:00:07                  Desc Main
                                  Document      Page 52 of 74



   To: Charles L. Smith <csmith@telpnerlaw.com>
   Subject: RE: McQuillen Place Bankruptcy
   See the attached email that I sent yesterday to Don and Charles (he has authorized
   direct contact with him which I have declined up to that email).
   From: Charles L. Smith <csmith@telpnerlaw.com>
   Sent: Wednesday, January 08, 2020 1:39 PM
   To: Thomson, Charles <cthomson@doall.com>; Kris Franks <kfranks@telpnerlaw.com>
   Cc: mlawfirm@yahoo.com; 'eide@pappajohnlaw.com' <eide@pappaiohnlaw.com>; Cathy Templeton
   <ctempleton@telpnerlaw.com>
   Subject: RE: McQuillen Place Bankruptcy
   Mr. Thomson, yes you have my permission to accommodate Mrs. Vickers.
   Don, please contact me so that we can further discuss the offer and counter-offer on the cleaners. What
   is your best estimate as to the value of the accounts receivables?

   1/10/20, Larry Eide: He now agrees that the cleaners could be sold to Charley for $750
   - lock, stock and barrel. We tried to get Molstad on the line and he is supposed to call
   us back. If Charley isn't interested in buying it, the Chamber would monitor the
   distribution of the clothing. If they needed to hire someone, the bank would make a
   contribution in that amount to the Chamber. Larry understands that I don't want to do
   $2,000 worth of sales tax accounting to sell the rest.

                                                                                        . He would like
       iaV:et1ne~ite--selflfi..i.ts-te-e~~:trr~-oeo15Ui'rfU~wars-ilrre:tm~fe· ity rece ntly and



    I told Larry that I would like to have the bank involved so that I am not excepting an offer
    that they would object to.

    The Bank thinks that they will have their appraisal done in 30 days.

    From: Thomson, Charles <cthomson@doall.com>
    Sent: Friday, January 10, 2020 2:47 PM
    To: Charles L. Smith <csmith@telpnerlaw.com>; Kris Franks <kfranks@telpnerlaw.com>
    Cc: mlawfirm@yahoo.com; 'eide@pappajohnlaw.com' <eide@pappajohnlaw.com>; Cathy Templeton
    <ctempleton@telpnerlaw.com>
    Subject: RE: McQuillen Place Bankruptcy
    The total of the accounts receivable at the date of conversion was 860.11 (that's not applying checks
    received by the Trustee since the conversion).
    The total of the apparel on the rack is approximately $1690.76 (not counting checks received since
    conversion and based on a quick tape from a lO-key).

    From: Charles L. Smith <csmith@telpnerlaw.com>
    Sent: Friday, January 10, 2020 3:02 PM
    To: Thomson, Charles <cthomson@doall.com>; Kris Franks <kfranks@telpnerlaw.com>
    Cc: mlawfirm@yahoo.com; 'eide@pappajohnlaw.com' <eide@pappajohnlaw.com>; Cathy Templeton



                                                       25




                                                                      T'ee57
 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 54 of 207
                                                                                                             54
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 53 of 74




                EXHIBIT K --      EMAIL ON CLEANERS SALE




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 55 of 207
                                                                                 55
                                                                               56




                                                                     FSBT-21
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 56 of 207
                                                                               57




                                                                     FSBT-22
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 57 of 207
                                                                               58




                                                                     FSBT-23
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 58 of 207
                                                                               59




                                                                     FSBT-24
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 59 of 207
                                                                               60




                                                                     FSBT-25
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 60 of 207
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 59 of 74




                     EXHIBIT L --       EMAIL ON RFP




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 61 of 207
                                                                                 61
Case 19-00507             Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07            Desc Main
                                    Document      Page 60 of 74



 2/6/20, Vince King (1-319-850-3315): CLS exchanged voice mail messages and told him
 to contact Ann Schmid.

 From: steven.diers@cityofcharlescity.org <steven.diers@cityofcharlescity.org>
 Sent: Thursday, February 6, 2020 10:24 AM
 To: 'Ann Schmid' <Ann.Schmid@IowaEDA.com>; Charles L. Smith <csmith@telpnerlaw.com>
 Cc: 'Rita Grimm' <Rita.Grimm@IowaEDA.com>; 'Larry S. Eide' <eide@pappajohnlaw.com>; 'Myrtle Nelson'
 <mnelson@niacog.org>; 'Leslie Leager' <Leslie.Leager@IowaEDA.com>; 'Tim Waddell'
 <Tim.Waddell@IowaEDA.com>
 Subject: RE: 123 N. Main Street Charles City, IA
 All,
 The bank appraiser just stopped in to city hall to get keys to the building. He’s heading over there now to
 take a look.

 2/6/20, Kelly Reardon (1-563-336-4437): She was just letting me know that the bill has
 been paid in full and that they won’t be shutting off the utilities. I gave her my office
 number in the event that she ever needed to contact me.

 From: Larry Eide <eide@pappajohnlaw.com>
 Sent: Thursday, February 6, 2020 4:50 PM
 To: Ann Schmid <Ann.Schmid@IowaEDA.com>; Charles L. Smith <csmith@telpnerlaw.com>
 Cc: steven.diers@cityofcharlescity.org; Rita Grimm <Rita.Grimm@IowaEDA.com>; Larry Eide
 <eide@pappajohnlaw.com>; Myrtle Nelson <mnelson@niacog.org>; Leslie Leager
 <Leslie.Leager@IowaEDA.com>; Tim Waddell <Tim.Waddell@IowaEDA.com>
 Subject: RE: 123 N. Main Street Charles City, IA
 Revised letter.

   Proposal Cover
 Letter-LSE revisions.d


 2/7/20, Ann Schmid: She is going to add a paragraph about the opportunity zone. She
 will then send it to me. I will print off a copy of it on our office letterhead, sign it, scan it
 and send it back to her.

 Part of the grant application has a section on uses of the funds. That is where they would
 show how much they are bidding on the personal property.

 She is working remotely today. So the letter actually will not go out until Monday, 2/10/20.

  From: Ann Schmid <Ann.Schmid@IowaEDA.com>
 Sent: Friday, February 7, 2020 9:52 AM
 To: Rita Grimm <Rita.Grimm@IowaEDA.com>; Larry Eide <eide@pappajohnlaw.com>; Charles L. Smith
 <csmith@telpnerlaw.com>
 Cc: steven.diers@cityofcharlescity.org; Myrtle Nelson <mnelson@niacog.org>; Leslie Leager
 <Leslie.Leager@IowaEDA.com>; Tim Waddell <Tim.Waddell@IowaEDA.com>
 Subject: RE: 123 N. Main Street Charles City, IA


                                                     56
                                                                     T'ee577
 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 62 of 207
                                                                                                               62
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 61 of 74




      EXHIBIT M --        LETTER REGARDING BUILDING SUPERVISOR




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 63 of 207
                                                                                 63
 Case 19-00507          Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07                   Desc Main
                                     Document      Page 62 of 74



                         CHARLES MCQUILLEN THOMSON
                                               ATTORNEY AT LAW*
                              1110 NORTH GRAND AVENUE, SUITE 300
                                    CHARLES CITY, IOWA 50616
                                                   (847) 456-1911
                                               FAX: 847-495-3488
                                          EMAIL:   CTHOMSON@DOALL.COM
                                                                                    *LICENSED IN ILLINOIS AND IOWA
                                              January 30, 2020
Via email

Charles L. Smith, Trustee
Telpner Peterson Law Firm, LLP
25 Main Place, Suite 200
Council Bluffs, IA 51502-0248

            Re:   In re McQuillen Place Co., LLC, Case No. 19-00507 (the “Debtor”)

Dear Trustee Smith:

         As I indicated in my email to you earlier today, I was very concerned to learn that you have engaged
the services of Brian Young as monitor for McQuillen Place.

        I have personal knowledge that Mr. Young has done extensive work for First Security Bank &
Trust Company in the past. His late father, Dick Young, added the second story to the present First Security
building, and I believe the Young family has had significant involvement with First Security Bank since
that time. From the description given in the email, I would not be surprised to learn it was Brian Young
who, at the direction of First Security Bank, cut the locks to McQuillen Place in order to repair an allegedly
open door.

        While we were at the building on Monday, Ryan Boehmer stated to you that no door on the arcade
had blown open at McQuillen Place in more than two years. The only difference between the day the arcade
doors were found open and the preceding two years was that, on the day the doors were found open, First
Security Bank had gained access to the building. I suspect that someone (quite possibly Mr. Young) from
the bank had been wandering through the building and neglected to block the doors closed against the wind.

          I acknowledge that there is a significant level of acrimony between the parties. I submit that this
fact -- not unheard of in bankruptcy cases -- makes the goals of neutrality and disinterestedness all the more
critical in this case. Even assuming the best intentions on the part of Mr. Young, he would undoubtedly be
in a difficult spot if asked to testify or take some other action at odds with the interests of First Security
Bank. Mr. Young, in taking any action contrary to the interests of First Security Bank, would be putting at
risk what I believe to be a significant business relationship.

        For this reason, I respectfully suggest that some other person or company be found to fill the role
envisioned for Mr. Young.

        Also, in light of your comments about preferring that I not be present for any tours of McQuillen
by potential bidders, I believe that, in the interest of even-handedness, we should extend this rule to other
similarly situated parties. Specifically, if I am to be excluded from these walk-throughs, representatives of
First Security Bank and the Iowa Economic Development Authority should also be excluded.




    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 64 of 207
                                                                                                                     64
 Case 19-00507         Doc 147       Filed 04/07/20 Entered 04/07/20 12:00:07                  Desc Main
                                     Document      Page 63 of 74


         Finally, in the interest of transparency and even-handedness, I think that access to the building by
all persons not directly engaged by the Court should be handled through an Agreed Order, signed by the
parties, and submitted to the Court for its approval. I believe a neutral third party should maintain a log of
all persons going in or out of the property. There is a significant opportunity for mischief (such as last
week’s “open-door” incident), and plenty of motive for finger-pointing on all sides.

                                                  Sincerely,

                                                  /s/ Charles M. Thomson

                                                  Charles M. Thomson

cc:      Don Molstad, Esq. (via email)




      Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 65 of 207
                                                                                                                 65
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 64 of 74




       EXHIBIT N --       EMAIL REGARDING PRICE OF PROPERTY




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 66 of 207
                                                                                 66
                                                                               67




                                                                    FSBT-500
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 67 of 207
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 66 of 74




      EXHIBIT O --        EMAIL REGARDING DRAFTING DOCUMENTS




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 68 of 207
                                                                                 68
                                                                               69




                                                                    FSBT-398
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 69 of 207
                                                                               70




                                                                    FSBT-485
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 70 of 207
                                                                               71




                                                                    FSBT-486
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 71 of 207
                                                                               72




                                                                    FSBT-500
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 72 of 207
                                                                               73




                                                                    FSBT-501
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 73 of 207
                                                                               74




                                                                    FSBT-502
Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 74 of 207
Case 19-00507   Doc 147   Filed 04/07/20 Entered 04/07/20 12:00:07   Desc Main
                          Document      Page 73 of 74




        EXHIBIT P --       EMAIL RESPONSE TO TELEPHONE CALL




 Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 75 of 207
                                                                                 75
           Case 19-00507        Doc 147      Filed 04/07/20 Entered 04/07/20 12:00:07                 Desc Main
                                             Document      Page 74 of 74

Thomson, Charles

From:                              Charles L. Smith <csmith@telpnerlaw.com>
Sent:                              Wednesday, March 18, 2020 9:11 AM
To:                                Thomson, Charles
Cc:                                Cathy Templeton
Subject:                           McQuillen Place


Mr. Thomson,
I hope to have a final decision made on the bid selection process within the next week. In the interim, I have nothing
further to report.
Charles Smith




Charles L. Smith
Attorney at Law
25 Main Place, Suite 200
P.O. Box 248
Council Bluffs, IA 51502-0248
Telephone: (712) 325-9000
Facsimile: (712) 328-1946
Email: csmith@telpnerlaw.com
Website: www.telpnerlaw.com

This communication, along with any attachments, is covered by federal and state law governing electronic
communications and may contain confidential and legally privileged information. If the reader of this message is not the
intended recipient, you are hereby notified that any retention, dissemination, distribution, use or copying of this message
is strictly prohibited. If you have received this in error, please reply immediately to the sender and delete this message.
Thank you.




                                                              1
            Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 76 of 207
                                                                                                                              76
 Case 19-00507        Doc 148      Filed 04/07/20 Entered 04/07/20 12:09:20               Desc Main
                                    Document     Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF IOWA
__________________________________
                                   )
In re:                             )  Chapter 7
                                   )
MCQUILLEN PLACE COMPANY, LLC )        Case No. 19-00507
                                   )
       Debtor.                     )  Honorable Thad J. Collins
                                   )
                                   )
                                   )  NOTICE OF APPEARANCE AND
                                   )  REQUEST FOR SERVICE OF
__________________________________ )  NOTICES AND DOCUMENTS

        PLEASE TAKE NOTICE THAT Bradley R. Kruse of the law firm Dickinson, Mackaman,

Tyler & Hagen, P.C., hereby enters his appearance pursuant to Rule 9010 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) on behalf of Cornice & Rose International, LLC,

and requests, pursuant to Bankruptcy Rules 2002 and 9007, and sections 102 and 342 of title 11

of the United States Code, 11 U.S.C. §§ 101, et seq. as amended, that all notices given or required

to be given, and all papers, pleadings or documents filed, served, or required to be served in this

case, be given and served upon Cornice & Rose International, LLC, electronically through

CM/ECF or otherwise, at the following address:

                        Bradley R. Kruse
                        Dickinson, Mackaman, Tyler & Hagen, P.C.
                        699 Walnut Street, Suite 1600
                        Des Moines, Iowa 50309
                        bkruse@dickinsonlaw.com

        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to above, but also, without limitation, orders and notices of any application, motion,

petition, pleading, request, complaint, or demand, that (1) affects or seeks to affect in any way

rights or interests of any creditor or party in interest in this case with respect to (a) the debtor, (b)

property of the debtors’ estate, or proceeds thereof, in which the debtor may claim an interest, or




   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 77 of 207
                                                                                                            77
 Case 19-00507       Doc 148      Filed 04/07/20 Entered 04/07/20 12:09:20            Desc Main
                                   Document     Page 2 of 2



(c) property or proceeds thereof in the possession, custody, or control of other(s) that the debtor

may seek to use; or (2) requires or seeks to require any act, delivery of any property, payments, or

other conduct by Cornice & Rose International, LLC.


Respectfully submitted this 7th day of April, 2020.


                                      /s/ Bradley R. Kruse
                                      Bradley R. Kruse IS9999179
                                      DICKINSON, MACKAMAN, TYLER & HAGEN, P.C.
                                      699 Walnut Street, Suite 1600
                                      Des Moines, Iowa 50309-3986
                                      Telephone: (515) 244-2600
                                      bkruse@dickinsonlaw.com

                                      ATTORNEYS FOR CORNICE & ROSE
                                      INTERNATIONAL, LLC




                                CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 7th day of April, 2020.


                                      /s/ Tiffany Roosa
                                      Tiffany Roosa




   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 78 of 207
                                                                                                       78
 Case 19-00507         Doc 149    Filed 04/07/20 Entered 04/07/20 12:10:33           Desc Main
                                   Document     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA


                                                     Chapter 7
 In re:
                                                     Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC
                                                     Honorable Thad J. Collins

 Debtor.                                             OBJECTION TO MOTION FOR SALE
                                                     OF PROPERTY UNDER SECTION
                                                     363(B)




          COMES NOW, Cornice & Rose International, LLC, a creditor and party in interest

("Cornice & Rose"), by and through its undersigned counsel, Bradley R. Kruse and the law firm

Dickinson, Mackaman, Tyler & Hagen, P.C., and for its Objection to Motion for Sale of Property

Under Section 363(b) respectfully represents:

          1.     On March 23, 2020, the Chapter 7 Trustee filed a Motion for Sale of Property

Under Section 363(b) [Docket No. 134] (the “Motion”), whereby the Trustee seeks to sell certain

real property owned by the Debtor (the “Property”) free and clear of liens, claims and

encumbrances.


          2.     Prior to the Debtor’s bankruptcy filing, Cornice & Rose performed extensive

architectural services with respect to the development and construction of the Property. As a

result of such services, Cornice & Rose has mechanics lien rights and intellectual property rights

with respect to the Property. As to the latter, Cornice & Rose holds copyrights in the structural

improvements contained on the Property.




   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 79 of 207
                                                                                                     79
 Case 19-00507       Doc 149      Filed 04/07/20 Entered 04/07/20 12:10:33          Desc Main
                                   Document     Page 2 of 3



       3.      Additionally, Cornice & Rose has filed a claim in this bankruptcy for an amount

in excess of $2,500,000 for the unpaid portion of its invoices to the Debtor.


       4.      Cornice & Rose objects to the Trustee’s Motion because the proposed sale price

proposed by the Trustee is far less than the value of the Property.


       5.      Cornice & Rose further objects to the Trustee Motion because the proposed sale

will unjustly and inappropriately hinder Cornice & Rose’s mechanics’ lien rights and intellectual

property rights with respect to the Property.


       WHEREFORE, Cornice & Rose prays that the Court enter an Order: a) denying the

Trustee’s Motion; and b) granting Cornice & Rose such other and further relief as the Court

deems just and proper in the premises.




Dated: April 7, 2020                            Respectfully submitted,


                                                By:     /s/ Bradley R. Kruse
                                                Bradley R. Kruse, Esq.
                                                DICKINSON MACKAMAN TYLER & HAGEN
                                                699 Walnut Street, Suite 1600
                                                Des Moines, IA 50309
                                                Telephone: (515)246-4505
                                                Facsimile: (515)244-2600
                                                e-mail: bkruse@dickinsonlaw.com

                                                COUNSEL FOR CORNICE & ROSE
                                                INTERNATIONAL, LLC




                                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 80 of 207
                                                                                                    80
 Case 19-00507     Doc 149     Filed 04/07/20 Entered 04/07/20 12:10:33        Desc Main
                                Document     Page 3 of 3




                             CERTIFICATE OF SERVICE

      I, Tiffany Roosa, hereby certify that on April 7, 2020, a true and correct copy of the

foregoing Motion, was served via the Court’s CM/ECF system.

                                                 /s/ Tiffany Roosa




                                            3
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 81 of 207
                                                                                               81
    Case 19-00507        Doc 150        Filed 04/07/20 Entered 04/07/20 13:28:59                      Desc Main
                                         Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                                   Chapter 7 Bankruptcy
                                                                              Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                                 MOTION 1 TO STRIKE OBJECTION
                   Debtor.


         COMES NOW First Security Bank & Trust Company (“Bank”), by and through its

counsel, and in support of this Motion respectfully states:

         Currently pending before this Court is Trustee Smith’s Motion to Sell (Dkt #134).

Notice of the Trustee’s sale motion was given to all creditors and parties in interest. The

Debtor’s two equity holders, viz. Charles M. Thomson and James Gray, objected. See

Objection (Dkt #147).

                                        I.       Equity Owners’ Objection

         The Schedules2 filed by the Debtor circa May 10, 2019 (Dkt #20) were sworn to

under oath by the Debtor’s “owner” Charles M. Thomson, i.e. one of the two objecting

equity holders herein. Accepting the Schedule Summary at face value, the Schedules show

total assets of $8,548,127, compared to liabilities of $10,406,662, i.e. the Debtor’s liabilities

exceed its assets. As such, the Debtor is insolvent. The equity holders therefore will receive

no dividend in this proceeding. Cf. 11 U.S.C. §726(a)(6) (only after payment of all claims,

including interest, will any surplus be paid to the debtor). Judge Colloton clearly held when

a debtor could not show a “reasonable possibility of a surplus,” the debtor lacked standing



1
  By filing this Motion, the Bank does not waive and instead does reserve and preserve any and all argument,
remedy, theory, right, and title.
2
  This Court may take judicial notice of Schedules filed in a bankruptcy case. In re Gervich, 570 F.2d 247, 253 (8th
Cir. 1978).



     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 82 of 207
                                                                                                                       82
    Case 19-00507        Doc 150       Filed 04/07/20 Entered 04/07/20 13:28:59                     Desc Main
                                        Document     Page 2 of 3



to object to the trustee’s compromise motion. In re Peoples, 764 F.3d 817, 820 (8th Cir. 2014)

(estate has no surplus to distribute to the debtor, ergo she was “not a person aggrieved” and

she lacks standing). In the case at bar, based on the objecting equity holder’s own sworn

statement, there will never be enough money to pay all creditors in full. As a result, the

equity holders will never receive any dividend. Like the debtor in Peoples, the equity holders

therefore have no pecuniary interest in this case, and they have no standing. Their

objections should therefore be summarily stricken, overruled, and denied.

                                              II.      Gray Objection

             Gray personally has not filed a Proof of Claim. 3 This Court has held an entity

who has no claim against the estate has no standing to object to a trustee’s sale motion. In re

LeBlanc Inc., 299 B.R. 546, 551 (Bankr. N.D. Iowa 2003) (entity that has no claim and is

thusly not a creditor had no standing to object to a trustee’s sale motion); cf. In re Gannon

Center for Community Health, 2008 WL 276548, at *1 (Bankr. N.D. Iowa 1/29/08) (Kilburg,

J.) (debtor’s former employee who did not file proof of claim had no standing to object to

request for administrative claim allowance). Gray has no standing. His objection therefore

should be stricken, overruled, and denied.

        WHEREFORE, the Bank respectfully prays this Court enter and enroll an Order

striking, overruling, and denying the Objection filed at Dkt #147 , and for such other relief

as may be just and proper under the premises.




3
  Likewise, this Court is authorized to take judicial notice of the Claims Docket. E.g. In re Senior Cottages of
America, LLC, 320 B.R. 895, 903 (Bankr. D. Minn. 2005) (“the court can take judicial notice of the status of its own
claims register”); see In re Baird, 2005 WL 612863, at *3 (Bankr. N.D. Iowa 3/10/05) (Edmonds, J.) (“I take
judicial notice that 18 claims have been filed”).



     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 83 of 207
                                                                                                                       83
 Case 19-00507              Doc 150         Filed 04/07/20 Entered 04/07/20 13:28:59       Desc Main
                                             Document     Page 3 of 3




                                                                    /s/ E Lam
                                                            Eric W. Lam, AT0004416
                                                            Eric J. Langston, AT0014001
                                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                                            115 Third Street SE, Suite 1200
                                                            Cedar Rapids, IA 52401
                                                            Tel: 319-366-7641; Fax: 319-366-1917
                                                            elam@simmonsperrine.com
                                                            ATTORNEYS FOR FIRST SECURITY BANK &
                                                            TRUST COMPANY



                                                 Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 7th day of April, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                        /s/ K Carmichael

Larry S. Eide
Charles Thomson
Charles L. Smith
Monica L. Clark
Brandon Gray
J D Haas
Laura Hyer and Joe Schmall
Donald H. Molstad
Judith O’Donohoe
Christine B. Skilton
Bradley Sloter
L. Ashley Zubal
Brad Kruse
Rita Grimm (by email)


First Security – McQuillen/Pldgs/Drafts/Mtn to Strike.040720.1313.ewl




    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 84 of 207
                                                                                                       84
    Case 19-00507        Doc 151        Filed 04/07/20 Entered 04/07/20 15:52:20                       Desc Main
                                        Document      Page 1 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


    IN RE:                                                                    Chapter 7 Bankruptcy
                                                                               Case No. 19-00507
    MCQUILLEN PLACE COMPANY, LLC,
                                                                           PRE-HEARING BRIEF 1
                   Debtor.


         COMES NOW First Security Bank & Trust Company (“Bank”), and in support of

the Trustee’s Motion to Sell (Dkt #134) respectfully submits the following Pre-Hearing

Memorandum and Brief2:

                             I.       GOVERNING LEGAL PRINCIPLES

         The seminal decision from the 8th Circuit dealing with §363 sales is In re Food Barn

Stores, Inc., 107 F.3d 558 (8th Cir.1997). Its holding is best summarized by 8th Circuit B.A.P.

Judge Schermer in In re Farmland Industries, Inc., 289 B.R. 122, 126 (Bankr. App. 8th Cir.

2003) as follows:

         A bankruptcy court has considerable discretion in approving assets sales and
         is granted ample latitude to strike a balance between fairness, finality,
         integrity, and maximization of assets. The court must consider the bidders’
         reasonable expectations to encourage confidence in the process. Finality and
         regularity are important because they encourage interested parties to sincerely
         extend their best and highest offers. On the other hand, the court must be
         mindful of the interests of unsecured creditors and the goal of maximizing the
         value of the bankruptcy estate. Prior to entry of an order confirming a sale,
         the court has broad discretion to conduct sales in the manner it deems most
         appropriate (citations omitted).




1
  By filing this Brief the Bank is reserving and preserving and is not waiving any and all other argument, theory,
right, title, and interest.
2
  The Bank and the Trustee have filed several exhibits on April 6, 2020, and all those exhibits and affidavits are by
this reference incorporated herein as if set forth verbatim, including Bank Exh. FF, which is a Declaration by the
Trustee supporting the factual recitations contained in this Brief.

                                                          1

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 85 of 207
                                                                                                                        85
 Case 19-00507        Doc 151      Filed 04/07/20 Entered 04/07/20 15:52:20               Desc Main
                                   Document      Page 2 of 11



These general principles have consistently been applied in subsequent B.A.P opinions as

well as decisions from this Court. For example, in In re Meill, 441 B.R. 610 (Bankr. App. 8th

Cir. 2010), the Court observed:

       The Creditor suggests that by selling so many properties during the Debtor’s
       bankruptcy case, the Trustee unfairly flooded the market, driving down the
       price for the Property. But the market value of the Property was the price that
       the market would bear at the time. The Trustee marketed the Property and
       did not receive an offer to purchase it for a price greater than the $225,000
       offer. The fact that the sale price is less than the appraised value of the Property does
       not render it unreasonable. Moreover, approval of the sale allows the benefits to
       accrue to the estate as a whole, rather than to the Creditor alone.

Id. at 615. In In re Schminke, 2005 WL 2674975 (Bankr. N.D. Iowa 10/12/05) (Kilburg,

C.J.), this Court considered a Chapter 7 Trustee’s report of sale, on an expedited basis, of a

2003 camper. The Trustee proposed to sell the camper at $11,500, even though the NADA

wholesale value was $12,650 and the retail value was $17,010. Id. at *1. Of course citing to

and relying on Food Barn, this Court held:

       Clearly, the offered price is less than would be ideal. However, in any sale
       made under distressed conditions, the offer is often less than would be
       obtained in a truly arms-length transaction…. Because of the requirement of
       court approval in a bankruptcy context, the delay involved in possession may
       also have an adverse impact on the sale price….

       It is always possible that, with unlimited time and willingness to wait for a
       more favorable market, a better price could be obtained. However, waiting for
       a more appealing sale price involves cost and time. Trustees are under
       pressure to administer these cases in a expeditious manner. It is unreasonable
       to anticipate that a Trustee can wait substantial time in order to hope to
       obtain a somewhat better price. Even if Trustee were to store this camper
       throughout the winter, there is no assurance that a more favorable price could
       be obtained. The additional costs incurred in the meantime would further
       reduce the amount available for unsecured creditors.

Id. at *2. This Court then approved the sale. Similarly, in In re CRI Inc., 2006 WL 2999988

(Bankr. N.D. Iowa 9/13/06) (Kilburg, C.J.), the trustee sought to sell the debtor’s

membership interest in a separate wholly-owned subsidiary. The attorney for the debtor,

                                                   2

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 86 of 207
                                                                                                      86
 Case 19-00507       Doc 151        Filed 04/07/20 Entered 04/07/20 15:52:20         Desc Main
                                    Document      Page 3 of 11



which was then defunct, objected to the sale of account receivables, etc., as he “believes

these are valuable assets of the bankruptcy estate.” Id. at *1. This Court granted the

Trustee’s motion, because “the evidence shows Trustee was diligent in efforts to market the

property. She received no other offers.… There is no indication of bad faith on the part of

Trustee or of the purchaser…. Considering the type of assets being sold and possible

difficulties with clearing title, the amount offered is fair and reasonable.” Id. at *2.

       In the context of §363 Sale Motions, an example of a trustee’s “good faith” is the

generation of funds for the estate. In re Equity Management Systems, 149 B.R. 120, 125

(Bankr. S.D. Iowa 1993) (“Trustee has demonstrated good faith by proposing a disposition

of assets which generates more funds for the estate”); accord In re Yuska, 2017 WL 6506326,

at *2 (Bankr. N.D. Iowa 12/19/17) (Collins, C.J.) (trustee demonstrated “good faith’ by

selling property, because the sale will “provide needed cash to pay claims”). In In re Miell,

2020 WL 889886, at * 1 (Bankr. N.D. Iowa 3/10/2020) (Kilburg, C.J.), a mortgagee/bank

proposed to purchase from the bankruptcy trustee various parcels of real estate pledged to

the bank, and the bank would pay a $100,000 surcharge to the estate. This Court approved

the sale and found the trustee acted in good faith, because “the estate can benefit from the

$100,000 surcharge.” Id. at *3.

                              II.      PRE-MOTION EFFORTS

       Before filing his Motion, the Trustee issued an invitation/notice on February 3,

2020. See Bank Exhibit CC. The Trustee also coordinated with the Iowa Economic

Development Authority (“IEDA”), in light of the potential availability of $1,000,000 of

funding from the IEDA. The Trustee set a bid deadline of March 9, 2020. Two bids were

received by the Trustee, viz. the bid from the Bank, see Bank Exhibit EE, and a bid from


                                                 3

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 87 of 207
                                                                                                 87
 Case 19-00507      Doc 151     Filed 04/07/20 Entered 04/07/20 15:52:20          Desc Main
                                Document      Page 4 of 11



Binstock Development, LLC (“Binstock”). See Bank Exhibit DD. The Trustee then

personally met with IEDA officials in Des Moines circa March 12, 2020. Thereafter, the

Trustee determined even though neither the Bank’s bid nor Binstock’s bid complied with all

the terms of the Trustee’s February 3 bid invitation, the Bank’s bid offered more to the

Bankruptcy Estate than the Binstock bid. The Trustee therefore worked with the Bank and

eventually executed a Purchase Agreement, a copy of which is attached to the Trustee’s Sale

Motion. See Bank Exhibit AA.

       More germane and relevant are the role and efforts by IEDA to solicit bids for the

property, all of which are detailed in the affidavit from IEDA’s disaster recovery team

leader/historic preservation specialist, accompanied by memoranda and summary. See Bank

Exhibit GG. Briefly, after this case was converted from a Chapter 11 proceeding to one

under Chapter 7, IEDA “reached out to Mr. Smith,” and “participated in the 341 creditor’s

meeting in Mason City.” On that day, “all interested parties toured the incomplete structure

… and conducted an initial meeting with the Trustee to discuss a process to seek proposals

for the disbursement of the property.” Eventually, on February 10, 2020, the IEDA created

a link for shared application materials and e-mailed it to the City of Charles City, the Bank,

the Trustee, as well as approximately 24 developers. The link included a cover letter from

the Trustee, all application documents, and instruction that the link will be disseminated

publicly by any interested parties. Meanwhile, IEDA fielded multiple phone calls and e-

mails, and IEDA answered general questions and directed developers to other sources of

information such as the City or the County Assessor. All inquiries were treated equally and

promptly. Eventually, the Trustee met with IEDA personnel in Des Moines on March 12,

2020. The IEDA also developed a side-by-side comparison of the Bank’s bid and the


                                              4

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 88 of 207
                                                                                                 88
    Case 19-00507         Doc 151        Filed 04/07/20 Entered 04/07/20 15:52:20                      Desc Main
                                         Document      Page 5 of 11



Trustee’s bid. Last but not least, a history of IEDA’s involvement with the property, dating

back to March 2009, is reflected in a July 3, 2018 memo from IEDA. See Bank Exhibit GG.

Simply put, the Trustee’s effort combined with IEDA’s endeavors constitute more than a

reasonable effort to market the property, under the circumstances.

                          III.      OBJECTIONS ARE WITHOUT MERIT 3

         A. Binstock’s Bid

         The Bank’s bid injects $150,000 into the Bankruptcy Estate. Binstock’s offer injects

$0 into the Bankruptcy Estate. Given the familiar principle that benefit to the Estate and its

creditors is one of the most important factors in the sale consideration calculus, the Bank’s

bid is superior to Binstock’s bid.

         Even if 4 somehow Binstock can convince this Court that Binstock’s bid confers more

money to the Estate,

         The court is not forced to reject the proposed sale merely because there is a
         greater offer. In this case, the greater offer is $25,000.00 more than the price
         proposed by [purchaser]. There may be good reasons for approving a lower
         bid. In this case, accepting the offer of [objecting counter bidder] would delay
         closing. The value to the trustee of closing sooner on the [purchaser’s] offer
         detracts from [the] incremental offer of $25,000.00. … Moreover,
         despite…optimism, there are still unresolved contingencies to [objecting
         counter bidder’s] obligation to close. In the court’s view, [the objecting
         counter bidder’s] offer is not enough greater than [purchaser’s] to warrant
         rejection of the pending proposal.

In re LeBlanc, Inc., 299 B.R. 546, 552 (Bankr. N.D. Iowa 2003). In the case at bar, Binstock’s

proposal is contingent on multiple events and conditions, such as:



3
  The Bank has also filed a Motion to Strike, and that Motion is by this reference incorporated herein as if set forth
verbatim. The arguments contained in this Brief are in addition to, but not in lieu of, the contentions raised in the
Motion to Strike. In the event the Motion to Strike is granted, then there is no need to address the equity holders’
objections. Conversely, if the Motion to Strike is denied as moot or on its merits, then the Bank submits the equity
holders’ objections nonetheless have no merit and should be rejected.
4
  Notably the Bank bid a gross amount of $1,100,000.00, whereas Binstock bid only $470,000. See Bank Exh. GG,
at PDF p. 5 (Comparison between Bank’s bid and Binstock’s bid).

                                                           5

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 89 of 207
                                                                                                                         89
 Case 19-00507       Doc 151       Filed 04/07/20 Entered 04/07/20 15:52:20         Desc Main
                                   Document      Page 6 of 11



       i.      Binstock and IEDA “reach an agreement by which the entire
               $1,000,000 … funds are made available ….”

       ii.     A replacement tax increment financing development agreement is
               agreed to by Binstock and the City of Charles City.

       iii.    The cost of completion of the interior spaces to be “within … original
               estimate of approximately $600,000.”

       iv.     The first floor is built-out as 19 studio residential units wrapped by
               commercial space.

       v.      The cost to complete the interior of the first floor and the exterior of
               the building does not exceed $858,375.

       vi.     The City of Charles City does not materially change the prerequisites
               for issuance of a certificate of occupancy.

       vii.    The City of Charles City commits to issuing a certificate of occupancy
               within seven days of the completion of tasks by Binstock.

       viii.   A period of not less than 45 days elapses between entry of an order and
               commencement of work.

       ix.     Binstock is able to obtain appropriate licensure to use the project’s
               building designs, all of which is subject to copyright held by Cornice &
               Rose International, L.L.C.

See Bank Exhibit DD (Binstock bid at pp. 2-3, ¶¶1-10). In contrast, other than traditional

closing terms and conditions familiar to Iowa practitioners, the Purchase Agreement

between the Bank and the Trustee will lead to prompt closing and tender of the purchase

price to the Trustee, without any of the myriad of conditions imposed by the Binstock’s bid.

In sum, like LeBlanc, even if Binstock’s bid somehow generates a slightly greater monetary

value to the Estate, considerations such as the ability of the Estate to close sooner than the

Binstock multi-condition bid “distract[] from [their] incremental offer.” LeBlanc, 299 B.R. at

552. The Trustee appropriately rejected Binstock’s bid. Any objection relying on Binstock’s

bid should likewise be rejected.


                                                6

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 90 of 207
                                                                                                 90
    Case 19-00507       Doc 151        Filed 04/07/20 Entered 04/07/20 15:52:20                   Desc Main
                                       Document      Page 7 of 11



        B. Equity Owners’ Objection

        During the telephonic hearing held before this Court circa March 26, 2020,

concerning the equity owners’ objection to the Trustee’s Motion to Shorten Time, Mr.

Thomson urged he was most concerned with the interests of the creditors. But other than

Cornice & Rose’s (“C & R”) Objection 5 (Dkt #149) voicing mechanic lien and copyright

issues, no other creditor objected to the Trustee’s Sale Motion. In any event, Mr. Thomson

does not purport to represent the general creditor body in this Estate. And it is questionable

if he may assert the rights of others. Cf. Iowa Civil Liberties Union v. Critelli, 244 N.W.2d 564,

567 (Iowa 1976) (litigants barred by principle of jus tertii and lack standing to raise the rights

of others). To the extent Mr. Thomson asserts a concrete bid procedure should have been

pre-approved by this Court, nothing in §363 so requires, In re President Casinos, Inc., 314 B.R.

784, 786 (Bankr. E.D. Mo. 2004) (“no section under the Bankruptcy Code … requires the

Court to establish bid procedures”), and indeed “the court has broad discretion to conduct

sales in the manner it deems most appropriate.” In re Farmland Industries, Inc., 289 B.R. at

126. Lastly, to the extent Mr. Thomson asserts a higher price should or could have been

obtained, Mr. Thomson was free to bid higher but chose not to, and in any event as this

Court observed in Schminke, “in any sale made under distressed conditions, the offer is often

less than would be obtained in a truly arms-length transaction,” 2005 WL 2674975, at * 2,

and even if “with unlimited time and willingness to wait for a more favorable market, a

better price could be obtained, … waiting for a more appealing sale price involves cost and

time. Trustees are under pressure to administer these cases in a expeditious manner. It is

unreasonable to anticipate that a Trustee can wait a substantial time in order to hope to

5
 C & R is apparently owned by James Gray, i.e the Debtor’s other equity holder. In any event, the Bank posits C &
R’s objection can be resolved and dealt with. See § V infra.

                                                        7

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 91 of 207
                                                                                                                    91
    Case 19-00507         Doc 151         Filed 04/07/20 Entered 04/07/20 15:52:20                        Desc Main
                                          Document      Page 8 of 11



obtain a somewhat better price.” Id. In the case at bar, the original Chapter 11 proceeding

was filed in April 2019, i.e. one year has elapsed since the bankruptcy filing. Yet other than

the Trustee’s Sale Motion and the offers procured in that context, no other viable offer has

surfaced 6. See In re McQuillen Place Company, LLC, 609 B.R. 823, 827 (Bankr. N.D. Iowa

2019) (“Months passed [but] … financing was never secured”). Meanwhile, costs and

expenses are accruing, such as real estate taxes at $18,000 per month, and accruing costs

and expenses such as utility, security, etc 7. The time has come to allow the Trustee to

liquidate the estate’s assets. The objections should be overruled.

                                        IV.      BONA FIDE DISPUTE

         With respect to the personal property, the Trustee’s Sale Motion relies on, inter alia,

11 U.S.C. §363(f)(4), which authorizes this Court to permit a trustee to sell property of the

estate “free and clear of any interest in such property of an entity other than the estate … if

… such interest is in bona fide dispute.” In In re Gaylord Grain L.L.C., 306 B.R. 624 (Bankr.

App. 8th Cir. 2004), the 8th Circuit B.A.P. discussed §363(f)(4) and held:

         The term “bona fide dispute” is not defined in…§363(f)(4). However, many
         courts…have stated that courts must determine “whether there is an objective
         basis for either a factual or legal dispute as to the validity of the debt.” Clearly
         this standard does not require the court to resolve the underlying dispute, just
         to determine its existence. Courts utilizing this definition have held the parties

6
  Even if one were to consider the equity owners’ substantive contention that they somehow could bring more value
to the Estate, their proposal assumes at least three conditions must be satisfied, viz. they “believe [they can] … pay
unsecured creditors in full … if the asset is properly reorganized, if new debt or equity is provided by a third party,
and if the Debtor renegotiates its Development Agreement with the City of Charles City.” Equity Holders’ Statement
(Dkt #97 11/18/19) at ¶7 (emphasis supplied); see id. ¶12 (“for the assets of the Debtor to be properly administered
and reorganized … at least three conditions precedent must be fulfilled ….”).
7
  The objecting equity holders assert more time is needed to market the property. But their objection did not address
the continuing cost accruals. Even if, but not conceding, a high price might have been obtained, there is no evidence
in this record re how many dollars might be obtained vis-à-vis the continuing accrual of costs and expenses. Put
another way, even if the objecting equity holders’ arguments might be sound in concept (and the Bank does not so
concede), there is no record evidence of the quantity of the potential benefit. And even if somehow a few more
dollars could be generated if more time were invested into the process, this Court’s decisions such as Schminke leads
to the conclusion that the proper measuring stick is the general overall best interest of the estate and its creditors, and
a Trustee’s sale effort should generally be approved and sustained. The Bank submits the objecting equity holders’
arguments are unavailing.

                                                            8

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 92 of 207
                                                                                                                              92
 Case 19-00507            Doc 151        Filed 04/07/20 Entered 04/07/20 15:52:20                       Desc Main
                                         Document      Page 9 of 11



         to an evidentiary standard and evidence must be provided to show factual
         grounds that there is an “objective basis” for the dispute.

Id. at 627. Therefore, pursuant to §363(f)(4), a trustee may sell free and clear of a lien “if [a

trustee] can show … an objective basis for avoiding the liens, and thus establish a bona fide

dispute.” Id. at 628; accord In re TLFO, LLC, 572 B.R. 391,436-37 (Bankr. S.D. Fla. 2016).

With respect to the personal property sought to be sold by the Trustee, Bank Exhibit HH

demonstrates, at a minimum, the Trustee and Jim Gray/C & R were discussing Gray/C &

R’s claim as to ownership of certain items of personal property. Indeed, the Trustee sought

documentation from Gray/C & R, but has received nothing. With respect to copyright

issues, the only response the Trustee received was a letter from C & R’s attorney, referring

the Trustee to Title 17 of the United States Code. See Bank Exhibit HH (March 9 letter from

Zarley to Smith). Given this record, the “bona fide dispute” requirement is easily satisfied

viz. objectively there is a factual and legal dispute between and among the parties. Of course,

the Trustee’s Sale Motion also provided that Gray/C & R’s rights, if any, to the personal

property will attach to the sale proceeds attributable to the Personal Property. Gray/C & R

are thusly adequately protected, within the meaning of §363(e). 8 Last but not least, to the

extent C & R posits a higher price may be obtained, C & R is free to bid.

         With respect to the real estate, the Bank has filed several Proofs of Claim (#4, as

amended, as well as #23), to which were attached, inter alia, the Bank’s mortgage. To the

extent somehow the Bank’s claim or mortgage is unenforceable, defective, or subject to



8
  11 U.S.C. §363(p)(2) places the burden on a claimant to prove the validity, priority, or extent of its interest in the
property. To that end, C & R filed two Proofs of Claim: PoC #7 (asserting an un-secured claim) and PoC #20
(asserting a secured claim), but neither Proof of Claim had appended to it any contract, termination notice, license
agreement, documents, security agreement, U.C.C. financing statement, etc. In fact, the Trustee is not aware of any
U.C.C. filing against the personal property being sold. In contrast, the Bank’s Proofs of Claim (#4, as amended, and
#23) had attached to them the Bank’s mortgage instrument, promissory notes, etc.

                                                           9

   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 93 of 207
                                                                                                                           93
    Case 19-00507          Doc 151     Filed 04/07/20 Entered 04/07/20 15:52:20                      Desc Main
                                       Document      Page 10 of 11



counterclaims, the presence of counterclaim and defenses again illustrates there is a “bona

fide dispute” as to the Bank’s claim and mortgage 9. Indeed, even though the Trustee’s Sale

Motion, with respect to the real estate, relies primarily on §363(b), the Trustee’s Sale Motion

also specifically referred to §363(f)(4), with respect to the sale of the real estate. See Trustee

Sale Motion at ¶11, p. 4 (Bank Exhibit AA). In sum, the Bank submits the Trustee’s Sale

Motion should be approved, pursuant to §363(f)(4) and §363(b).

                      V.       C & R/MECHANIC LIEN/COPYRIGHT ISSUES

         To the extent, if at all, there is any concern from C & R as to its copyright claims, the

Trustee and the Bank propose the eventual Order 10 from this Court approving the Sale

Motion contain the following additional language:

         So long as the new owner or its architect or agents do not use the Plans or Drawings
         in which Cornice & Rose International, LLC claims a copyright, the new owner may
         use and occupy the Property, develop the Property, and complete the existing
         interior and exterior of the Property, free and clear of existing and future claims of C
         & R, including claims of copyright infringement. The new owner may not use C &
         R’s Plans or Drawings without first making arrangements satisfactory to C & R for
         their use. Nothing contained herein shall preclude future claims of copyright
         infringement resulting from the improper or unauthorized use of the Plans or
         Drawings by any new owner or third parties.

The Bank submits such additional language will adequately protect C & R. Lastly, with

respect to whatever, if any, mechanic lien rights enjoyed by C & R, the Sale Motion and the

Proposed Order provide for attachment of all valid liens to the sale proceeds. C & R is

adequately protected by the lien attachment provision.

                                             VI.      CONCLUSION

         Ultimately, in considering a trustee’s motion to sell, “the proper standard to use … is


9
  Of course the Bank does not concede any of the counterclaims and defenses etc. At most, and viewed in the light
most favorable to the counterclaimants, the Bank posits, solely for purposes of the Trustee’s Sale Motion and for no
other purpose, there exists a “bona fide dispute” within the meaning of §363(f)(4).
10
   A Proposed Order was filed by the Trustee. See Bank Exh. BB.

                                                         10

     Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 94 of 207
                                                                                                                       94
 Case 19-00507              Doc 151         Filed 04/07/20 Entered 04/07/20 15:52:20      Desc Main
                                            Document      Page 11 of 11



the business judgment test. It is the standard which has been adopted by the vast majority of

courts.” In re Diplomat Constr., Inc., 481 B.R. 215, 218 (Bankr. N.D. Ga. 2012) (“the business

judgment test is the prevailing rubric to evaluate the proposed transaction under §363(b)”);

accord In re M & S Grading, Inc., 541 F.3d 859, 867 (8th Cir. 2008) (trustee acted properly so

long as trustee uses “sound business judgment”). The Bank submits the record contains

more than ample evidence to satisfy the “business judgment” and “good faith” standards.

The Bank therefore respectfully prays this Court approve the Trustee’s Sale Motion and

enroll the Proposed Order, with the additional language to protect C & R’s copyrights

concerns.


                                                                    /s/ E Lam
                                                            Eric W. Lam, AT0004416
                                                            Eric J. Langston, AT0014001
                                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                                            115 Third Street SE, Suite 1200
                                                            Cedar Rapids, IA 52401
                                                            Tel: 319-366-7641; Fax: 319-366-1917
                                                            elam@simmonsperrine.com
                                                            ATTORNEYS FOR FIRST SECURITY BANK &
                                                            TRUST COMPANY

                                                  Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 7th day of April, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                      /s/ K Carmichael

Larry S. Eide; Charles Thomson; Charles L. Smith; Monica L. Clark; Brandon Gray; J D
Haas; Laura Hyer and Joe Schmall; Donald H. Molstad; Judith O’Donohoe; Christine B.
Skilton; Bradley Sloter; L. Ashley Zubal; Brad Kruse; Rita Grimm (by email)
First Security – McQuillen/Pldgs/Drafts/Pre-Hearing Brief.040720.1532.ewl.




                                                                11

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 95 of 207
                                                                                                      95
 Case 19-00507         Doc 152     Filed 04/08/20 Entered 04/08/20 09:35:58           Desc Main
                                    Document     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF IOWA


                                                      Chapter 11
 In re:
                                                      Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC
                                                      Honorable Thad J. Collins

 Debtor.                                              JOINDER TO OBJECTION OF
                                                      EQUITY SECURITY HOLDERS TO
                                                      TRUSTEE’S MOTION TO SELL



          COMES NOW, Cornice & Rose International, LLC, a creditor and party in interest

("Cornice & Rose"), by and through its undersigned counsel, Bradley R. Kruse and the law firm

Dickinson, Mackaman, Tyler & Hagen, P.C., and for its Joinder to Objection of Equity Security

Holders to Trustee’s Motion to Sell respectfully represents:

          In addition to the Objection to Motion for Sale of Property [Docket No. 149] filed by

Cornice & Rose, Cornice & Rose hereby joins and adopts the objection of Equity Security

Holders to Trustee’s Motion to Sell [Docket No. 147] and hereby incorporates said objection of

the Equity Security Holders as if fully set forth herein.

          WHEREFORE, Cornice & Rose prays that the Court enter an Order: a) denying the

Trustee’s Motion; and b) granting Cornice & Rose such other and further relief as the Court

deems just and proper in the premises.




   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 96 of 207
                                                                                                  96
 Case 19-00507      Doc 152    Filed 04/08/20 Entered 04/08/20 09:35:58         Desc Main
                                Document     Page 2 of 2



Dated: April 8, 2020                      Respectfully submitted,


                                          By:     /s/ Bradley R. Kruse
                                          Bradley R. Kruse, Esq.
                                          DICKINSON MACKAMAN TYLER & HAGEN
                                          699 Walnut Street, Suite 1600
                                          Des Moines, IA 50309
                                          Telephone: (515)246-4505
                                          Facsimile: (515)244-2600
                                          e-mail: bkruse@dickinsonlaw.com

                                          COUNSEL FOR CORNICE & ROSE
                                          INTERNATIONAL, LLC




                              CERTIFICATE OF SERVICE

       I, Tiffany Roosa, hereby certify that on April 8, 2020, a true and correct copy of the

foregoing Motion, was served via the Court’s CM/ECF system.

                                                  /s/ Tiffany Roosa




                                             2
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 97 of 207
                                                                                                97
 Case 19-00507         Doc 153      Filed 04/08/20 Entered 04/08/20 16:41:33             Desc Main
                                     Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF IOWA


                                                       Chapter 7
 In re:
                                                       Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC
                                                       Honorable Thad J. Collins

 Debtor.                                               SUPPLEMENT TO OBJECTION TO
                                                       MOTION FOR SALE OF PROPERTY
                                                       UNDER SECTION 363(b)



          COMES NOW, Cornice & Rose International, LLC, a creditor and party in interest

("C&R"), by and through its undersigned counsel, Bradley R. Kruse and the law firm Dickinson,

Mackaman, Tyler & Hagen, P.C., and for its Supplement to Objection to Motion for Sale of

Property Under Section 363(b) [Docket No. 149], and respectfully states as follows:

          1.     Pursuant to 17 U.S.C. §§ 101 and 102, the copyright owned by C&R with respect

to the McQuillen Place Company, LLC building located at 123 Main Street, Charles City, Iowa

(the “Property”), extends to all the distinctive, custom-designed components of the architectural

work of the building project. This includes, but is not limited to:

                 a. the electrical and plumbing systems;

                 b. the physical appearance of the building (including, but not limited to, the
                    distinctive clock tower, the cornices, the exterior decorative elements, the
                    location of various types of surfaces -- e.g. brick vs. natural stone vs. synthetic
                    stucco sprayed coating, etc., the size of apartments, the location of doorways,
                    the height of apartment units, the height of hallways, the width of hallways,
                    the location of bathrooms, etc.);

                 c. the placement and design of stairways (including, but not limited to, the
                    custom design of the steps, their width, the materials chosen for their
                    construction, etc.);

                 d. the placement of all HVAC components;




   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 98 of 207
                                                                                                          98
 Case 19-00507        Doc 153     Filed 04/08/20 Entered 04/08/20 16:41:33             Desc Main
                                   Document     Page 2 of 4




               e. the structural elements (including, but not limited to, the innovative use of
                  trusses and steel framing, the composition of the stairtowers, etc.);

               f. the custom configuration of the apartment units within the building; and

               g. the custom-designed configuration of the specialized handicap-accessible
                  units within the building (including the custom-designed location of
                  bathrooms, hot water service, kitchen facilities, etc.).

          2.   Under the copyright owned by C&R, no person attempting to purchase real estate

interests from the Trustee has any right to use these architectural elements. No person may make

use of any of the foregoing custom design features at the Property building without violating the

copyright held by C&R. Any person attempting to use these features without a license from

C&R is liable to C&R for copyright infringement. The Debtor does not have a license to use

these features. Therefore, the Trustee cannot convey a license to use these features to any party,

in particular the purchaser identified in the Trustee’s Motion to Sell.

          3.   C&R expressly rejects any attempt to sell any “license” or “possessory claim” in

its copyright through the mechanism of a bankruptcy sale under 11 USC 363. First, the Trustee

has no authority to sell that which he does not own. Again, the Trustee does not own any

copyright or intellectual property with respect to the building, nor does the Trustee have a license

to use any of the intellectual property, specifically C&R’s copyrighted works with respect to the

Property. Second, the Trustee does not possess any rights in C&R’s copyright. Third, even if

the Trustee or some other party were to assert that they had some right in a copyrighted work,

C&R is entitled to a full and fair determination of the value of such an interest (should it actually

exist).

          4.   The very brief notice C&R has had of the Trustee’s intentions in this matter has

been insufficient to present C&R’s views as to the value of the copyright. Placing a value on a



                                                  2
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 99 of 207
                                                                                                        99
 Case 19-00507        Doc 153     Filed 04/08/20 Entered 04/08/20 16:41:33              Desc Main
                                   Document     Page 3 of 4



copyright or a license of a copyright is very fact intensive, often requiring the testimony of

experts in the field. It certainly requires more than ten days, particularly during a National

Emergency that has shut down much of the United States.

       5.      Fourth, if the Trustee is, indeed, intent on attempting to “take” the copyright (or

any portion thereof) of C&R in the Property, C&R is entitled to due process under the “takings”

clause of the Fifth Amendment to the United States Constitution and Section 18 of Article I of

the Iowa Constitution. C&R has been afforded no such due process. However, C&R disputes

that the Trustee, even under the Bankruptcy Code, has the authority to “take” C&R’s copyright

protections.

       6.      Given the extent of C&R’s copyright, which extends to the structure,

configuration, components, and systems of the Property, the occupancy and use by any third

party of the Property without a license to use C&R’s copyrighted works, necessarily constitutes a

violation of C&R’s copyright. The language in the draft order at paragraph 19 proposed by the

Trustee in the afternoon of April 8, 2020, following the hearing on the Trustee’s Motion to Sell,

fails to acknowledge this crucial point. In particular, the language in the first sentence of

paragraph 19 of the Trustee’s proposed draft order impermissibly, and without authority, seeks to

terminate and waive C&R’s copyright in the building, by allowing the purchaser to use and

occupy the Property “free and clear of existing and future claims of C&R, including claims of

copyright infringement.” The Trustee simply has no authority to thwart C&R’s copyright in

such a way, and the Trustee’s proposed language effectively grants the purchaser the right to use

C&R’s copyrighted works with respect to the Property, despite the fact that the Trustee has no

ability or right to convey such a license to the purchaser.




                                                  3
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 100 of 207
                                                                                                     100
 Case 19-00507        Doc 153      Filed 04/08/20 Entered 04/08/20 16:41:33              Desc Main
                                    Document     Page 4 of 4



       WHEREFORE, Cornice & Rose International, LLC respectfully requests that the Court:

a) deny the Trustee’s Motion to Sell or, b) in the alternative, if the Court is inclined to grant the

Trustee’s Motion to Sell, that the Court’s order approving the sale preserve C&R’s copyright in

and to the Property without waiving any of C&R’s rights with respect to its copyright, including

but not limited to, C&R’s right to bring a copyright infringement action against the purchaser for

the purchaser’s use and occupancy of the Property; and c) grant C&R such other and further

relief as the Court deems equitable and just.




Dated: April 8, 2020                            Respectfully submitted,


                                          By: /s/ Bradley R. Kruse
                                              Bradley R. Kruse, Esq.
                                              DICKINSON MACKAMAN TYLER & HAGEN
                                              699 Walnut Street, Suite 1600
                                              Des Moines, IA 50309
                                              Telephone: (515)246-4505
                                              Facsimile: (515)244-2600
                                              e-mail: bkruse@dickinsonlaw.com

                                                COUNSEL FOR CORNICE & ROSE
                                                INTERNATIONAL, LLC



                                  CERTIFICATE OF SERVICE

       I, Tiffany Roosa, hereby certify that on April 8, 2020, a true and correct copy of the

foregoing Motion, was served via the Court’s CM/ECF system.

                                                       /s/ Tiffany Roosa




                                                   4
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 101 of 207
                                                                                                        101
 Case 19-00507               Doc 154         Filed 04/09/20 Entered 04/09/20 13:35:15   Desc Main
                                             Document      Page 1 of 13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all




                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 102 of 207
                                                                                                    102
  Case 19-00507             Doc 154        Filed 04/09/20 Entered 04/09/20 13:35:15                          Desc Main
                                           Document      Page 2 of 13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 103 of 207
                                                                                                                                  103
 Case 19-00507        Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15             Desc Main
                                  Document      Page 3 of 13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 104 of 207
                                                                                                   104
 Case 19-00507        Doc 154      Filed 04/09/20 Entered 04/09/20 13:35:15              Desc Main
                                   Document      Page 4 of 13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 105 of 207
                                                                                                     105
 Case 19-00507         Doc 154    Filed 04/09/20 Entered 04/09/20 13:35:15            Desc Main
                                  Document      Page 5 of 13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 106 of 207
                                                                                                    106
 Case 19-00507        Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                  Document      Page 6 of 13



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 107 of 207
                                                                                                    107
 Case 19-00507       Doc 154    Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                Document      Page 7 of 13



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 108 of 207
                                                                                                 108
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15           Desc Main
                                 Document      Page 8 of 13



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 109 of 207
                                                                                                     109
 Case 19-00507        Doc 154      Filed 04/09/20 Entered 04/09/20 13:35:15             Desc Main
                                   Document      Page 9 of 13



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 110 of 207
                                                                                                          110
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                 Document      Page 10 of 13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 111 of 207
                                                                                                  111
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15           Desc Main
                                 Document      Page 11 of 13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 112 of 207
                                                                                                  112
 Case 19-00507       Doc 154     Filed 04/09/20 Entered 04/09/20 13:35:15          Desc Main
                                 Document      Page 12 of 13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 113 of 207
                                                                                                  113
  Case 19-00507             Doc 154         Filed 04/09/20 Entered 04/09/20 13:35:15   Desc Main
                                            Document      Page 13 of 13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 114 of 207
                                                                                                   114
 Case 19-00507       Doc 155     Filed 04/23/20 Entered 04/23/20 17:42:07            Desc Main
                                  Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )
MCQUILLEN PLACE COMPANY, LLC, an                     )              Case No. 19-00507
Iowa limited liability company,                      )              Chapter 7
                                                     )
               Debtor.                               )              Hon. Thad J. Collins
                                                     )
                                                     )

               MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                      FOR RECONSIDERATION OF ORDER
                            DATED APRIL 9, 2020

        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion for Reconsideration of Order Dated April

10, 2020” (this “Motion”) respectfully state as follows:

        1.     On March 23, 2020, the Trustee filed a “Motion For Sale of Property Under Section

363” (the “Sale Motion”) pursuant to which he seeks, inter alia, to sell the principal asset of the

estate, certain real and property located at 123 North Main, Charles City, Iowa (the “Property”) to

First Security Bank & Trust Co. (“First Security”) for $1.1 million. On April 8, 2020, this Court

held a telephonic hearing (the “Hearing”), during which the Court considered the Sale Motion and

several objections thereto, including objections filed by C&R.

        2.     On April 9, 2020, this Court entered an Order [Docket No. 154] (the “Order”)

which, inter alia, granted the Sale Motion. The Order is stayed by operation of Bankruptcy Rule

6004(h). Since this Motion being filed prior to April 24, 2020, this Motion is permitted by, and

the Court is authorized to provide the relief requested under, either Federal Rule of Bankruptcy

Procedure 9023 or 9024. See discussion in Keener v. Super Wings Int'l, Ltd. (In re Jody L. Keener)




                                                1

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 115 of 207
                                                                                                      115
 Case 19-00507        Doc 155     Filed 04/23/20 Entered 04/23/20 17:42:07             Desc Main
                                   Document     Page 2 of 5



Bankr. Case No. 14-01169, Adversary No. 14-09061, 2015 WL 5118691, at *2-*3, esp. fn. 1

(Bankr. N.D. Iowa Aug. 28, 2015).

       3.      As the designer of the uncompleted building that was being constructed on the

Property, C&R is its “author” and therefore owner of the architectural works copyright on that

building. Under the Copyright Act, an “architectural work” is defined as “the design of a building

as embodied in any tangible medium of expression, including a building, architectural plans, or

drawings.” 17 U.S.C. § 101 (definition of “architectural work”; emphasis added). Under the

Architectural Works Copyright Protection Act of 1990, “architectural works” are protected under

the Copyright Act. See 17 U.S.C. § 102(8).

       4.      As the owner of the copyrights in the architectural works at issue, C&R has the

exclusive rights to that design provided by the Copyright Act. See 17 U.S.C. § 106. Violation of

those exclusive rights constitutes copyright infringement. 17 U.S.C. 17 U.S.C. § 501(a).         The

unauthorized construction of a building covered by an architectural works copyright (or any sale

or rental of it) is thus illegal and subjects the violator to the panoply of remedies provided by the

Copyright Act. See, e.g., Rottlund Co. v. Pinnacle Corp., 452 F.3d 726, 729 (8th Cir. 2006)

(AWCPA case). For instance, each sale – not just the initial infringing sale – of a building

constructed in violation of an architectural works copyright constitutes a fresh violation of the

copyright owner’s rights. As one court has explained:

               Further, because the constructed homes constitute infringing copies of the
       Plaintiffs copyrighted works, they cannot be lawfully resold without the Plaintiffs
       permission. Under 17 U.S.C. § 106(3), a copyrighted article may be sold only by
       the owner of the copyright. Any sale by another party without the owner's
       permission constitutes an act of infringement. The only exception to this rule exists
       under 17 U.S.C. § 109(a), which permits the resale of a copyrighted article by a
       buyer who received a valid non-infringing copy of the work. This is known as the
       "first sale" doctrine. An infringing copy, therefore, does not fit within the "first
       sale" doctrine embodied in 17 U.S.C. § 109(a) and cannot be resold without the
       resale causing an additional act of infringement. The homeowners, the Nickols and


                                                 2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 116 of 207
                                                                                                        116
 Case 19-00507        Doc 155       Filed 04/23/20 Entered 04/23/20 17:42:07                 Desc Main
                                     Document     Page 3 of 5



       Kellers, own houses that are infringing copies. Thus, without express permission
       by the Plaintiff, any sale of the houses by them or by any subsequent owner will
       constitute an act of infringement for which the copyright owner could bring suit.

Palmetto Builders & Designers v. Unireal, 342 F.Supp.2d 468, 473 (D.S.C. 2004).

       5.       The Sale Motion contained no reference to the issue of C&R’s architectural works

copyright. When C&R raised the issue of the copyright and the likelihood that further construction

of the building or any subsequent sale or rentals of it would infringe C&R’s copyright, counsel for

the Trustee and First Security indicated at the Hearing that the Property was being sold “as is” and

that C&R would retain its rights to enforce its copyright. Following the Hearing counsel for the

Trustee and First Security drafted the Order, and simply inserted some language in the Order which

they believed addressed the issue of C&R’s copyright. The Order states (at ¶4):

       the Trustee is authorized and directed to transfer the Property to the Purchaser and, as of
       the Closing Date, the Purchaser shall take title to and possession of the Property free and
       clear of all Interests of any kind or nature whatsoever, including but not limited to any
       existing claims based on copyright infringement, liens or encumbrances, with all such
       Interests to attach to the proceeds ultimately attributable to the Property against or in
       which such Interests are asserted, subject to the terms of such Interests, with the same
       validity, force and effect, and in the same order of priority, which such Interests now have
       against the Property or their proceeds.

and (at ¶19):

       So long as the Purchaser, or its assignee, or its architect or agents do not use the Plans or
       Drawings or any work in which Cornice & Rose International, LLC (“C & R”) holds a
       valid copyright (the C & R Intellectual Property), the Purchaser, or its assignee, may use
       and occupy the Property, develop the Property, and complete the existing interior and
       exterior of the Property, free and clear of existing and future claims of C & R, whether for
       copyright infringement or otherwise. The Purchaser, or its assignee, or its architect or
       agents may not use the C & R Intellectual Property without first making arrangements
       satisfactory to C & R for the use of the C & R Intellectual Property. Nothing contained
       herein shall preclude future claims of copyright infringement resulting from the improper
       or unauthorized use of the C & R Intellectual Property by the Purchaser, or its assignee,
       or any third parties.

       6.       The foregoing text (the “Text”) in the Order is contrary to the provisions of Title

17, attempts to authorize actions far beyond the authority of Title 11, violates the property rights

of C&R, and is inadequate as a resolution to the problem of C&R’s intellectual property rights in

                                                    3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 117 of 207
                                                                                                         117
 Case 19-00507       Doc 155        Filed 04/23/20 Entered 04/23/20 17:42:07           Desc Main
                                     Document     Page 4 of 5



the building being constructed on the Property. Indeed, inclusion of the Text in the Order required

this Court to interpret and rule on both Title 11 and other laws of the United States regulating

organizations or activities affecting interstate commerce (specifically, Title 17). Such relief –

which was not sought in the Motion, but was added ad hoc to the Order at the last minute by

counsel for the Trustee and First Security – means that this matter is subject to a mandatory

withdrawal of the reference under 28 U.S.C. § 157.

          7.   Specifically, the Text purports to, inter alia, authorize the following, each of which

is prohibited under Title 17 and/or Title 11:

          a.   authorize completion of construction of the building (in violation of C&R’s

exclusive right of reproduction);

          b.   authorize the creation of derivative works (in violation of C&R’s exclusive rights

to so);

          c.   authorize the sale of an unauthorized copy or derivative of C&R’s architectural

work (in violation of C&R’s exclusive right to vend);

          d.   enjoin lawful enforcement actions for copyright infringement in the courts of the

United States under Title 17; and

          e.   purports to grant a forced license of C&R’s copyright, despite the fact that neither

the Bankruptcy Code nor the Copyright Act authorize such relief, and the Supreme Court declined

to allow such forced licenses absent specific legislative authorization. See generally PATRY, W.,

PATRY ON COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony Corp. of America v.

Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the Justices draft opinions and

correspondence).




                                                 4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 118 of 207
                                                                                                        118
 Case 19-00507         Doc 155      Filed 04/23/20 Entered 04/23/20 17:42:07             Desc Main
                                     Document     Page 5 of 5



       8.        The Text and the issues described in paragraph 7 above constitute errors of law that

must be corrected. None of these issues presented in paragraph 7 above was raised in the Sale

Motion or directly addressed during the Hearing.

       9.        In the context of the Motion, these matters all “require[] consideration of both title

11 and other laws of the United States regulating organizations or activities affecting interstate

commerce.” 28 U.S.C. § 157(d). Accordingly, C&R will be moving in the United States District

Court for the Northern District of Iowa for withdrawal of the reference within the next 24 hours.

       WHEREFORE, C&R respectfully request that this Court enter an Order:

       (a)       setting this matter for hearing;

       (b)       withdrawing the Order pending resolution of the matters raised in this Motion; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com

                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                                /s/ Antoinette Watson



                                                    5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 119 of 207
                                                                                                          119
 Case 19-00507       Doc 156     Filed 04/23/20 Entered 04/23/20 18:21:00           Desc Main
                                  Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                               )
                                                    )
MCQUILLEN PLACE COMPANY, LLC, an                    )              Case No. 19-00507
Iowa limited liability company,                     )              Chapter 7
                                                    )
               Debtor.                              )              Hon. Thad J. Collins
                                                    )
                                                    )

                      MOTION FOR RECONSIDERATION OF ORDER

        NOW COME James Gray and Charles Thomson, creditors, administrative claimants, and

equity security holders (the “Movants”), through their counsel, and as and for their “Motion for

Reconsideration of Order” (this “Motion”) respectfully state as follows:

        1.     On March 23, 2020, the Trustee filed a “Motion to Motion For Sale of Property

Under Section 363” (the “Sale Motion”) pursuant to which he sought, inter alia, to sell the

principal asset of the estate, certain real and property located at 123 North Main, Charles City,

Iowa (the “Property”) to First Security Bank & Trust Co. (“First Security”) for $1.1 million. On

April 8, 2020, this Court held a telephonic hearing (the “Telephonic Hearing”), during which the

Court considered the Sale Motion and several objections thereto, including objections filed by the

Movants.

        2.     On April 9, 2020, this Court entered an Order (the “Order”) which, inter alia,

granted the Sale Motion. The Order is stayed by operation of Bankruptcy Rule 6004(h).

        3.     Two serious matters merit the Court revisiting, under either Bankruptcy Rule 9023

or 9024, the provisions of the Order:

               A.     Counsel for Movants, during the Telephonic Hearing, requested an

                      opportunity to cross-examine the Trustee in connection with the affidavits


                                                1

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 120 of 207
                                                                                                     120
    Case 19-00507         Doc 156         Filed 04/23/20 Entered 04/23/20 18:21:00                        Desc Main
                                           Document     Page 2 of 4



                            presented to support the Sale Motion; the Court did not address the request

                            during the hearing, and the Order’s silence on the issue creates a due-

                            process-based impediment to consummation of the Order’s sale provisions;

                            and

                  B.        The provisions of the Order, as drafted, appear to be diametrically at odds

                            with the provisions of Title 17.

                   I.        The Issue of the Request to Cross-Examine the Trustee

         4.       During the Telephonic Hearing, counsel for Movants specifically requested an

opportunity to examine the Trustee, under oath, concerning, inter alia, the Trustee’s failure to use

even free advertising media to solicit bids for the Property. The Court did not rule on the request

during the hearing, and the Order is silent on the issue.

         5.       Affidavits, which are actually hearsay evidence, are frequently permitted as

evidence under the Bankruptcy Rules and Federal Rules in the absence of objection. However, as

indicated in 8 Norton Bankr. L. & Prac. 3d § 164:21, and as is recognized implicitly in Local Rule

3012-1(e) (requiring an appraiser to be available for cross-examination in the event of objection

to this affidavit), admission of an affidavit is subject to the ability of opposing counsel being able

to cross-examine the affiant as to the truth of the matter asserted in the affidavit.




1
  “Some courts have adopted procedures whereby direct evidence is introduced by means of affidavit, with the witness
required to be available for cross-examination. It has been held that such a procedure violates Fed. R. Civ. P. 43(a),
as adopted by Fed. R. Bankr. P. 9017,10 and no valid legal basis supports this policy in the context of a trial on the
merits over the objection of a party. [] The affidavit constitutes inadmissible hearsay, and Fed. R. Civ. P. 43(a) requires
testimony.[] A more difficult issue arises in the bankruptcy context where substantive rights may be finally determined
by motion. Fed. R. Civ. P. 43(e) permits a motion to be supported by affidavit when based on facts not appearing in
the record. [] In the absence of an objection, an affidavit may be sufficient; [] but where an objection is raised, and the
motion presents issues of fact and seeks a final judgment, the matter is in essence a trial strongly favoring the testimony
of witnesses taken in open court. The need for both the plaintiff and defendant to have access to the declarant cannot
be overemphasized.” (Citations and footnotes omitted.)

                                                            2

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 121 of 207
                                                                                                                              121
 Case 19-00507        Doc 156     Filed 04/23/20 Entered 04/23/20 18:21:00             Desc Main
                                   Document     Page 3 of 4



         6.    The right to confrontation is a critical component of due process -- so much so that

it is enshrined, in the criminal context, in the Constitution. Where, as here, the request by an

objector to a proposed sale has specifically requested to exercise this right, failure to permit the

cross-examination together with omitting any ruling on the request creates a gap in due process

which can later be argued to be an infirmity in the title taken by any buyer under the Order. In the

absence of an ability to cross-examine the Trustee, the affidavit of the Trustee is inadmissible

hearsay, and there is no evidentiary support in the record to justify the entry of the Order. This is

error.

         8.    Movants continue to demand the right to cross-examine the Trustee for the reasons

stated during the Telephonic Hearing, and assert that such cross-examination must be permitted

before the Order can be lawfully entered.

                                   II.      The Copyright Issue

         9.    Cornice & Rose International, LLC (“C&R”), has asserted its rights under an

architectural copyright in all aspects of the design and creation of the Property. During the

Telephonic Hearing, and in his drafting of the Order, counsel for First Security insisted that the

copyright issue would be resolved through insertion of certain paragraphs of the Order.

         10.   As is indicated in separate filings by C&R, however, the Order as crafted creates a

number of conflicts with C&R’s rights under Title 17.

         11.   Movants believe it serves no one’s interests to have intricate, potentially expensive

unresolved copyright issues blocking completion of the Property.

         12.   Accordingly, Movants join in the Motion for Reconsideration submitted by C&R

(the “C&R Motion”).

         NOW, WHEREFORE, the Movants respectfully request that this Court enter an order:



                                                 3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 122 of 207
                                                                                                        122
 Case 19-00507      Doc 156        Filed 04/23/20 Entered 04/23/20 18:21:00       Desc Main
                                    Document     Page 4 of 4



       (a)    setting this matter for hearing;

       (b)    granting the Motion and permitting cross-examination of the Trustee as requested;

       (c)    granting the C&R Motion; and

       (d)    granting the Movants such other and further relief as may be just and equitable

under the circumstances.

                                             Respectfully submitted,

                                             James Gray and Charles Thomson

                                             _/s/ Charles Thomson______________
                                             Charles M. Thomson

Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                                 4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 123 of 207
                                                                                                  123
 Case 19-00507       Doc 157       Filed 04/23/20 Entered 04/23/20 19:22:29          Desc Main
                                    Document     Page 1 of 7



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )      District Case No. ____________
MCQUILLEN PLACE COMPANY, LLC, an                     )      (Bankruptcy Case No. 19-00507)
Iowa limited liability company,                      )
                                                     )
               Debtor.                               )
                                                     )
                                                     )

               MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                FOR PARTIAL WITHDRAWAL OF THE REFERENCE


        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion of Cornice & Rose International, LLC,

for Partial Withdrawal of the Reference” (this “Motion”) respectfully state as follows:

        1.     On April 24, 2019, McQuillen Place Company, LLC, an Iowa limited liability

company (the “Debtor”) filed a petition for protection under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).

        2.     On December 9, 2019, the Bankruptcy Court entered an order converting the case

to Chapter 7 of the Bankruptcy Code. Charles L. Smith (the “Trustee”) was appointed trustee.

        3.     On March 23, 2020, the Trustee filed a “Motion For Sale of Property Under Section

363” [Docket No. 134] (the “Sale Motion”) pursuant to which he seeks, inter alia, to sell the

principal asset of the estate, certain real and property located at 123 North Main, Charles City,

Iowa (the “Property”) to First Security Bank & Trust Co. (the “Bank”). A copy of the Sale Motion

is attached hereto as Exhibit A.




                                                1

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 124 of 207
                                                                                                    124
 Case 19-00507        Doc 157     Filed 04/23/20 Entered 04/23/20 19:22:29             Desc Main
                                   Document     Page 2 of 7



       4.      On April 8, 2020, the Bankruptcy Court held a telephonic hearing (the “Hearing”),

during which the Bankruptcy Court considered the Sale Motion and several objections thereto,

including objections filed by C&R.

       5.      On April 9, 2020, the Bankruptcy Court entered an Order granting the Sale Motion

[Docket No. 154] (the “Order”). A copy of the Order is attached hereto as Exhibit B. The Order

was stayed for 14 days pursuant to Bankruptcy Rule 6004(h). C&R has moved in the Bankruptcy

Court for reconsideration of the Order (see Motion for Reconsideration, attached hereto as Exhibit

C).

       6.      As the designer of the uncompleted building that was being constructed on the

Property, C&R is its “author” and therefore owner of the architectural works copyright on that

building. Under the Copyright Act, an “architectural work” is defined as “the design of a building

as embodied in any tangible medium of expression, including a building, architectural plans, or

drawings.” 17 U.S.C. § 101 (definition of “architectural work”; emphasis added). Under the

Architectural Works Copyright Protection Act of 1990, “architectural works” are protected under

the Copyright Act. See 17 U.S.C. § 102(8).

       7.      As the owner of the copyrights in the architectural works at issue, C&R has the

exclusive rights to that design provided by the Copyright Act. See 17 U.S.C. § 106. Violation of

those exclusive rights constitutes copyright infringement. 17 U.S.C. 17 U.S.C. § 501(a).         The

unauthorized construction of a building covered by an architectural works copyright (or any sale

or rental of it) is thus illegal and subjects the violator to the panoply of remedies provided by the

Copyright Act. See, e.g., Rottlund Co. v. Pinnacle Corp., 452 F.3d 726, 729 (8th Cir. 2006)

(AWCPA case). For instance, each sale – not just the initial infringing sale – of a building




                                                 2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 125 of 207
                                                                                                        125
 Case 19-00507       Doc 157     Filed 04/23/20 Entered 04/23/20 19:22:29             Desc Main
                                  Document     Page 3 of 7



constructed in violation of an architectural works copyright constitutes a fresh violation of the

copyright owner’s rights. As one court has explained:

               Further, because the constructed homes constitute infringing copies of the
       Plaintiffs copyrighted works, they cannot be lawfully resold without the Plaintiffs
       permission. Under 17 U.S.C. § 106(3), a copyrighted article may be sold only by
       the owner of the copyright. Any sale by another party without the owner's
       permission constitutes an act of infringement. The only exception to this rule exists
       under 17 U.S.C. § 109(a), which permits the resale of a copyrighted article by a
       buyer who received a valid non-infringing copy of the work. This is known as the
       "first sale" doctrine. An infringing copy, therefore, does not fit within the "first
       sale" doctrine embodied in 17 U.S.C. § 109(a) and cannot be resold without the
       resale causing an additional act of infringement. The homeowners, the Nickols and
       Kellers, own houses that are infringing copies. Thus, without express permission
       by the Plaintiff, any sale of the houses by them or by any subsequent owner will
       constitute an act of infringement for which the copyright owner could bring suit.

Palmetto Builders & Designers v. Unireal, 342 F.Supp.2d 468, 473 (D.S.C. 2004).

       8.      Notwithstanding C&R’s copyright, and notwithstanding C&R’s insistence that the

parties to the sale comply with Title 17, the Order, which the parties to the sale drafted and

submitted to the Bankruptcy Court for signature, runs afoul of several significant tenets of

copyright law and of a number of provisions of Title 17.

       9.      As a result of the conflict between the text of the Order and the provisions of Title

17, otherwise plainly enforceable substantive rights of C&R in and to its intellectual property may

be extinguished or subjected to needless legal controversy.

       10.     Pursuant to the general referral of bankruptcy matters from the Article III Federal

district courts to the bankruptcy courts under 28 U.S.C. §157, bankruptcy courts can “hear” and

determine a certain category of cases -- such as confirmation of plans of reorganization or

determination of allowance of claims against a debtor -- which are core to these courts’ general

bankruptcy function. However, this grant of referred jurisdiction reserved to the district courts

other cases regarded by Congress as being outside the conventional purview of bankruptcy.



                                                 3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 126 of 207
                                                                                                       126
 Case 19-00507        Doc 157      Filed 04/23/20 Entered 04/23/20 19:22:29               Desc Main
                                    Document     Page 4 of 7



        11.     Some of these matters, such as controversies involving CERCLA, involve legal

determinations for which hearing in the district court is mandatory. These are the cases described

in 28 U.S.C. § 157(d). See, S. Pac. Transp. Co. v. Voluntary Purchasing Group, Inc., 252 B.R.

373, 385 (E.D. Tex. 2000). See also, In re Bennett, 2011 WL 5546955 (Bankr.W.D.Tex. Oct. 7,

2011) and Burger King Corp. v. B-K of Kansas, Inc., No. CIV. A. 86-2294-V, 1991 WL 49926, at *2 (D.

Kan. Mar. 21, 1991) (noting that reference had been withdrawn), aff'd sub nom. In re B-K of Kansas, Inc.,

21 F.3d 1120 (10th Cir. 1994).

        12.     United States copyright law is a prime example of Federal law “regulating

organizations or activities affecting interstate commerce” as referenced in 28 U.S.C. § 157(d). See

In re Nat'l Gypsum Co., 145 B.R. 539, 541 (N.D. Tex. 1992).

        13.     The policy concerns long associated with this mandatory withdrawal of the

reference include the preference of having district courts, rather than bankruptcy courts, making

difficult determinations on complex non-bankruptcy Federal statutes [see, In re Isbell Records,

Inc., “Report and Recommendation” at ¶¶45-46 (Bankr. E.D. Tex. Mar. 29, 2007) (attached hereto

as Exhibit D)], particularly in cases of first impression, or (as here) resolving apparent conflicts

between bankruptcy and non-bankruptcy law. These policy concerns are particularly acute in

matters of copyright. See, generally, discussion in Eli Global, LLC v. Univ. Directories, LLC,

532 B.R. 249, 251-253 (M.D.N.C. 2015).

        14.     The Order entered by the Bankruptcy Court in this case is a good illustration of the

problems 28 U.S.C. § 157(d) sought to have resolved at the district court level. After C&R pointed

out that the sale of the building would likely result in infringement of raised C&R’s copyright,

counsel for the Trustee and the Bank after the Hearing simply inserted some language in the Order

which they believed addressed the issue. The Order states (at ¶4):



                                                   4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 127 of 207
                                                                                                            127
 Case 19-00507        Doc 157       Filed 04/23/20 Entered 04/23/20 19:22:29                 Desc Main
                                     Document     Page 5 of 7


       the Trustee is authorized and directed to transfer the Property to the Purchaser and, as of
       the Closing Date, the Purchaser shall take title to and possession of the Property free and
       clear of all Interests of any kind or nature whatsoever, including but not limited to any
       existing claims based on copyright infringement, liens or encumbrances, with all such
       Interests to attach to the proceeds ultimately attributable to the Property against or in
       which such Interests are asserted, subject to the terms of such Interests, with the same
       validity, force and effect, and in the same order of priority, which such Interests now have
       against the Property or their proceeds.

and (at ¶19):

       So long as the Purchaser, or its assignee, or its architect or agents do not use the Plans or
       Drawings or any work in which Cornice & Rose International, LLC (“C & R”) holds a
       valid copyright (the C & R Intellectual Property), the Purchaser, or its assignee, may use
       and occupy the Property, develop the Property, and complete the existing interior and
       exterior of the Property, free and clear of existing and future claims of C & R, whether for
       copyright infringement or otherwise. The Purchaser, or its assignee, or its architect or
       agents may not use the C & R Intellectual Property without first making arrangements
       satisfactory to C & R for the use of the C & R Intellectual Property. Nothing contained
       herein shall preclude future claims of copyright infringement resulting from the improper
       or unauthorized use of the C & R Intellectual Property by the Purchaser, or its assignee,
       or any third parties.

       15.      The foregoing text (the “Text”) in the Order, which was drafted by the Trustee and

counsel to the Bank, is contrary to the provisions of Title 17, attempts to authorize actions beyond

the authority of the Bankruptcy Court, violates the property rights of C&R, and is inadequate as a

resolution to the problem of C&R’s intellectual property rights in the building being constructed

on the Property. Indeed, inclusion of the Text in the Order required the Bankruptcy Court to

interpret and rule on both Title 11 and other laws of the United States regulating organizations or

activities affecting interstate commerce (specifically, Title 17). Such relief – which was not sought

in the Motion, but was added ad hoc to the Order at the last minute by the Trustee and counsel to

the Bank – means that this matter is subject to a mandatory withdrawal of the reference under 28

U.S.C. § 157.

       16.      Specifically, the Text purports to, inter alia, authorize the following, each of which

is prohibited under Title 17 and/or Title 11:



                                                    5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 128 of 207
                                                                                                         128
    Case 19-00507        Doc 157       Filed 04/23/20 Entered 04/23/20 19:22:29                      Desc Main
                                        Document     Page 6 of 7



                          a.        authorize completion of construction of the building (in

                 violation of C&R’s exclusive right of reproduction);

                          b.        authorize the creation of derivative works (in violation of

                 C&R’s exclusive rights to do so);

                          c.        authorize the sale of an unauthorized copy or derivative of

                 C&R’s architectural work (in violation of C&R’s exclusive right to vend);

                          d.        enjoin     lawful     enforcement        actions     for    copyright

                 infringement in the courts of the United States under Title 17; and

                          e.        grant a forced license of C&R’s copyright, despite the fact

                 that neither the Bankruptcy Code nor the Copyright Act authorize such

                 relief, and the Supreme Court declined to allow such forced licenses absent

                 specific legislative authorization. See generally PATRY, W., PATRY                     ON

                 COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony Corp. of

                 America v. Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the

                 Justices draft opinions and correspondence).

        17.      In essence, the Order, if followed, would create one set of copyright laws applicable

when a party connected to the copyright had made a trip through bankruptcy jurisdiction, and

another, different set of copyright laws for the rest of the copyright holders in the United States.

        18.      Such an unacceptable result is precisely why 28 U.S.C. § 157(d) was crafted the

way it was, and why this Court should partially1 withdraw the reference of these issues from the

Bankruptcy Court.



1
  This Motion seeks withdrawal of the reference from the Bankruptcy Court only with respect to those matters
pertaining to the proposed sale of the Property since these are the only issues in which adjudication of rights under
Title 17 are required. Withdrawal of the reference of the bankruptcy case generally is not requested.

                                                         6

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 129 of 207
                                                                                                                        129
 Case 19-00507         Doc 157      Filed 04/23/20 Entered 04/23/20 19:22:29         Desc Main
                                     Document     Page 7 of 7



       WHEREFORE, C&R respectfully requests that this Court enter an order:

       (a)       setting this matter for hearing;

       (b)       withdrawing the reference from the Bankruptcy Court of those matters arising from

or related to the contemplated sale of the Property; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com

                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                                /s/ Tiffany Roosa




                                                    7

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 130 of 207
                                                                                                     130
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134       Filed 03/23/20
                                      04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29      Desc Main
                                                                                      Exhibit
                                Document
                                      A PagePage
                                               1 of 29
                                                     1 of 29




                       UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In re:                                     )       Chapter 7
McQuillen Place Company, LLC,              )       Case No. 19-507
         Debtor.                           )


              TRUSTEE’S MOTION TO SELL AND FOR OTHER RELIEF
                          (11 U.S.C. §§363(b) and (f))

         COMES NOW Chapter 7 Trustee Charles L. Smith and moves for an Order from

this Court granting this Motion, and in support thereof respectively states:

         1.    On April 25, 2019, McQuillen Place Company, LLC. (“Debtor” or “MPC”)

filed a voluntary Chapter 11 Petition with this Court.

         2.    On Dec. 9, 2019, this Court entered an Order converting the Chapter 11 case

filed by the Debtor to one under Chapter 7.

         3.    The Office of the United States Trustee subsequently appointed Charles L.

Smith (“Trustee”) to administer this Chapter 7 case.

         4.    In the course of his administration, the Trustee has been in communication

with various creditors and stakeholders.

         5.    Among the assets being administered by the Trustee is certain real estate (the

“Real Estate”) upon which lies a partially-completed building (the “Building”) that is owned

by the Debtor, as well as certain items of personal property located therein or associated

therewith (the “Personal Property”).

         6.    With respect to the Real Estate and Building, the Trustee is credibly informed

First Security Bank & Trust Company (“Bank” or “Purchaser”) asserts a validly perfected


                                               1                                     EXHIBIT
                                                                       A
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 131 of 207
                                                                                                131
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134         Filed 03/23/20
                                        04/23/20 Entered 03/23/20
                                                            04/23/20 17:16:10
                                                                     19:22:29      Desc Main
                                                                                        Exhibit
                                  Document
                                        A PagePage
                                                 2 of 29
                                                       2 of 29



mortgage against the Real Estate and Building (the “Mortgage”). The Trustee further

reasonably believes no one claims a superior interest in the Real Estate and Building, other

than the Bank’s assertion of a mortgage lien and whatever, if any, mechanic or similar

statutory liens, that may include liens on account of real estate tax, are asserted by other

parties in interest. The Trustee is further cognizant that based on the Mortgage the Bank has

commenced a Foreclosure Petition in State Court, and certain counterclaims have been

pled. The Foreclosure Petition was and still is pending in State Court, and no Decree has

been enrolled.

       7.        With respect to the Personal Property, even if some or all of the Personal

Property became fixtures (which would then be subject to the Bank’s mortgage), no one has

filed any U.C.C. financing statement. As such, the Personal Property is likely free and clear

of perfected consensual liens.

       8.        However, the Trustee is also cognizant that Cornice & Rose International,

LLC (which, inter alia, served as the Debtor’s architect (“C & R”)) (and perhaps other

entities that are owned or partially owned by the Debtor’s principal, e.g. Hildreth & Co.,

LC) asserts some interest or claim or right against some of all of the personal property in

question. For example, C & R may claim it actually “owns” some or all of the personal

property located in and scattered in various areas of the Debtor’s building, and C & R may

also claim it is the licensor of certain drawings that might have been used by the Debtor or

others in the process of erecting the Building. In any event, at a minimum bearing in mind

the Debtor is at least in possession of some of the Personal Property (e.g. the items that are

located on the Debtor’s premises), and the Debtor is or was at least a licensee of some of the

drawings, pursuant to 11 U.S.C. §541 the Debtor and therefore this estate had and have


                                                2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 132 of 207
                                                                                                  132
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                           04/23/20 17:16:10
                                                                    19:22:29         Desc Main
                                                                                          Exhibit
                                 Document
                                       A PagePage
                                                3 of 29
                                                      3 of 29



either a legal or equitable (or both) interest in all of the Personal Property, albeit admittedly

and possibly subject to whatever, if any, claim, right, title, or interest that may eventually be

validly proven by C & R or other entities claiming a claim, right, title, or interest thereto.

       9.      The Trustee has issued an invitation to various interested parties to bid on the

Real Estate and the Personal Property. Two bids were received by the March 9, 2020

deadline imposed by the Trustee. In examining the two bids, the Trustee has concluded the

bid submitted by the Bank is the highest and best offer. As a result, the Trustee has executed

a Purchase Agreement, a copy of which is attached hereto as Exhibit 101 and is by this

reference incorporated herein as if set forth verbatim.

       10.     Briefly and generally, the Purchase Agreement provides for the Trustee to sell

the Real Estate and Building, as well as the Personal Property, for a total cash gross cash

price of $1,100,000. Any and all lien, claim, title, interest, and right asserted by the Bank or

C & R or any party in interest will attach to the gross proceeds, in whatever order of priority

that existed as of the initial Chapter 11 filing date, EXCEPT the sum of $150,000 cash will

be released from the gross proceeds allocated to the Real Estate and Building, and such sum

shall be free and clear of any and all claim, lien, title, interest, and right, and the Trustee and

the estate may use such sum for any and all purposes, pursuant to the provisions of Title 11,

including but not limited to the payment of administrative claims and expenses and, if

available, to the payment of various non-administrative claims (such as general unsecured

claims).

       11.     More specifically, with respect to the Real Estate and Building, because no

one disputes the Debtor owns the Real Estate in fee simple absolute, subject only to the

Bank’s Mortgage and whatever, if any, other validly perfected lien or encumbrance, the


                                                3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 133 of 207
                                                                                                      133
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                           04/23/20 17:16:10
                                                                    19:22:29        Desc Main
                                                                                         Exhibit
                                 Document
                                       A PagePage
                                                4 of 29
                                                      4 of 29



Trustee seeks permission from this Court to effectuate the sale pursuant to 11 U.S.C.

§363(b). All such Mortgage and lien and encumbrance and any and all right, title, claim,

interest, and lien of any and all parties in interest will attach to the gross proceeds from the

sale, minus the cash sum of $ 150,000, in the same order of priority as it existed as of the

time of the original Chapter 11 filing, and will be held by the Trustee, subject to further

Order from this Court. If, for example, eventually the Bank successfully proves to this Court

that the Bank has a superior lien in such gross proceeds (minus $150,000), the money will

then be paid to the Bank in partial satisfaction of its Proofs of Claim filed in this Court. And

if somehow there is a bona fide dispute as to the Bank’s lien or the Debtor’s (and the

estate’s) ownership of the Real Estate and Building, the Trustee alternatively seeks

permission from this Court to sell the Real Estate and Building, pursuant to 11 U.S.C.

§363(f)(4).

       12.     With respect to the Personal Property, the Trustee posits there is a bona fide

dispute between and among various interested parties as to the respective and relative lien,

claim, title, and interest in and to the Personal Property. For example, the Debtor at a

minimum had or has a possessory right and interest or the right of a licensee, whereas other

interested parties (such as C & R) assert an “ownership” or licensor claim or interest. The

Trustee has attempted to discover the full extent of C & R et al.’s claims or interest, but C &

R’s counsel merely referred the Trustee to certain provisions of the United States Code

without otherwise fully and completely sharing with the Trustee all documents and

information concerning the alleged claim of “ownership.” Therefore, with respect to the

Personal Property, the Trustee seeks permission from this Court to sell to the Bank the

Personal Property for the sum of $25,000, pursuant to 11 U.S.C. §363(f)(4), viz., this Court


                                                4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 134 of 207
                                                                                                   134
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134         Filed 03/23/20
                                        04/23/20 Entered 03/23/20
                                                            04/23/20 17:16:10
                                                                     19:22:29         Desc Main
                                                                                           Exhibit
                                  Document
                                        A PagePage
                                                 5 of 29
                                                       5 of 29



is authorized to sell property of the estate that is subject to “bona fide dispute.” If C & R or

others eventually prove to this Court that they indeed enjoy superior title, right, claim, or

interest to the Personal Property, the proceeds from the sale attributable to the value of the

Personal Property will be paid to such parties. Pending resolution of the bona fide dispute,

the gross proceeds of the sale attributable to the Personal Property will be held by the

Trustee, subject to further Order from this Court, and any and all right, title, claim, lien, or

interest of any and all parties in interest will attach to such proceeds, in the same order of

priority as it existed as of the time of the original Chapter 11 filing.

       13.      To consummate the sale, the Trustee will execute a Court Officer’s Deed,

with respect to the Real Estate and Building, and a Bill of Sale with respect to the Personal

Property. The Purchaser will be granted title, pursuant to this Court’s Order approving this

Motion, to all the Real Estate and Building and the Personal Property, free and clear of any

and all claims (including but not limited to any and all environmental claims or successor

liability claims), liens, interests, title, right, and encumbrances. Otherwise, the sale is “As is

Where Is.”

       14.      The Trustee submits the sale proposed in this Motion is in the best interest of

the estate, of the creditors, and of the community. This is so because such a sale will

generate much-needed “free and clear” cash to enable the Trustee to administer this case,

and will hopefully enable the Purchaser to complete the building project, to the betterment

of the community and the public interest. The Trustee further submits the Purchase

Agreement was negotiated at arm’s length and in good faith and with assistance and advise

from counsel.




                                                 5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 135 of 207
                                                                                                     135
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134         Filed 03/23/20
                                        04/23/20 Entered 03/23/20
                                                            04/23/20 17:16:10
                                                                     19:22:29          Desc Main
                                                                                            Exhibit
                                  Document
                                        A PagePage
                                                 6 of 29
                                                       6 of 29



       15.     Any Order approving this Motion should also provide the 14-day stay period

in F.R.B.P. 6004(h) is inapplicable. Such a provision will enable an expeditious closing, and

will minimize administrative claim (such as utility bills, real estate taxes etc.) that will be

incurred and inflicted against the estate. A form of a proposed Order is appended hereto.

       WHEREFORE, the Trustee respectfully prays this Court on such notice and hearing

as it may direct enter and enroll an Order granting the relief requested by the Trustee in this

Motion, and for such other relief as may be just and proper under the premises.




                                              /s/ Charles L. Smith
                                              Charles L. Smith, Chapter 7 Trustee
                                              25 Main Place, Suite 200
                                              Council Bluffs IA 51503
                                              712-325-9000

                                       Certificate of Service
        The undersigned certifies, under penalty of perjury, that on this 23rd day of March 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern District of
Iowa CM/ECF and the document was served electronically through the CM/ECF system to the
parties of this case.




                                              /s/ Cathy Templeton



Larry Eide
Don Molstad
Christine Skilton
Eric Lam
Charles Thomson
Joe Schmall
Laura Heyer
Judith O’Donohue
Brandon Gray
Brad Sloter

                                                 6

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 136 of 207
                                                                                                        136
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134               Filed 03/23/20
                                              04/23/20 Entered 03/23/20
                                                                  04/23/20 17:16:10
                                                                           19:22:29                  Desc Main
                                                                                                          Exhibit
                                        Document
                                              A PagePage
                                                       7 of 29
                                                             7 of 29



L Ashley Zubal
Monica Clark
J D Hass
Dan Childers


                                                  Declaration1

        I, Charles L. Smith, in my sole capacity as Chapter 7 Trustee in this case, do hereby
declare under penalty of perjury under 28 U.S.C. §1746 that the facts stated in this Motion
are true and correct.




                                                      /s/ Charles L. Smith
                                                      Charles L. Smith, Chapter 7 Trustee




1
 Pursuant to F.R.B.P. 9017 and F.R.C.P. 43(c), to the extent evidence is necessary to consider this Motion, the
Court is authorized to consider the Motion based on affidavits. The Trustee’s Declaration is submitted so as to
comply with F.R.C.P. 43(c).

                                                         7

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 137 of 207
                                                                                                                    137
Case
 Case
 Case19-00507
       19-00507
       19-00507 Doc
                 Doc
                 Doc157-1
                      134
                      134                    Filed
                                             Filed 03/23/20
                                                   04/23/20
                                                   03/23/20   Entered
                                                              Entered 03/23/20
                                                                       04/23/20
                                                                       03/23/20 17:16:10
                                                                                19:22:29
                                                                                17:16:10              Desc
                                                                                                      Desc Main
                                                                                                           Exhibit
                                                                                                           Main
                                             Document
                                                   A PagePage
                                             Document       8 of 29
                                                            Page  8
                                                                  8 of
                                                                    of 29
                                                                       29




                                               Purchase Agreement


            THIS PURCHASE AGREEMENT (this "Agreement"') is made and entered into as
  of the 20th day of March, 2020 by and between Chapter 7 Trustee Charles L. Smith, solely in
  his capacity as Trustee of the Bankruptcy Case ("Seller") and First Security Bank & Trust
  Company having an address at 809 Clark Street,                             Charles City, Iowa ("Purchaser"!
  ("Purchaser" and "Seller" are for ease of reference "Parties").

                                                       Recitals

            A.         On April 25, 2019, McQuillen Place Company, LLC ("Debtor") filed a
  voluntary petition under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy
  Code")         in   the   United    States Bankruptcy        Court    for the Northern District of Iowa
  (the "Bankruptcy Court") bearing Case No. 19-507 (the "Bankruptcy Case"): on December
  9, 2019, the Bankruptcy Court entered an order converting the Bankruptcy Case to Chapter 7;
  and the Office of the United States Trustee appointed Charles L. Smith to administer the
  Bankruptcy Case.

            B.         In connection with the Bankruptcy Case, Seller has agreed to sell to Purchaser,
  and Purchaser has agreed to purchase from Seller, at the price and upon the terms and
  conditions set forth in this Agreement, (a) that certain parcel of land commonly known as
  McQuillen Place, and more particularly described on Exhibit A (the "Land"), (b) the
  buildings, improvements, and structures located upon the Land (the "Improvements"), (c) all
  other easements and rights appurtenant to the Land, if any (the "Appurtenant Rights"), and
  (d) all right, title and interest of Seller, if any, in and to the fixtures owned by Seller and
  attached or appurtenant to the Property, as well as certain items of personal property
  described on Exhibit A1                  (the "Personal Property" and, together with the Land, the
  Appurtenant           Rights,      the   Improvements,       and     the    Personal   Property,   collectively,
  the "Property").

            C.         As a result of the pendency of the Bankruptcy Case, Bankruptcy Court approval
  of this Agreement is required, subject to all terms and conditions set forth herein. In the event
  the Bankruptcy Court not approve this Agreement, this Agreement shall terminate, and no
  party hereto shall have any further obligations hereunder, except as otherwise provided
  herein.


            NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
  parties hereto hereby agree as follows:


            1.         Purchase and Sale. Upon the terms and conditions hereinafter set forth, Seller
  shall sell to Purchaser, and Purchaser shall purchase from Seller, the Property.

            2.         Purchase Price. The purchase price (the "Purchase Price") for the Property
  shall be the sum of USS1,100,000.00, of which US$1,075,000.00 shall be allocated to be the
  price for the purchase and sale of the Land, Improvements, and Appurtenance Rights, and
  separately US$25,000 shall be allocated to be the price for the purchase and sale of the
  Personal Property.
                                                                                                     EXHIBIT
                                                           1
                                                                                             1
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 138 of 207
                                                                                             §
                                                                                                     mi
                                                                                                                     138
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                           04/23/20 17:16:10
                                                                    19:22:29        Desc Main
                                                                                         Exhibit
                                 Document
                                       A PagePage
                                                9 of 29
                                                      9 of 29



                (a)     Payment of Purchase Price. Ten percent of the Purchase Price shall be
paid to Seller by Purchaser within seven days after the execution of this Agreement, and the
balance of the Purchase Price shall be paid to Seller by Purchaser within seven days of the
later of (a) the entry of a Sale Order by the Bankruptcy Court or (b) the execution and tender
and delivery of the Deed (as defined herein) and Bill of Sale (as defined herein) and similar
documents, except the Parties may mutually in writing agree to a different time. If this
Agreement is not timely and fully consummated in any form or fashion, then the
aforementioned 10% paid by Purchaser to Seller shall be fully refunded to the Purchaser from
the Seller forthwith, and Purchaser shall have no obligation to the Seller with respect to the
Purchase Price.

                4.3     Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be subject
to the following conditions: (i) the performance and observance by Seller of all material
covenants, warranties and agreements of this Agreement to be performed or observed by
Seller prior to or on the Closing Date, (ii) the Bankruptcy Court shall have entered a final and
non-appealable order approving this Agreement and the sale of the Property to Purchaser
pursuant to the Bankruptcy Code, in form and substance satisfactory to Purchaser and its
counsel (the “Sale Order”), and (iii) the fulfillment on or before the Closing Date of these and
all other conditions precedent to Closing benefiting Purchaser specifically enumerated in this
Agreement, any of which may be waived by Purchaser in its sole discretion.

                 4.4    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject to the
following conditions: (i) the Bankruptcy Court shall have entered the Sale Order, (ii) the
performance and observance by Purchaser of all material covenants and agreements of this
Agreement to be performed or observed by Purchaser prior to or on the Closing Date, and
(iii) the fulfillment on or before the Closing Date of these and all other conditions precedent
to Closing benefiting Seller specifically set forth in this Agreement, any or all of which may
be waived by Seller in its sole discretion.

                4.5      Bankruptcy Conditions. By no later than July 10, 2020, or such other
earlier or later date mutually agreed to between the parties (the “Sale Order Approval
Deadline”), the Bankruptcy Court shall have entered the Sale Order in a form reasonably
acceptable to the Purchaser and Seller that, without limitation, shall (i) include a finding that
the Purchaser is a good faith purchaser entitled to the protections of Section 363(m) of the
Bankruptcy Code; (ii) provide that the Purchaser is obtaining the Property free and clear of
any lien, claim, title, right, or interest, except as otherwise provided for in the Agreement; and
(iii) contain such form and substance reasonably satisfactory to Purchaser and its counsel.

               4.6     Carve Out and Disposition of Purchase Price. From the Purchase Price
the Seller shall retain for the sole benefit of and usage in the Bankruptcy Case, free and clear
of any and all claim or lien of the Purchaser, the sum of US$150,000, which sum may be used
by the Seller for any and all purposes, subject to the provisions of Title 11 and further Orders
from the Bankruptcy Court. Subject to the allocation aforementioned between the Land etc.
vis-à-vis the Personal Property, the balance of the Purchase Price shall be held by the Seller,
pending further Orders from the Bankruptcy Court, and shall not be disbursed or released

                                                2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 139 of 207
                                                                                                     139
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29        Desc Main
                                                                                        Exhibit
                                 Document
                                      A PagePage10 of10
                                                     29of 29



except as may be directed or allowed by Orders from the Bankruptcy Court, all subject to and
pursuant to notice and hearing.

       5.     Closing. Subject to the satisfaction or waiver of all conditions precedent with
respect to each party’s obligation, the closing (the “Closing”) of the sale and purchase
contemplated herein shall occur at the offices of Attorney Larry Eide in Mason City, IA (or
such other location to which the Parties may mutually agree), on or before April 17, 2020,
unless otherwise mutually agreed to by the Parties.

             5.1   Seller Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following items executed and acknowledged by Seller, as
appropriate:

               (a)    a court officer deed (the “Deed”) in the form shown in Exhibit B;

               (b)    a certification of non-foreign status in the form shown in Exhibit C;

                (c)    all existing surveys, blueprints, drawings, operating manuals, plans and
specifications for or with respect to the Property or any part thereof, to the extent the same
are in Seller’s possession;

               (d)    all keys to the Improvements, to the extent the same are in Seller’s
possession;

               (e)    such further instruments as may be necessary to record the Deed;

               (f)    [intentionally left blank]

               (g)     a bill of sale as to any personal property included in the sale (the “Bill
of Sale”) in the form shown in Exhibit D;

               (h)    a copy of the Sale Order;

              (i)     possession of the Property free of all leases, tenancies, occupancies,
service contracts, other executory contracts;

               (j)     to the extent in Seller’s possession, originals of any and all
condominium conversion documents, plans, estimated budgets and other related documents
and Seller agrees to cooperate with Purchaser after the closing in connection with substituting
Purchaser as the sponsor under the condominium documents and in connection with
Purchaser’s acquisition of the Property, provided such cooperation shall be at no cost to Seller;

               (k)    such further instruments as may be necessary to consummate the
transaction.

              5.2     Purchaser Deliveries. At the Closing, Purchaser shall deliver or cause
to be delivered to Seller, the following items executed and acknowledged by Purchaser, as
appropriate:

                                               3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 140 of 207
                                                                                                    140
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29         Desc Main
                                                                                         Exhibit
                                 Document
                                      A PagePage11 of11
                                                     29of 29



            (a)       payment of the Purchase Price to be made in accordance with this
Agreement and

               (b)    such further instruments as may be necessary to consummate the
transaction.

               5.3    Closing Costs. Each Party shall bear its own costs associated with
Closing.

             5.4     Other Purchaser Costs. Purchaser shall be solely responsible for the
payment of the following, incurred since and including April 25, 2019, through the Closing
Date (except Purchaser is entitled to seek allowance and payment of all such costs, not to
exceed $25,000.00, in the Bankruptcy Case, upon and subject to notice and hearing):

               (a)    All real estate taxes, water charges, sewer rents, vault charges and other
assessments due with respect to the Property, as well as any and all insurance premiums and
security and similar costs and expenses relating to the Property and

              (b)     All utilities, including telephone, steam, electricity and gas and similar
services and materials.

       6.      Representations, Warranties and Covenants; “As Is” Sale.

                6.1    Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the following are true and correct as of the date hereof and shall be true and
correct as of the Closing Date:

               (a)    This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the Sale Order. Seller
has taken all necessary action to authorize and approve the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this Agreement,
subject to the Sale Order.

               (b)    [Reserved].

               (c)    Seller is not a “foreign person” as defined in Section 1445 of the Code.

            (d)    Seller has no knowledge of any proposed takings, condemnation or
eminent domain proceeding or threat with respect to the Property.

               (e)    The foregoing representations and warranties shall survive the Closing.

               6.2     [Reserved].

              6.3    General disclaimer. Except as specifically set forth in this Agreement
and Exhibits, the sale of the Property is and will be made on an “as is,” ’’where is,” and
“with all faults” basis, without any representation and warranty of any kind or nature,
express, implied or otherwise, including any representation or warranty concerning title

                                                4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 141 of 207
                                                                                                     141
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29         Desc Main
                                                                                         Exhibit
                                 Document
                                      A PagePage12 of12
                                                     29of 29



to the Property, the construction of the Improvements, the physical condition of the
Property (including the condition of the soil or the Improvements), the environmental
condition of the Property (including the presence or absence of hazardous substances on
or affecting the Property), the compliance of the Property with applicable laws and
regulations (including zoning and building codes or the status of development or use rights
respecting the Property), the present and future zoning applicable to the Property, the
financial condition of the Property or any other representation or warranty respecting any
income, expenses, charges, liens or encumbrances, rights or claims on, affecting or
pertaining to the Property or any part thereof.

              6.4     Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the following are true and correct as of the date hereof and shall be true
and correct as of the Closing Date:

              (a)     The Purchaser is duly organized, validly existing and in good standing
under the laws of the state of its formation.

              (b)     The Purchaser has all necessary power and authority to enter into this
Agreement and has taken all action necessary to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations hereunder,
and no other proceedings on the part of the Purchaser are necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and delivered by
the Purchaser and is a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms.

               (c)    No consent, waiver, agreement, approval, permit or authorization of, or
declaration, filing, notice or registration to or with, any United States federal or state
governmental or regulatory authority is required to be made or obtained by the Purchaser in
connection with the execution, delivery and performance of this Agreement or any agreement
ancillary to this Agreement and the consummation of the transactions contemplated hereby
or thereby.

              (d)    On the Closing Date, the Purchaser will have cash on hand sufficient to
deliver the Purchase Price to the Seller.

               (e)    The representations and warranties of Purchaser shall survive the
Closing.

       7.      Remedies For Default.

             7.1    Seller Defaults. If the transaction herein provided shall not be closed
by reason of Seller’s default under this Agreement, then Purchaser shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).


                                                5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 142 of 207
                                                                                                     142
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134       Filed 03/23/20
                                      04/23/20 Entered 03/23/20
                                                         04/23/20 17:16:10
                                                                  19:22:29        Desc Main
                                                                                       Exhibit
                                Document
                                     A PagePage13 of13
                                                    29of 29



              7.2    Purchaser defaults. If the transaction herein provided shall not be
closed by reason of Purchaser’s default under this Agreement, then Seller shall have, as its
exclusive remedies, the right to either (a) terminate this Agreement or (b) specifically
enforce this Agreement (but no other action, for damages or otherwise, shall be
permitted).

       8.     Termination.

             8.1    This Agreement may be terminated by mutual written consent of the
Purchaser and the Seller at any time, subject to any necessary or appropriate order of or
approval from the Bankruptcy Court.

              8.2    This Agreement shall also terminate if the Sale Order is not entered.

       9.     Miscellaneous.

               9.1    Exhibits; Schedules; Entire Agreement; Modification. All exhibits and
schedules attached and referred to in this Agreement are hereby incorporated herein as if fully
set forth in (and shall be deemed to be a part of) this Agreement. This Agreement contains
the entire agreement between the parties respecting the matters herein set forth and supersedes
any prior agreements between the parties hereto respecting such matters. This Agreement
may not be modified or amended except by written agreement signed by both parties.

                9.2    Business Days. Whenever any action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a certain period
of time (or by a particular date) that ends (or occurs) on a non-Business Day, then such period
(or date) shall be extended until the next succeeding Business Day. As used herein, the term
“Business Day” shall be deemed to mean any day, other than a Saturday or Sunday, on which
commercial banks in the State of Iowa are not required or authorized to be closed for business.

               9.3    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after negotiation and
consultation, have reviewed and revised this Agreement. As such, the terms of this Agreement
shall be fairly construed and the usual rule of construction, to wit, that ambiguities in this
Agreement should be resolved against the drafting party, shall not be employed in the
interpretation of this Agreement or any amendments, modifications or exhibits hereto or
thereto. Whenever the words “including,” “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. The word “any” does not
preclude “all” and vice versa. Terms in singular or plural shall be read interchangeably. The
word “or” is inclusive. Except as otherwise indicated, all Exhibit, Schedules and Section
references in this Agreement shall be deemed to refer to the Exhibits, Schedules and Sections
in this Agreement.

              9.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Iowa, without giving effect to principles of conflicts
of law, and, where applicable, the U.S. Bankruptcy Code.


                                              6

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 143 of 207
                                                                                                  143
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29        Desc Main
                                                                                        Exhibit
                                 Document
                                      A PagePage14 of14
                                                     29of 29



                9.5    Assignments; Successors and Assigns. Purchaser may assign or transfer
its rights or obligations under this Agreement without the prior written consent of the Seller.
In the event of an assignment or transfer, the transferee shall assume in writing all of the
transferor’s obligations and shall succeed to the rights and benefits and remedies hereunder.

                9.6    Notices. All notices, requests or other communications that may be or
are required to be given, served or sent by either party hereto to the other shall be deemed to
have been properly given, if in writing and shall be deemed received (a) upon delivery, if
delivered in person or by facsimile transmission, with receipt thereof confirmed by printed
facsimile acknowledgment (with a confirmation copy delivered in person or by overnight
delivery), (b) one (1) Business Day after having been deposited for next day overnight delivery
with any reputable overnight courier service, or (c) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the United States
Postal Office and sent by registered or certified mail, postage paid, return receipt requested,
and in each case, addressed as follows:

                                        To Seller:

                                        Charles L. Smith, Chapter 7 Trustee
                                        25 Main Place, Suite 200
                                        Council Bluffs, Iowa 51503
                                        (712) 325-9000

                                        To Purchaser:

                                        First Security Bank & Trust Company
                                        809 Clark Street
                                        P.O. Box 577
                                        Charles City, Iowa 50616-0577
                                        (641) 257-1232

                9.7     Third Parties. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this Agreement
upon any other person other than the parties hereto and their respective permitted successors
and assigns, nor is anything in this Agreement intended to relieve or discharge the obligation
or liability of any third persons to any party to this Agreement, nor shall any provision give
any third parties any right of subrogation or action over or against any party to this
Agreement. Except as set forth below, this Agreement is not intended to and does not create
any third party beneficiary rights whatsoever.

              9.8     Legal Costs. The Parties agree that they shall pay directly any legal costs
that they have incurred on their own behalf in the preparation of this Agreement, all deed and
other agreements pertaining to this transaction, and that such legal costs shall not be part of
the Closing costs.

              9.9    Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts transmitted by e-mail or facsimile, each of which shall

                                               7

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 144 of 207
                                                                                                    144
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29         Desc Main
                                                                                         Exhibit
                                 Document
                                      A PagePage15 of15
                                                     29of 29



be deemed an original. When counterparts, e-mail, or facsimile copies have been executed by
all parties, they shall have the same effect as if the signatures to each counterpart or copy were
upon the same documents, and e-mail and facsimile counterparts shall be deemed valid as
originals.

               9.10 Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be effective and binding
only when a counterpart hereof has been executed and delivered by each party hereto.

              9.11 No Implied Waivers. No failure or delay of either party in the exercise
of any right or remedy given to such party hereunder or the waiver by any party of any
condition hereunder for its benefit (unless the time specified in this Agreement for exercise of
such right or remedy has expired) shall constitute a waiver of any other or further right or
remedy, nor shall any single or partial exercise of any right or remedy preclude other or further
exercise thereof or any other right or remedy. No waiver by either party of any breach
hereunder or failure or refusal by the other party to comply with its obligations shall be
deemed a waiver of any other or subsequent breach, failure or refusal to so comply.

              9.12 Discharge of Seller’s Obligations. Except as otherwise expressly
provided in this Agreement, Purchaser’s acceptance of the Deed and Bill of Sale shall be
deemed a discharge of all of the obligations of Seller hereunder that are required to be
performed at or prior to Closing and all of Seller’s covenants and agreements (except express
representations and warranties) in this Agreement shall merge in the documents and
agreements executed at the Closing and shall not survive the Closing, except and to the extent
that, pursuant to the express provisions of this Agreement, any of such covenants or
agreements are to survive the Closing.

                9.13 Unenforceability. If any portion of any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, then such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and such provisions
shall be limited and construed as if such invalid, illegal or unenforceable provision or portion
thereof were not contained herein, unless doing so would materially and adversely affect a
party or the benefits that such party is entitled to receive under this Agreement.

          9.14 Waiver of Trial by Jury and Attorney’s Fees and Expense. SELLER
AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR
CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. IN
ANY SUCH TRIAL OR ACTION OR PROCEEDING ETC., THE PREVIALING
PARTY SHALL BE ENTITLED TO BE PAID FROM THE OTHER PARTY ANY AND
ALL REASONABLE COSTS AND EXPENSES INCURRED, INCLUDING
REASONABLE ATTORNEY’S FEES AND EXPENESE. THE PROVISIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING.

               9.15   [Reserved].


                                                8

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 145 of 207
                                                                                                     145
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134       Filed 03/23/20
                                      04/23/20 Entered 03/23/20
                                                         04/23/20 17:16:10
                                                                  19:22:29        Desc Main
                                                                                       Exhibit
                                Document
                                     A PagePage16 of16
                                                    29of 29



              12.20 Forum. Any dispute that arises under or relates to this Agreement
(whether arising under contract, tort, at law or in equity) shall be resolved in the Bankruptcy
Court.

              12.21 [intentionally left blank]

                          [Remainder of Page Intentionally Left Blank]




                                                 9

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 146 of 207
                                                                                                  146
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134    Filed
                             Filed 03/23/20
                                   04/23/20 Entered 03/23/20
                                                       04/23/20 17:16:10
                                                                19:22:29
                                                                17:16:10              Desc
                                                                                      Desc Main
                                                                                           Exhibit
                                                                                           Main
                             Document
                                   A PagePage
                                            17 of17
                                           Page  29of
                                                 17 of 29
                                                       29




            IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
    the date first above written.


                                          SELLER:




                                                   /               .




                                          By: Charles L. Smith
                                          Capacity: Chapter 7 Trustee




                                          PURCHASER:

                                          First Security Bank & Trust Company,


                                            tlu^e % .
                                          Bv:                          er

                                          Title:           V/ g.   V) i o/t - c*   5 t d ^ivh




                                            10




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 147 of 207
                                                                                                     147
Case
 Case
 Case19-00507
       19-00507
       19-00507 Doc
                 Doc
                 Doc157-1
                      134
                      134    Filed
                             Filed 03/23/20
                                   04/23/20
                                   03/23/20   Entered
                                              Entered 03/23/20
                                                       04/23/20
                                                       03/23/20 17:16:10
                                                                19:22:29
                                                                17:16:10   Desc
                                                                           Desc Main
                                                                                Exhibit
                                                                                Main
                             Document
                                   A PagePage
                             Document       18 of18
                                           Page  29of
                                                 18 of 29
                                                       29




                                     EXHIBIT A

                                   Legal Description



Real estate locally known as 107 - 109 and 123 Main Street, Charles City, Floyd
County, Iowa, and which is legally described, to wit:
LOT ONE (1), BLOCK TWENTY ONE (21), EXCEPT THE
NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF, OF THE
ORIGINAL PLAT OF ST. CHARLES, NOW A PART OF CHARLES CITY,
IOWA, OTHERWISE DESCRIBED AS: LOT ONE (1) OF THE IRREGULAR
SURVEY OF BLOCK TWENTY ONE (21), ORIGINAL PLAT OF ST.
CHARLES. NOW A PART OF CHARLES CITY, IOWA, EXCEPT THE
NORTHWESTERLY TWENTY TWO FEET (NWLY 22') THEREOF;
AND
THE NORTH ONE HALF (N 1/2) OF THE WEST FORTY FEET (W 40') OF
THE BRICK WALL BETWEEN LOTS ONE (1) AND TWO (2), BLOCK
TWENTY ONE (21), ORIGINAL PLAT OF ST. CHARLES, NOW
INCORPORATED AS A PART OF CHARLES CITY, IOWA;
AND
CHARLES CITY DISASTER REDEVELOPMENT PROJECT IOWA R 36(C)
PARCEL NO. R 24 (P 10), MORE PARTICULARLY DESCRIBED AS: THE
NORTHWESTERLY 22.00 FEET OF LOT ONE (1), BLOCK TWENTY ONE
(21), ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS THE
CITY OF CHARLES CITY, FLOYD COUNTY, IOWA.
(LOCALLY DESCRIBED AS 123 N. MAIN STREET, CHARLES CITY, IOWA
50616 PARCEL NO. 110146700500)
AND
LOT TWO (2), BLOCK TWENTY-ONE (21), ORIGINAL PLAT OF ST.
CHARLES, NOW INCORPORATED AS A PART OF CHARLES CITY,
IOWA.



LOT THREE OF THE IRREGULAR SURVEY OF BLOCK TWENTY-ONE OF
THE ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS
CHARLES CITY.
LOT 4 OF THE SUB-DIVISION OF LOTS 3 AND 4 OF BLOCK 21 OF THE
ORIGINAL PLAT OF ST. CHARLES, NOW INCORPORATED AS CHARLES
CITY, IOWA.
LOT FIVE (5) OF THE IRREGULAR SURVEY OF BLOCK NO. TWENTYONE
(21) OF THE ORIGINAL PLAT OF ST. CHARLES (NOW
INCORPORATED AS CHARLES CITY) ACCORDING TO THE SUBDIVISION
OF SAID BLOCK TWENTY-ONE (21).




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 148 of 207
                                                                                          148
      Case
       Case
       Case19-00507
             19-00507
             19-00507 Doc
                       Doc
                       Doc157-1
                            134
                            134          Filed
                                         Filed 03/23/20
                                               04/23/20
                                               03/23/20   Entered
                                                          Entered 03/23/20
                                                                   04/23/20
                                                                   03/23/20 17:16:10
                                                                            19:22:29
                                                                            17:16:10   Desc
                                                                                       Desc Main
                                                                                            Exhibit
                                                                                            Main
                                         Document
                                               A PagePage
                                         Document       19 of19
                                                       Page  29of
                                                             19 of 29
                                                                   29




                                                 EXHIBIT A1




                             McQuillen Place Building Inventory
         REVISED 12 FEBRUARY 2020


                                                                         C&R = Items CLAIMED
                                                                               by

5530: Outside building materials                                         Cornice & Rose Intl



5532: Stair tower floor finish boxes



5533: ladder C&R



5534: Assorted tools c&R



5535: Pallet of Delta boxes, plumbing fixtures



5536-37: Assorted building products



5538-39: Exterior building products C&R



5540: Traffic cones C&R



5541: Exterior Building products



5542-43: JLG Lift 3394RT Serial #: 0200137425 C&R



5544: Table Saw C&R



5545: Exterior building materials



5546-47: Pallet of smoke detectors/paint/air purifier C&R



5548-49: Assorted tools/refrigerator hose/safety equipment/air compressor C&R



          Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 149 of 207
                                                                                                      149
       Case
        Case
        Case19-00507
              19-00507
              19-00507 Doc
                        Doc
                        Doc157-1
                             134
                             134            Filed
                                            Filed 03/23/20
                                                  04/23/20
                                                  03/23/20   Entered
                                                             Entered 03/23/20
                                                                      04/23/20
                                                                      03/23/20 17:16:10
                                                                               19:22:29
                                                                               17:16:10   Desc
                                                                                          Desc Main
                                                                                               Exhibit
                                                                                               Main
                                            Document
                                                  A PagePage
                                            Document       20 of20
                                                          Page  29of
                                                                20 of 29
                                                                      29




5550-51: Assorted vent grilles/lights/Clark welder C&R



5552: Jigsaw/shop vac/cement mixer C&R



5553-54: Window Hardware/Carpet squares



5555-56: Assorted tools/Exterior building products/printer C&R



5557: Box of miscellaneous c&R



5558: Pallet fork for Skid Loader C&R



5559: Plastic conduit



5560-64: Pallet of Air Conditioning units



5565: Door frame



5566-67: 6 Fire rated doorframe



5568: Exterior buildings products



5569: Building materials



5570: Exterior building products C&R




          Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 150 of 207
                                                                                                         150
      Case
       Case
       Case19-00507
             19-00507
             19-00507 Doc
                       Doc
                       Doc157-1
                            134
                            134         Filed
                                        Filed 03/23/20
                                              04/23/20
                                              03/23/20   Entered
                                                         Entered 03/23/20
                                                                  04/23/20
                                                                  03/23/20 17:16:10
                                                                           19:22:29
                                                                           17:16:10   Desc
                                                                                      Desc Main
                                                                                           Exhibit
                                                                                           Main
                                        Document
                                              A PagePage
                                        Document       21 of21
                                                      Page  29of
                                                            21 of 29
                                                                  29




5571: Outside brick pavers 5572: Two pallets of shingles



5573: Deere CT322 Skid Load on tracks Serial #:

       T0322TA1 15342



5574: Pallet of Plywood



5575-76: Landscaping cloth-black



5578-79: Assorted wires and cables



5580: Pallet of lumber



5581: Pallet of lumber



5582: Two gas cans C&R



5583: Landry washing machine Serial #:9707/002301 5584:

       Lumber



5585: Landry Drier Serial #: 1301007714



5586: Dry wall



5587: Plastic conduit



5589-90: Window screens



5591: Plywood/fire rated steel door frames



5592: JLG 1930ES lift Serial #: 0200163717 C&R



5593-95: Mini split unit/battery charger/grout/ polycrete C&R




          Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 151 of 207
                                                                                                     151
       Case
        Case
        Case19-00507
              19-00507
              19-00507 Doc
                        Doc
                        Doc157-1
                             134
                             134         Filed
                                         Filed 03/23/20
                                               04/23/20
                                               03/23/20   Entered
                                                          Entered 03/23/20
                                                                   04/23/20
                                                                   03/23/20 17:16:10
                                                                            19:22:29
                                                                            17:16:10   Desc
                                                                                       Desc Main
                                                                                            Exhibit
                                                                                            Main
                                         Document
                                               A PagePage
                                         Document       22 of22
                                                       Page  29of
                                                             22 of 29
                                                                   29




5596-01 : Counter tops-assorted colors



5602: Assorted tools



5603: Conduit in metal and plastic



5604: Brick



5605-13: Assorted electrical equipment



5614: Air compressor Serial #:SN1 303 10850340307 C&R



5616: Three boxes of mail boxes



5617: PVC black piping/hand rails



5618: Scaffolding plank C&R



5619-20: Door hardware



5621: Propane tank




          Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 152 of 207
                                                                                                      152
      Case
       Case
       Case19-00507
             19-00507
             19-00507 Doc
                       Doc
                       Doc157-1
                            134
                            134        Filed
                                       Filed 03/23/20
                                             04/23/20
                                             03/23/20   Entered 03/23/20
                                                                 04/23/20 17:16:10
                                                                          19:22:29   Desc Main
                                                                                          Exhibit
                                       Document
                                             A PagePage
                                       Document       23 of23
                                                     Page  29of
                                                           23 of 29
                                                                 29




       5622: Assorted duct work



5623: Lumber/plumbing supplies/sink (12 pieces of the lumber is Osha Stamped)

       C&R 5624: Sonotube/struts/job box C&R



5625: Assorted building material/conduit/two space heaters C&R 5626: Scaffolding/

       four space heaters C&R



5627: Window scaffolding/temporary lights/safety equipment/assorted supplies C&R

       5628: Job box C&R



5629: Fuel can/exterior supplies/tarps/sprinkler system parts/nlumbine parts C&R



5630-34: Apt 201



5635-42: Apt 217



5643-52: Apt 202



5653-62: Apt 216



5663-70: Apt 203



5671-77: Apt 215



5678-81: Apt 214



5682-87: Apt 204



5688-97: Apt 205



5698-5701: Apt 213




         Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 153 of 207
                                                                                                    153
      Case
       Case
       Case19-00507
             19-00507
             19-00507 Doc
                       Doc
                       Doc157-1
                            134
                            134   Filed
                                  Filed 03/23/20
                                        04/23/20 Entered 03/23/20
                                                            04/23/20 17:16:10
                                                                     19:22:29   Desc Main
                                                                                     Exhibit
                                  Document
                                        A PagePage
                                  Document       24 of24
                                                Page  29of
                                                      24 of 29
                                                            29




5072-03: Apt 212



5704-22: Apt 211



5723: Industrial fan C&R



5724-25: Apt 210



5726-27: Apt 209



5728-29: Apt 208



5730-47: Apt 207 C&R 5744 TOOLS & 5745 CART



5748-49: Apt 206



5750: Torpedo heater c&R



5751-56: Apt 306



5757-63: Apt 307 C&R 5759 SCAFFOLD 5761 LADDER




         Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 154 of 207
                                                                                               154
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134   Filed 03/23/20
                                  04/23/20 Entered 03/23/20
                                                     04/23/20 17:16:10
                                                              19:22:29   Desc Main
                                                                              Exhibit
                            Document
                                 A PagePage25 of25
                                                29of 29



                                    EXHIBIT B


                             COURT OFFICER DEED
                              Recorder’s Cover Sheet

Preparer Information: (name, address and phone number)
_________________

Taxpayer Information: (name and complete address)
____________

Return Document To: (name and complete address)
_________________

Grantor:


Grantee:


Legal Description: See Next Page

Document or instrument number of previously recorded documents:




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 155 of 207
                                                                                        155
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134      Filed 03/23/20
                                     04/23/20 Entered 03/23/20
                                                        04/23/20 17:16:10
                                                                 19:22:29       Desc Main
                                                                                     Exhibit
                               Document
                                    A PagePage26 of26
                                                   29of 29




                                          COURT OFFICER DEED


Matter name: _______________________

now pending in the _________________________ Court. Case No. __________

       Pursuant to the authority and power vested in the undersigned, and in consideration
of _________________ Dollar(s) and other valuable consideration, the undersigned, in the
representative capacity designated below, hereby Convey(s) to _________________ the
following described real estate in _________________ County, Iowa:



        Words and phrases herein, including acknowledgement hereof, shall be construed as
in the singular or plural number, and as masculine, feminine or neutral gender, according to
the context.

Dated: ___________________________.

 By:
                                        Title
 By:
                                        Title


As __________________ *in the above entitled estate or cause.

As __________________ *in the above entitled estate or cause.

*Executor, Administrator, Guardian, Conservator, Trustee, Referee, Commissioner, or
Receiver

STATE OF IOWA, COUNTY OF _________________

This record was acknowledged before me on ___________________________, by
___________
_____________________________________________________________________________.



                                                 ________________________________
                                                 Signature of Notary Public




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 156 of 207
                                                                                               156
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134       Filed 03/23/20
                                      04/23/20 Entered 03/23/20
                                                         04/23/20 17:16:10
                                                                  19:22:29         Desc Main
                                                                                        Exhibit
                                Document
                                     A PagePage27 of27
                                                    29of 29




                                         EXHIBIT C

                    CERTIFICATION OF NON-FOREIGN STATUS

        Section 1445 of the Internal Revenue Code provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person. To inform the
transferee that withholding of tax is not required upon the disposition of a U.S. real property
interest by Chapter 7 Trustee Charles L. Smith (the “Affiant”), the Affiant hereby certifies the
following that:

       1.      Affiant is not a foreign person, foreign corporation, foreign partnership, foreign
               trust, or foreign estate (as those terms are defined in the Internal Revenue Code
               and Income Tax Regulations);

       2.      The U.S. Federal Identification Number of the Affiant is XX-XXXXXXX ; and

       3.     Affiant is not a disregarded entity as defined in Internal Revenue Regulations
              §1.1445.2(b)(2)(iii); and

       4.     The address of Affiant is: 25 Main Place, Suite 200, Council Bluffs, Iowa
              51503.

        Affiant understands that this certification may be disclosed to the Internal Revenue
Service by transferee and that any false statement contained herein could be punished by fine,
imprisonment, or both.

      Under penalties of perjury the undersigned declares that the undersigned has
examined this certification and to the best of his knowledge and belief it is true, correct and
complete.

       Dated: [ _____________ ], 20__.


                                            By: Charles L. Smith
                                            Capacity: Chapter 7 Trustee




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 157 of 207
                                                                                                    157
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134        Filed 03/23/20
                                       04/23/20 Entered 03/23/20
                                                          04/23/20 17:16:10
                                                                   19:22:29         Desc Main
                                                                                         Exhibit
                                 Document
                                      A PagePage28 of28
                                                     29of 29



                                          EXHIBIT D

                     BILL OF SALE AND GENERAL ASSIGNMENT

       THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignments is
executed as of the ______ day of ___________, 20__ by Chapter 7 Trustee Charles L. Smith
(“Assignor”) in favor of First Security Bank & Trust Company (“Assignee”).

       WHEREAS, Assignee is this day purchasing from Assignor and Assignor is
conveying to Assignee the Personal Property (as such term is described in that certain
Purchase Agreement dated as of _____________________      between     Assignor    and
Assignee).

        WHEREAS, in addition to the sale of Personal Property, Assignor also will assign,
transfer, set over and deliver to Assignee all of Assignor’s rights, if any, in and for all other
items of personal property, whether or not affixed or attached to, or placed or situated upon,
the Property, and any incidental rights and appurtenances relating thereto, all as described in
Exhibit A1 appended hereto, and also in ¶¶ A and B infra (collectively, the “Assigned
Properties”):

       A.      To the extent assignable without third party consents or any cost or expense to
Assignor, all of Assignor’s right, title and interest in and to all use, occupancy, building and
operating permits, licenses, approvals, documents, instruments, if any, issued from time to
time with respect to the Property or the Assigned Properties; provided, however, if any such
assignment may be made at an additional cost or expense, Assignor shall assign all of
Assignor’s right, title and interest therein if and to the extent Assignee shall pay such
additional cost or expense; and

        B.     All of Assignor’s right, title and interest in and to all existing and assignable
guaranties and warranties (express or implied), if any, issued in connection with the
construction, alteration and repair of the Property or the purchase, installation and the repair
of the Assigned Properties.

        NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

       1.      Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
               successors and assigns, all of Assignor’s right, title and interest, if any, in and
               to the Assigned Properties.

       2.      This Assignment is made without warranty, representation, or guaranty by,
               or recourse against Assignor of any kind whatsoever.

       3.      This Assignment may be executed in any number of counterparts, each of
               which may be executed by any one or more of the parties hereto, but all of
               which shall constitute one and the same instrument, and shall be binding and




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 158 of 207
                                                                                                     158
Case
 Case19-00507
       19-00507 Doc
                 Doc157-1
                      134     Filed 03/23/20
                                    04/23/20 Entered 03/23/20
                                                       04/23/20 17:16:10
                                                                19:22:29       Desc Main
                                                                                    Exhibit
                              Document
                                   A PagePage29 of29
                                                  29of 29



             effective when all parties hereto have executed and delivered at least one
             counterpart.

      4.    The terms and provisions of this Assignment shall be binding upon and inure
            to the benefit of the respective parties hereto, and their respective successors
            and assigns.

       IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly
executed as of the day and year first written above.

                                         ASSIGNOR:


                                         Name: Charles L. Smith
                                         Capacity: Chapter 7 Trustee


                                         ASSIGNEE:

                                         First Security Bank & Trust Company,


                                         By:
                                         Its:




  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 159 of 207
                                                                                               159
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154                    Filed 04/09/20
                                                   04/23/20 Entered 04/09/20
                                                                       04/23/20 13:35:15
                                                                                19:22:29   Desc Main
                                                                                                Exhibit
                                             Document
                                                   B PagePage
                                                            1 of 13
                                                                  1 of 13



                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF IOWA

IN RE:
                                                                      Chapter 7
McQuillen Place Company, LLC                                          #19 507

                    Debtor.
-------------------------------------------------------------------
                         ORDER AUTHORIZING APPROVING SALE
                   PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE
                           AND PROVIDING RELATED RELIEF

         Upon the Motion of Trustee Charles L. Smith in this Chapter 7 case for entry of an

order pursuant to section 363 of Title 11, United States Code (the “Bankruptcy Code”) and

Rule 2002 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

approving (a) the proposed sale by the Trustee to First Security Bank & Trust Company

(together with its permitted assigns, the “Purchaser”) pursuant to a Purchase Agreement

(“Agreement”) appended to the Motion of certain real estate (as described more fully in the

Agreement, the “Land,” the “Improvements,” and the “Appurtenant Rights”) and personal

property (as described more fully in the Agreement, the “Personal Property” and, together

with the Land, Improvements, and Appurtenant Rights, the “Property”) and (b) the

transactions (“Transactions”) contemplated in the Agreement; and the Trustee having

provided adequate and timely notice to all creditors and parties in interest of the Motion, it

appearing that the Purchaser submitted the highest and best offer to purchase the Property;

and a Sale Hearing having been held on April 8, 2020; and based upon the record of the Sale

Hearing and the facts set forth in the Motion as affirmed by the Trustee’s Affidavit; and it

appearing that due, good, sufficient and timely notice of the relief sought and granted in this

order has been given and that no other or further notice need be given; at which time all


                                                                                            EXHIBIT
                                   1
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 160 of B
                                                                       207
                                                                                                          160
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154                  Filed 04/09/20
                                                 04/23/20 Entered 04/09/20
                                                                     04/23/20 13:35:15
                                                                              19:22:29                       Desc Main
                                                                                                                  Exhibit
                                           Document
                                                 B PagePage
                                                          2 of 13
                                                                2 of 13



interested parties were offered an opportunity to be heard with respect to the Motion; and the

Court having had an opportunity to consider all responses and objections to the Motion; and

it appearing that the relief requested in the Motion is in the best interests of this Estate, its

creditors and other parties-in-interest; and after due deliberation and good cause appearing

therefor;

               THE COURT HEREBY MAKES THE FOLLOWING FINDINGS:1

          A.       Jurisdiction and Venue. This Court has jurisdiction to consider this Motion

under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue

of these cases and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.

          B.       Statutory Predicates. The statutory predicates for the relief sought in the Motion

are Bankruptcy Code sections 105 and 363 and Bankruptcy Rules 2002 and 6004.

          C.       Notice. As evidenced by the certificates of service filed with this Court and

based upon the representations of counsel at the Sale Hearing: (i) due, proper, timely,

adequate and sufficient notice of the Motion and of the Sale Hearing and the transactions

contemplated by the Agreement and this Order (the “Transactions”), has been provided in

accordance with Bankruptcy Code and Bankruptcy Rules; (ii) it appearing that no other or

further notice need be provided; (iii) such notice was and is good, sufficient and appropriate

under the circumstances; and (iv) no other or further notice of the Motion or the Sale

Hearing or the Transactions, is or shall be required.

          D.       Opportunity to Object. A reasonable opportunity to object and to be heard

with respect to the Motion and the relief requested therein has been given, in light of the

circumstances, to all interested persons and entities, including the following: (a) the U.S.

1
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of fact when
appropriate. See Bankruptcy Rule 7052.


                                   2
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 161 of 207
                                                                                                                                  161
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154         Filed 04/09/20
                                        04/23/20 Entered 04/09/20
                                                            04/23/20 13:35:15
                                                                     19:22:29          Desc Main
                                                                                            Exhibit
                                  Document
                                        B PagePage
                                                 3 of 13
                                                       3 of 13



Trustee; (b) all creditors of the Debtors, including all parties known to be asserting a lien or

claim on the Property; (c) all entities known to have expressed an interest in acquiring the

Property; (d) the Iowa State and United States taxing authorities; (e) the Purchaser and its

counsel; and (f) all other parties who have filed notices of appearance and demands for

service of papers in this case under Bankruptcy Rule 2002 as of the date of filing the Motion.

All objections to the sale of the Property are overruled or resolved by this Order.

        E.     Sale in Best Interests. Good and sufficient reasons for approval of the

Agreement and the Transactions exist, as described in the Motion, and the relief requested in

the Motion is in the best interests of the estate, its creditors and other parties in interest.

        F.     Business Justification. The Trustee has demonstrated both (i) good, sufficient

and sound business purposes and justifications and (ii) compelling circumstances for the

Transactions other than in the ordinary course of business under Bankruptcy Code section

363(b) in that, among other things, the immediate consummation of the Transactions with

the Purchaser is necessary and appropriate to maximize the value of the estate. Entry of an

order approving the Agreement and all the provisions thereof is a necessary condition

precedent to the Purchaser consummating the Transactions.

        G.     Arm’s-Length Sale. The Agreement was negotiated, proposed and entered

into by the Debtor and the Purchaser without collusion, in good faith, and from arms-length

bargaining positions. The Purchaser is not an “insider” of the Debtor, as that term is defined

in Bankruptcy Code section 101(31). The record is devoid of any evidence the Debtor or the

Purchaser has engaged in any conduct that would cause or permit the Agreement to be

avoided under Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a

collusive manner with any person and the purchase price was not controlled by any



                                   3
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 162 of 207
                                                                                                      162
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154          Filed 04/09/20
                                         04/23/20 Entered 04/09/20
                                                             04/23/20 13:35:15
                                                                      19:22:29           Desc Main
                                                                                              Exhibit
                                   Document
                                         B PagePage
                                                  4 of 13
                                                        4 of 13



agreement among bidders.

        H.      Good Faith Purchaser. The Purchaser is a good faith purchaser of the

Property within the meaning of Bankruptcy Code section 363(m) and is therefore entitled to

all of the protections afforded thereby. The Purchaser has proceeded in good faith in all

respects in connection with this proceeding in that, inter alia, the Purchaser agreed to subject

its bid to at least one other competing bid, and all payments to be made by the Purchaser and

other agreements or arrangements entered into by the Purchaser in connection with the

Transactions have been sufficiently disclosed.

        I.      Highest and Best Offer. The Trustee has considered at least one other bid and

the opportunity to submit bids was given to other interested parties to make a higher and

better offer for the Property. The Agreement constitutes the highest and best offer for the

Property and will provide a greater recovery for the Debtor’s estate than would be provided

by any other available alternative. The Trustee’s determination that the Agreement

constitutes the highest and best offer for the Property constitutes a valid and sound exercise

of the Trustee’s business judgment.

        J.      Consideration. The consideration to be paid by the Purchaser constitutes

reasonably equivalent value or fair consideration. No other person or entity or group of

entities, other than the Purchaser, has offered to purchase the Property for an amount that

would give significantly better and greater economic value to the estate. Approval of the

Motion and the Agreement and the consummation of the Transactions contemplated thereby

are in the best interests of the estate, its creditors, and all other parties in interest.

        K.      Free and Clear. The Debtor is either the sole and lawful owner of the

Property or there is a bona fide dispute as to ownership. The transfer of the Property to the



                                   4
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 163 of 207
                                                                                                        163
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154         Filed 04/09/20
                                        04/23/20 Entered 04/09/20
                                                            04/23/20 13:35:15
                                                                     19:22:29         Desc Main
                                                                                           Exhibit
                                  Document
                                        B PagePage
                                                 5 of 13
                                                       5 of 13



Purchaser under the Agreement will be a legal, valid, and effective transfer of the

Property, and, except as otherwise provided herein, vests or will vest the Purchaser with

all right, title, and interest of the Debtor to the Property free and clear of all liens, claims,

encumbrances, obligations, liabilities, contractual commitments or interests of any kind or

nature whatsoever (collectively, the “Interests”). For the avoidance of doubt, other than

the sum of $150,000 (from the sale of the Land, Improvements and Appurtenant Rights)

to be released to the Trustee pursuant to the Agreement, all Interests shall attach to the

proceeds ultimately attributable to the property against or in which such Interests are

asserted, subject to the terms of such Interests, with the same validity, force and effect, and

in the same order of priority, which such Interests now have against the Property or their

proceeds. For the avoidance of doubt, any and all lien, interest, or rights asserted against

the Land, Improvements and Appurtenant Rights will only attach to the amount

attributable to the sale of the Land, Improvements and Appurtenant Rights (viz.

$1,075,000 - $150,000 = $925,000) and any and all lien, interest, or rights asserted against

the Personal Property will attach to the $25,000 attributable to the sale of the Personal

Property sale.

        L.       The Purchaser will not consummate the Transactions unless the Agreement

specifically provides, and the Bankruptcy Court specifically orders, that none of the

Purchaser or its affiliates, members or shareholders or the Property will have any liability

whatsoever with respect to or be required to satisfy in any manner, whether at law or in

equity, whether by payment, setoff or otherwise, directly or indirectly, any encumbrance.

        M.       The Debtor may sell the Property free and clear of any Interests of any kind or

nature whatsoever because the standards set forth in section 363(f) or 363(b) of the



                                  5
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 164 of 207
                                                                                                     164
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154         Filed 04/09/20
                                        04/23/20 Entered 04/09/20
                                                            04/23/20 13:35:15
                                                                     19:22:29       Desc Main
                                                                                         Exhibit
                                  Document
                                        B PagePage
                                                 6 of 13
                                                       6 of 13



Bankruptcy Code have been satisfied. Each entity with an Interest in the Property to be

transferred on the Closing Date: (i) has, subject to the terms and conditions of this Order,

consented to the Transactions or is deemed to have consented to the Transactions or (ii)

otherwise falls within the provisions of section 363(f)(4) of the Bankruptcy Code. Those

holders of Interests who did not object to the Motion are deemed, subject to the terms of this

Order, to have consented pursuant to Bankruptcy Code section 363(f)(2). All holders of

Interests are adequately protected by having their Interests attach to the proceeds ultimately

attributable to the property against or in which such Interests are asserted, subject to the

terms of such Interests, with the same validity, force and effect, and in the same order of

priority, which such Interests now have against the Property or their proceeds.

        N.     Not a Successor. The Purchaser (a) is not a successor to the Debtor, (b) has

not, de facto or otherwise, merged with or into the Debtor, (c) is not a continuation or

substantial continuation of the Debtor or any enterprise of the Debtor, and (d) is not holding

itself out to the public as a continuation of the Debtor. The transfer of the Property to the

Purchaser does not and will not subject the Purchaser to any liability whatsoever with

respect to the operation of the Debtor’s business before the Closing Date or by reason of such

transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, on any theory of law

or equity, including, without limitation, any theory of equitable law, including, without

limitation, any theory of antitrust or successor or transferee liability.

        O.     Prompt Consummation. The Transactions must be approved and

consummated promptly in order to preserve the Property, to maximize the value of the

Debtor’s estate and to minimize the claims against the estate. Time is of the essence in



                                   6
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 165 of 207
                                                                                                    165
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154       Filed 04/09/20
                                      04/23/20 Entered 04/09/20
                                                          04/23/20 13:35:15
                                                                   19:22:29       Desc Main
                                                                                       Exhibit
                                Document
                                      B PagePage
                                               7 of 13
                                                     7 of 13



consummating the Transactions.

       NOW, THEREFORE, IT IS ORDERED THAT:

               1.    Motion is Granted. The Motion and the relief requested therein is

GRANTED and APPROVED, as set forth herein.

               2.    Objections Overruled. Any objections to the entry of this Order or the

relief granted herein and requested in the Motion that have not been withdrawn, waived, or

settled, or not otherwise resolved pursuant to the terms hereof, if any, hereby are denied and

overruled on the merits with prejudice.

               3.    Approval. The Agreement and all of the terms and conditions thereto

are hereby approved. The Trustee and the Purchaser and their respective officers and

directors are hereby authorized and directed to: (a) execute the Agreement, along with any

additional instruments or documents that may be reasonably necessary or appropriate to

implement the Agreement, provided that such additional documents do not materially

change its terms; (b) consummate the Transactions in accordance with the terms and

conditions of the Agreement and the instruments to the Agreement contemplated thereby;

and (c) take all other and further actions as may be reasonably necessary to implement the

Transactions as contemplated by the Agreement and this Order.

               4.    Free and Clear. Except as otherwise specifically provided for in the

Agreement or this Order, pursuant to Bankruptcy Code sections 105(a) and 363, the

Trustee is authorized and directed to transfer the Property to the Purchaser and, as of the

Closing Date, the Purchaser shall take title to and possession of the Property free and clear

of all Interests of any kind or nature whatsoever, including but not limited to any existing

claims based on copyright infringement, liens or encumbrances, with all such Interests to



                                  7
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 166 of 207
                                                                                                 166
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154        Filed 04/09/20
                                       04/23/20 Entered 04/09/20
                                                           04/23/20 13:35:15
                                                                    19:22:29        Desc Main
                                                                                         Exhibit
                                 Document
                                       B PagePage
                                                8 of 13
                                                      8 of 13



attach to the proceeds ultimately attributable to the Property against or in which such

Interests are asserted, subject to the terms of such Interests, with the same validity, force

and effect, and in the same order of priority, which such Interests now have against the

Property or their proceeds.

               5.     Valid Transfer. As of the Closing Date and except as otherwise provided

herein, the Transactions effect a legal, valid, and enforceable sale and transfer of the Property

to the Purchaser, and shall vest the Purchaser with title to such Property free and clear of all

Interests of any kind or nature whatsoever, with all such Interests to attach to the proceeds

ultimately attributable to the property against or in which such Interests are asserted, subject

to the terms of such Interests, with the same validity, force and effect, and in the same order

of priority, which such Interests now have against the Property or their proceeds.

               6.     General Assignment. On the Closing Date, this Order shall be construed

as and shall constitute for any and all purposes a full and complete general assignment,

conveyance and transfer of the Debtor’s and the Estate’s interests in the Property. Each and

every federal, state, and local governmental agency or department is hereby directed to

accept any and all documents and instruments necessary and appropriate to consummate the

Transactions contemplated by the Agreement.

               7.     No Successor Liability. Neither the Purchaser nor its affiliates,

successors or assigns shall be deemed, as a result of any action taken in connection with the

purchase of the Property, to (a) be a successor to the Debtor or its estate; (b) have, de facto or

otherwise, merged or consolidated with or into the Debtor or its estate; or (c) be a

continuation or substantial continuation of the Debtor or any enterprise of the Debtor. The

transfer of the Property to the Purchaser under the Agreement shall not result in (i) the



                                  8
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 167 of 207
                                                                                                     167
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154          Filed 04/09/20
                                         04/23/20 Entered 04/09/20
                                                             04/23/20 13:35:15
                                                                      19:22:29          Desc Main
                                                                                             Exhibit
                                   Document
                                         B PagePage
                                                  9 of 13
                                                        9 of 13



Purchaser, its affiliates, members, or shareholders, or the Property, having any liability or

responsibility for any claim against the Debtor, (ii) the Purchaser, its affiliates, members, or

shareholders, or the Property, having any liability whatsoever with respect to or be required

to satisfy in any manner, whether at law or in equity, whether by payment, setoff or

otherwise, directly or indirectly, any encumbrance, or (iii) the Purchaser, its affiliates,

members, or shareholders, or the Property, having any liability or responsibility to the

Estate, except as is expressly set forth in the Agreement, including, but not limited to,

liabilities on account of any taxes or other government fees, contributions or surcharges

arising, accruing or payable under, out of, in connection with, or in any way relating to the

operation of the Property prior to the Closing Date.

                8.     Binding Effect of Order. This Order shall be binding upon and shall

govern the acts of all entities, including without limitation all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and

local officials, and all other persons and entities who may be required by operation of law,

the duties of their office, or contract to accept, file, register or otherwise record or release any

documents or instruments, or who may be required to report or insure any title or state of

title in or to any of the Property.

                9.     Binding on Successors. The terms and provisions of the Agreement

and this Order shall be binding in all respects upon the Debtor, its estate, all creditors of

(whether known or unknown) and holders of equity interests in the Debtor, the Purchaser

and their respective affiliates, successors and assigns, and any affected third parties,

including, but not limited to, and all persons asserting Interests in the Property. This Order



                                   9
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 168 of 207
                                                                                                          168
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154        Filed 04/09/20
                                       04/23/20 Entered 04/09/20
                                                          04/23/20 13:35:15
                                                                   19:22:29        Desc Main
                                                                                        Exhibit
                                 Document
                                      B PagePage10 of10
                                                     13of 13



and the Agreement shall inure to the benefit of the Purchaser and its respective successors

and assigns.

               10.    Bankruptcy Code Section 363(n). The consideration provided by the

Purchaser for the Property under the Agreement is fair and reasonable. Based on the

disclosures made to the Court in the Motion and at the Sale Hearing, the Trustee is not

aware of any facts that would support an argument for avoidance of the Transactions.

               11.    Good Faith. The Transactions contemplated by the Agreement are

undertaken by the Purchaser without collusion and in good faith, as that term is used in

Bankruptcy Code section 363(m) and, accordingly, the reversal or modification on appeal of

the authorization provided herein to consummate the Transactions shall not affect the

validity of the Transactions with the Purchaser, unless such authorization is duly stayed

pending such appeal. The Purchaser is a good faith purchaser of the Property, and is entitled

to all of the benefits and protections afforded by Bankruptcy Code section 363(m).

               12.    Fair Consideration. The consideration provided by the Purchaser to

the Debtor pursuant to the Agreement for its purchase of the Property constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code.

               13.    Retention of Jurisdiction. This Court retains jurisdiction, pursuant to

its statutory powers under 28 U.S.C. § 157(b)(2), to, among other things, interpret,

implement, and enforce the terms and provisions of this Order and the Agreement, all

amendments thereto and any waivers and consents thereunder and each of the agreements

executed in connection therewith, including, but not limited to, retaining jurisdiction to: (a)

compel delivery of the Property to the Purchaser; (b) compel delivery of the Purchase Price

to the Trustee or performance of other obligations owed to the Trustee; (c) interpret,



                                  10
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 169 of 207
                                                                                                  169
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154        Filed 04/09/20
                                       04/23/20 Entered 04/09/20
                                                          04/23/20 13:35:15
                                                                   19:22:29         Desc Main
                                                                                         Exhibit
                                 Document
                                      B PagePage11 of11
                                                     13of 13



implement and enforce the provisions of this Order and the Agreement; (d) to adjudicate, if

necessary, any and all disputes concerning or relating in any way to the Transactions; and (e)

protect the Purchaser against any Interests in the Debtor or the Property of any kind or

nature whatsoever attaching to the proceeds of the Transactions. This Court shall retain

exclusive jurisdiction with respect to issues or disputes in connection with this Order and the

relief provided herein, including without limitation to protect the Trustee and Purchaser

from interference with the Sale, and to resolve any disputes related to the Sale, the

Agreement or the implementation thereof.

               14.    Surrender of Possession. All entities that are presently, or on the

Closing Date may be, in possession of some or all of the Property in which the Debtor holds

an interest hereby are directed to surrender possession of the Property either to (a) the

Trustee before the Closing Date or (b) to the Purchaser on the Closing Date.

               15.    Sale Proceeds. Other than the sum of $ 150,000 (from the sale of the

Land, Improvements and Appurtenant Rights) to be released to the Trustee free and clear,

any and all valid and perfected Interests in Property of the Debtor shall attach to any

proceeds of such Property immediately upon receipt of such proceeds by the Trustee in the

order of priority, and with the same validity, force and effect that they now have against the

Property, as provided in ¶K supra. Except as required by this Order or the Agreement, no

proceeds subject to an asserted Interest shall be used or disbursed by the Trustee without the

express consent of the party or parties asserting an Interest therein or further order of the

Court after notice (to all parties who have asserted an Interest in such proceeds) and a

hearing, consistent with the requirements of the Bankruptcy Code.




                                  11
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 170 of 207
                                                                                                   170
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154        Filed 04/09/20
                                       04/23/20 Entered 04/09/20
                                                          04/23/20 13:35:15
                                                                   19:22:29        Desc Main
                                                                                        Exhibit
                                 Document
                                      B PagePage12 of12
                                                     13of 13



               16.    Non-material Modifications. The Agreement and any related

agreements, documents or other instruments may be modified, amended or supplemented by

the parties thereto, in a writing signed by such parties, and in accordance with the terms

thereof, without further order of the Court, provided that any such modification, amendment

or supplement does not have a material adverse effect on the estate.

               17.    Failure to Specify Provisions. The failure specifically to include any

particular provisions of the Agreement in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Agreement be

authorized and approved in its entirety; provided, however, that this Order shall govern if

there is any inconsistency between the Agreement (including all ancillary documents

executed in connection therewith) and this Order. Likewise, all of the provisions of this

Order are non-severable and mutually dependent.

               18.    Stay of Order. Bankruptcy Rule 6004(h) applies to this Order

               19.    Copyright: So long as the Purchaser, or its assignee, or its architect or

agents do not use the Plans or Drawings or any work in which Cornice & Rose

International, LLC (“C & R”) holds a valid copyright (the C & R Intellectual Property), the

Purchaser, or its assignee, may use and occupy the Property, develop the Property, and

complete the existing interior and exterior of the Property, free and clear of existing and

future claims of C & R, whether for copyright infringement or otherwise. The Purchaser, or

its assignee, or its architect or agents may not use the C & R Intellectual Property without

first making arrangements satisfactory to C & R for the use of the C & R Intellectual

Property. Nothing contained herein shall preclude future claims of copyright infringement




                                  12
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 171 of 207
                                                                                                  171
Case
 Case19-00507
       19-00507 Doc
                 Doc157-2
                      154                   Filed 04/09/20
                                                  04/23/20 Entered 04/09/20
                                                                     04/23/20 13:35:15
                                                                              19:22:29   Desc Main
                                                                                              Exhibit
                                            Document
                                                 B PagePage13 of13
                                                                13of 13



resulting from the improper or unauthorized use of the C & R Intellectual Property by the

Purchaser, or its assignee, or any third parties.

          Dated and Entered:

     April 9, 2020



                                                           Hon. Thad J. Collins
                                                           Chief Judge

ORDER PREPARED BY:
Charles L. Smith
Chapter 7 Trustee

1stSecMcQ.Bankr.Pleading.Draft.OrderreSale.040820.1139.ejl.redlined




                                   13
   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 172 of 207
                                                                                                        172
Case
 Case19-00507
       19-00507 Doc
                 Doc157-3
                      155        Filed 04/23/20 Entered 04/23/20 17:42:07
                                                                 19:22:29            Desc Main
                                                                                          Exhibit
                                  Document
                                       C PagePage
                                                1 of 51 of 5



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )
MCQUILLEN PLACE COMPANY, LLC, an                     )              Case No. 19-00507
Iowa limited liability company,                      )              Chapter 7
                                                     )
               Debtor.                               )              Hon. Thad J. Collins
                                                     )
                                                     )

               MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                      FOR RECONSIDERATION OF ORDER
                            DATED APRIL 9, 2020

        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion for Reconsideration of Order Dated April

10, 2020” (this “Motion”) respectfully state as follows:

        1.     On March 23, 2020, the Trustee filed a “Motion For Sale of Property Under Section

363” (the “Sale Motion”) pursuant to which he seeks, inter alia, to sell the principal asset of the

estate, certain real and property located at 123 North Main, Charles City, Iowa (the “Property”) to

First Security Bank & Trust Co. (“First Security”) for $1.1 million. On April 8, 2020, this Court

held a telephonic hearing (the “Hearing”), during which the Court considered the Sale Motion and

several objections thereto, including objections filed by C&R.

        2.     On April 9, 2020, this Court entered an Order [Docket No. 154] (the “Order”)

which, inter alia, granted the Sale Motion. The Order is stayed by operation of Bankruptcy Rule

6004(h). Since this Motion being filed prior to April 24, 2020, this Motion is permitted by, and

the Court is authorized to provide the relief requested under, either Federal Rule of Bankruptcy

Procedure 9023 or 9024. See discussion in Keener v. Super Wings Int'l, Ltd. (In re Jody L. Keener)


                                                                                     EXHIBIT
                                                1
                                                                                           C
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 173 of 207
                                                                                                      173
Case
 Case19-00507
       19-00507 Doc
                 Doc157-3
                      155         Filed 04/23/20 Entered 04/23/20 17:42:07
                                                                  19:22:29             Desc Main
                                                                                            Exhibit
                                   Document
                                        C PagePage
                                                 2 of 52 of 5



Bankr. Case No. 14-01169, Adversary No. 14-09061, 2015 WL 5118691, at *2-*3, esp. fn. 1

(Bankr. N.D. Iowa Aug. 28, 2015).

       3.      As the designer of the uncompleted building that was being constructed on the

Property, C&R is its “author” and therefore owner of the architectural works copyright on that

building. Under the Copyright Act, an “architectural work” is defined as “the design of a building

as embodied in any tangible medium of expression, including a building, architectural plans, or

drawings.” 17 U.S.C. § 101 (definition of “architectural work”; emphasis added). Under the

Architectural Works Copyright Protection Act of 1990, “architectural works” are protected under

the Copyright Act. See 17 U.S.C. § 102(8).

       4.      As the owner of the copyrights in the architectural works at issue, C&R has the

exclusive rights to that design provided by the Copyright Act. See 17 U.S.C. § 106. Violation of

those exclusive rights constitutes copyright infringement. 17 U.S.C. 17 U.S.C. § 501(a).         The

unauthorized construction of a building covered by an architectural works copyright (or any sale

or rental of it) is thus illegal and subjects the violator to the panoply of remedies provided by the

Copyright Act. See, e.g., Rottlund Co. v. Pinnacle Corp., 452 F.3d 726, 729 (8th Cir. 2006)

(AWCPA case). For instance, each sale – not just the initial infringing sale – of a building

constructed in violation of an architectural works copyright constitutes a fresh violation of the

copyright owner’s rights. As one court has explained:

               Further, because the constructed homes constitute infringing copies of the
       Plaintiffs copyrighted works, they cannot be lawfully resold without the Plaintiffs
       permission. Under 17 U.S.C. § 106(3), a copyrighted article may be sold only by
       the owner of the copyright. Any sale by another party without the owner's
       permission constitutes an act of infringement. The only exception to this rule exists
       under 17 U.S.C. § 109(a), which permits the resale of a copyrighted article by a
       buyer who received a valid non-infringing copy of the work. This is known as the
       "first sale" doctrine. An infringing copy, therefore, does not fit within the "first
       sale" doctrine embodied in 17 U.S.C. § 109(a) and cannot be resold without the
       resale causing an additional act of infringement. The homeowners, the Nickols and


                                                 2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 174 of 207
                                                                                                        174
Case
 Case19-00507
       19-00507 Doc
                 Doc157-3
                      155           Filed 04/23/20 Entered 04/23/20 17:42:07
                                                                    19:22:29                 Desc Main
                                                                                                  Exhibit
                                     Document
                                          C PagePage
                                                   3 of 53 of 5



       Kellers, own houses that are infringing copies. Thus, without express permission
       by the Plaintiff, any sale of the houses by them or by any subsequent owner will
       constitute an act of infringement for which the copyright owner could bring suit.

Palmetto Builders & Designers v. Unireal, 342 F.Supp.2d 468, 473 (D.S.C. 2004).

       5.       The Sale Motion contained no reference to the issue of C&R’s architectural works

copyright. When C&R raised the issue of the copyright and the likelihood that further construction

of the building or any subsequent sale or rentals of it would infringe C&R’s copyright, counsel for

the Trustee and First Security indicated at the Hearing that the Property was being sold “as is” and

that C&R would retain its rights to enforce its copyright. Following the Hearing counsel for the

Trustee and First Security drafted the Order, and simply inserted some language in the Order which

they believed addressed the issue of C&R’s copyright. The Order states (at ¶4):

       the Trustee is authorized and directed to transfer the Property to the Purchaser and, as of
       the Closing Date, the Purchaser shall take title to and possession of the Property free and
       clear of all Interests of any kind or nature whatsoever, including but not limited to any
       existing claims based on copyright infringement, liens or encumbrances, with all such
       Interests to attach to the proceeds ultimately attributable to the Property against or in
       which such Interests are asserted, subject to the terms of such Interests, with the same
       validity, force and effect, and in the same order of priority, which such Interests now have
       against the Property or their proceeds.

and (at ¶19):

       So long as the Purchaser, or its assignee, or its architect or agents do not use the Plans or
       Drawings or any work in which Cornice & Rose International, LLC (“C & R”) holds a
       valid copyright (the C & R Intellectual Property), the Purchaser, or its assignee, may use
       and occupy the Property, develop the Property, and complete the existing interior and
       exterior of the Property, free and clear of existing and future claims of C & R, whether for
       copyright infringement or otherwise. The Purchaser, or its assignee, or its architect or
       agents may not use the C & R Intellectual Property without first making arrangements
       satisfactory to C & R for the use of the C & R Intellectual Property. Nothing contained
       herein shall preclude future claims of copyright infringement resulting from the improper
       or unauthorized use of the C & R Intellectual Property by the Purchaser, or its assignee,
       or any third parties.

       6.       The foregoing text (the “Text”) in the Order is contrary to the provisions of Title

17, attempts to authorize actions far beyond the authority of Title 11, violates the property rights

of C&R, and is inadequate as a resolution to the problem of C&R’s intellectual property rights in

                                                    3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 175 of 207
                                                                                                            175
Case
 Case19-00507
       19-00507 Doc
                 Doc157-3
                      155           Filed 04/23/20 Entered 04/23/20 17:42:07
                                                                    19:22:29           Desc Main
                                                                                            Exhibit
                                     Document
                                          C PagePage
                                                   4 of 54 of 5



the building being constructed on the Property. Indeed, inclusion of the Text in the Order required

this Court to interpret and rule on both Title 11 and other laws of the United States regulating

organizations or activities affecting interstate commerce (specifically, Title 17). Such relief –

which was not sought in the Motion, but was added ad hoc to the Order at the last minute by

counsel for the Trustee and First Security – means that this matter is subject to a mandatory

withdrawal of the reference under 28 U.S.C. § 157.

          7.   Specifically, the Text purports to, inter alia, authorize the following, each of which

is prohibited under Title 17 and/or Title 11:

          a.   authorize completion of construction of the building (in violation of C&R’s

exclusive right of reproduction);

          b.   authorize the creation of derivative works (in violation of C&R’s exclusive rights

to so);

          c.   authorize the sale of an unauthorized copy or derivative of C&R’s architectural

work (in violation of C&R’s exclusive right to vend);

          d.   enjoin lawful enforcement actions for copyright infringement in the courts of the

United States under Title 17; and

          e.   purports to grant a forced license of C&R’s copyright, despite the fact that neither

the Bankruptcy Code nor the Copyright Act authorize such relief, and the Supreme Court declined

to allow such forced licenses absent specific legislative authorization. See generally PATRY, W.,

PATRY ON COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony Corp. of America v.

Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the Justices draft opinions and

correspondence).




                                                 4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 176 of 207
                                                                                                        176
Case
 Case19-00507
       19-00507 Doc
                 Doc157-3
                      155           Filed 04/23/20 Entered 04/23/20 17:42:07
                                                                    19:22:29             Desc Main
                                                                                              Exhibit
                                     Document
                                          C PagePage
                                                   5 of 55 of 5



       8.        The Text and the issues described in paragraph 7 above constitute errors of law that

must be corrected. None of these issues presented in paragraph 7 above was raised in the Sale

Motion or directly addressed during the Hearing.

       9.        In the context of the Motion, these matters all “require[] consideration of both title

11 and other laws of the United States regulating organizations or activities affecting interstate

commerce.” 28 U.S.C. § 157(d). Accordingly, C&R will be moving in the United States District

Court for the Northern District of Iowa for withdrawal of the reference within the next 24 hours.

       WHEREFORE, C&R respectfully request that this Court enter an Order:

       (a)       setting this matter for hearing;

       (b)       withdrawing the Order pending resolution of the matters raised in this Motion; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com

                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                                /s/ Antoinette Watson



                                                    5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 177 of 207
                                                                                                          177
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on    04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD1 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 22 of Exhibit
                                                                             of #:
                                                                                20
                                                                                20 11
                                 D Page 1 of 19

                                       EOD
                                       03/29/2007



                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


  In re:                                             §
                                                     §   Case No. 97-41243
  ISBELL RECORDS, INC.,                              §
                                                     §   Chapter 7
           Debtor.                                   §
                                                    .§                       ,m fex   A True Copy I Certify
                                                     §             &
                                                                             Iggf \\ Jeanne Henderson, Clerk
  ALVERTIS ISBELL d/b/a ALVERT                       §                       WFm\ U.S. bankruptcy Court
  MUSIC,                                             §               K               By $cn { (
                                                                             -                 Deputy
                                                     §
           Plaintiff,                                §
                                                     §
  v.                                                 §   Adversary No. 04-4242

                                                    §
  DM RECORDS, INC.,                                 §
                                                    §
           Defendants.                              §

                               REPORT AND RECOMMENDATION


           Alvertis Isbell ("Isbell") initiated this copyright infringement action against DM Records,

  Inc. ("DM Records"! by filing a complaint in the United States District Court for the Northern

  District of Texas (the "Northern District Court"'). On June 4, 2004, the Northern District Court

  entered a Memorandum ORDER transferring venue to the United States District Court for the

  Eastern District of Texas (the "Eastern District Court'"). Pursuant to an order entered on August

  4, 2004, the Eastern District Court referred the dispute to this Court.             This Court, having


  considered the evidence and arguments of counsel in connection with the Defendant's Motion

  to Dismiss, or in the Alternative, motion for Summary Judgment [Adv. Docket No. 63],

  and for the reasons discussed below, finds that DM Records has overstated and misstated the

  relevance of the Bankruptcy Code and this Court's prior orders to the parties' dispute.               This




                                                                EXHIBIT
  REPORT AND RECOMMENDATION                                                                     Page 1 of 19
                                                                         D
  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 178 of 207
                                                                                                               178
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on
                                              on    04/23/20
                                              03/29/07
                                                 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD2 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 3
                                                                          3 of Exhibit
                                                                            of #:
                                                                               20
                                                                               20 22
                                 D Page 2 of 19




  Court, therefore, recommends that the Eastern District Court sua sponte withdraw its referral of


  the parties' copyright infringement action to this Court.

                                         I. BACKGROUND


          1.     Isbell, who does business as Alvert Music and is known as "A1 Bell," is in the


  business of publishing and otherwise commercially exploiting musical composition copyrights.


  Isbell asserts that he owns copyrights in certain compositions, namely "Whoomp! There It Is!"


  and "Dazzey Duks," (the "Subject Compositions").       Isbell further claims that DM Records has


  unlawfully exploited the copyrights in these Compositions. DM Records contends that it owns


  the Subject Compositions and the associated sound recordings of those compositions (the


  "Subject Recordings").     The Northern District Court transferred the dispute to the Eastern

  District Court, and the Eastern District Court referred the dispute to this Court, because DM


  Records claims that it purchased the Subject Compositions and Subject Recordings from Isbell


  Records, Inc., d/b/a Bellmark Records ("Bellmark") pursuant to a bankruptcy sale approved by


  this Court on September 8, 1999.


                                  A. Bellmark's Bankruptcy Case


         2.      Isbell founded Bellmark and served as its President and Chief Executive Officer.

  Bellmark was a music and record company.         On April 18, 1997, Bellmark filed a voluntary


  petition for relief under Chapter 1 1 of Title 1 1 of the United States Codes (the "Bankruptcy


  Code"), commencing Bankruptcy Case No. 97-41243 in this Court.


         3.      According to motions filed in this Court, Bellmark filed for bankruptcy on the eve


  of the trial   of a lawsuit brought by Bellmark's           largest creditor,   Independent National


  Distributors, Inc. f'TNDI"). in the 162nd Judicial District Court for the State of Texas. INDI

  asserted, among other things, fraudulent transfer and alter ego claims against Bellmark.




  REPORT AND RECOMMENDATION                                                                 Page 2 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 179 of 207
                                                                                                           179
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on
                                              on    04/23/20
                                              03/29/07
                                                 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD3 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 4
                                                                          4 of Exhibit
                                                                            of #:
                                                                               20
                                                                               20 3
                                                                                  3
                                 D Page 3 of 19




           4.       On January 7,        1998, the Court converted the Chapter 11                 proceeding to a


  liquidation case under Chapter 7 of the Bankruptcy Code. The Court subsequently appointed an


  independent trustee (the "Chapter 7 Trustee"! to liquidate and administer the assets of the

  Bellmark bankruptcy estate.          See Order Of Conversion To Chapter 7 [Docket No. 109].


  Following his appointment, the Chapter 7 Trustee sought and obtained approval from this Court

                                                                    i
  to license the copyrights in the Subject Recordings.1                 Bellmark's ownership of the Subject

  Recordings was undisputed by Isbell or by any other party.


           5.       The    Chapter 7     Trustee received an offer from DM Records to purchase


  Bellmark's assets.      On June 18, 1999, the Chapter 7 Trustee filed a MOTION TO APPROVE Sale


  of Assets Free and Clear of Liens and For Order Authorizing and Approving Auction


  Bidding Procedure [Docket No. 171] (the "Sale Motion"), seeking the Court's approval the


  sale.   The Sale Motion did not contain a specific description or list of the assets the Chapter 7


  Trustee proposed to sell. In the Sale Motion, the Chapter 7 Trustee stated that he was seeking to


  sell only Bellmark's interest in certain assets and that he had made no representation or warranty


  to DM Records regarding Bellmark's interest in any particular asset.

           6.       Following a hearing on September 8, 1999, this Court entered an order [Docket


  No. 201] (the "Sale Order"! approving the sale of Bellmark's assets to DM Records for $166,000


  pursuant to the terms and conditions of a separate Asset Purchase Agreement. The Sale Order


  incorporates the definitions of terms contained in the Chapter 7 Trustee's Motion.                       The Sale


  Order expressly provides, in pertinent part, that "the sale of the Purchased Assets is made 'as is,


  where is' without any representation or warranties concerning the Estate's right, title or interest




      1 DM Records asserts that the Chapter 7 Trustee also exploited the Subject Compositions.         In its briefing
  relating to the pending Motion to Dismiss, DM Records relies on several letters executed by the Chapter 7 Trustee to
  support this assertion. The letters request clearance to use the Subject Recordings (among other recordings) in
  various musical compilations.



  REPORT AND RECOMMENDATION                                                                              Page 3 of!9



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 180 of 207
                                                                                                                         180
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on
                                              on    04/23/20
                                              03/29/07
                                                 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD4 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 5
                                                                          5 of Exhibit
                                                                            of #:
                                                                               20
                                                                               20 4
                                                                                  4
                                 D Page 4 of 19




  if any, in such assets ..." The Sale Order further states that "only the [estate's interest in the


  Purchased Assets is being conveyed, and the sale shall not include the interest of any co-owner,

  owner of any copyright interest, or royalty interest holder who owns an interest in such assets or

  is entitled to royalties from the future use, sale or marketing of such assets."


          7.       DM Records and the Chapter 7 Trustee, as the representative of the Bellmark


  bankruptcy estate, executed the Asset Purchase Agreement prior to the entry of the Sale Order.


  The Chapter 7 Tmstee introduced a copy of the executed Asset Purchase Agreement, including

  all referenced exhibits, into evidence at the hearing on September 8, 1999.          The exhibits


  consisted of: (a) a master tape inventory, which included the Subject Recordings; and (b) a


  master licensing agreements list, which included the Subject Recordings.


          8.       The Asset Purchase Agreement defines the assets sold to DM Records very


  broadly.     In particular, Paragraph 1.1 of the Asset Purchase Agreement defines the "Property"

  transferred to DM Records as all property of the Debtor.        The exhibits to the Asset Purchase


  Agreement, which are incorporated in the definition of "property," include the Subject


  Recordings and (according to DM Records) the Subject Compositions.

          9.       Paragraph 2.1 of the Asset Purchase Agreement states that DM Records is


  purchasing "all of the Estate's rights, title and interests in and to the Property." Paragraph 2.4


  states that the Chapter 7 Trustee made no representations as to Bellmark' s property and that DM


  Records had an opportunity to investigate the property and all related matters.      Additionally,

  Paragraph 6.3 states "[a]ny dispute or controversy in connection with the performance or terms


  of this Agreement . . . shall be brought in the Bankruptcy Court, which shall have exclusive

  jurisdiction to resolve any such dispute or controversy."

          10.      On or about October 4, 1999, the Chapter 7 Tmstee and DM Records executed the




  REPORT AND RECOMMENDATION                                                              Page 4 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 181 of 207
                                                                                                        181
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on
                                              on    04/23/20
                                              03/29/07
                                                 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD5 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 66 of Exhibit
                                                                             of #:
                                                                                20
                                                                                20 5
                                                                                   5
                                 D Page 5 of 19




  necessary documentation to transfer ownership of the assets purchased by DM Records. The Bill


  of Sale states that the Chapter 7 Trustee is selling "100% of worldwide rights or whatever right

  title and interest Seller has, to the master recordings as hereinafter defined - See Attached


  Exhibit "A"         The Chapter 7 Trustee also executed a Copyright Assignment wherein he


  conveyed Bellmark's interest in certain master recordings and associated license agreements.


          11.    On June 20, 2001, the Chapter 7 Trustee filed his Supplemental Final Report


  and Account [Docket No. 367] indicating that liquidation of the Bellmark bankruptcy estate


  and disbursement of the proceeds to creditors was complete. On July 20, 2001, the Court closed


  Bellmark's bankruptcy case.


                                    B, District Court Litigation


         12.     On July 3, 2002, approximately one year after Bellmark's bankruptcy case was


  closed, Isbell filed his Complaint against DM Records in the Northern District Court,

  commencing Civil Case No. 3-02-CV-1408-G.


         13.     In the Complaint, Isbell asserts that he owns the Subject Compositions through

  written agreements with the authors of such compositions, namely the 1992 TMR / Bellmark


  Agreement and the     1993 Tag Team / Bellmark Agreement (collectively, the "Bellmark


  Agreements'"). Isbell seeks a declaratory judgment as to ownership of the Subject Compositions

  under 17 U.S.C. §§ 101, et seq., the Copyright Revision Act and the Bellmark Agreements.


  Isbell also seeks damages for copyright infringement and demands a jury trial.


         14.    On September 10, 2002, DM Records filed its MOTION TO DISMISS, asserting that


  the Northern District Court lacked subject matter and personal jurisdiction [Adv. Docket No. 6].


  On October 23, 2003, DM Records amended its motion to dismiss in the Northern District Court


  (the "Amended Motion'") [Adv. Docket No. 31], The Amended Motion included objections to




  REPORT AND RECOMMENDATION                                                            Page 5 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 182 of 207
                                                                                                      182
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on    04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD6 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 77 of Exhibit
                                                                             of #:
                                                                                20
                                                                                20 66
                                 D Page 6 of 19




  the Northern District Court's personal jurisdiction over DM Records.            DM Records also


  requested, as an alternative to dismissal, a change of venue to the United States District Court for

  the Middle District of Tennessee.


          15.    On November 13, 2003, Isbell filed his response in opposition to DM Record's


  Amended Motion [Adv. Docket No. 37].          Isbell asserted that the Compositions belonged to


  Alvert Music, rather than Bellmark, and were never assets of the Bellmark bankruptcy estate.


  Having never been assets of the Bellmark bankruptcy estate, Isbell asserted that the Subject


  Compositions could not have been administered, transferred or conveyed in connection with the


  Bellmark bankruptcy case, including the sale to DM Records.


          1 6.   On June 4, 2004, after additional briefing from the parties, the Northern District


  Court entered its MEMORANDUM Order denying the relief requested in the Amended Motion

  [Adv. Docket No. 49],    The Northern District Court held that Isbell had made a proper prima


  facie showing of personal and subject matter jurisdiction with respect to the Northern District

  Court. The Northern District Court also found that venue was proper but transferred the matter


  to the Eastern District Court, because some of the underlying events took place in the

  Bankruptcy Court for the Eastern District of Texas.      The Northern District Court stated that

  "DM's grounds for asserting ownership over the Subject Compositions arise from the bankruptcy


  proceeding" and "there are significant questions about the extent to which, if at all, the Asset


  Purchase Agreement covering assets owned by Bellmark governs this action."         Memorandum

  Order at p. 36.


          17.    In the Eastern District Court, the matter was assigned Civil Case No. 4:04-CV-


  190.   On July 20, 2004, DM Records filed its Motion to Transfer Venue to this Court, the


  United States Bankruptcy Court for the Eastern District of Texas (Sherman Division) [Adv.




  REPORT AND RECOMMENDATION                                                               Page 6 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 183 of 207
                                                                                                         183
Case 19-00507
  Case
   Case
  CCase         Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244
         4:17-cv-03244     Filed 04/23/20
                       Document
                           Document
                        Document24-1        Entered
                                  24-11 Filed
                                        Filed
                                        Filed on
                                              on    04/23/20
                                              03/29/07
                                                 12/26/18
                                                        Page  19:22:29
                                                          in TXSD
                                                 12/26/18inTXSD7 of 19
                                                                     PageDesc
                                                                       PageID
                                                                     Page 8
                                                                          8 of Exhibit
                                                                            of #:
                                                                               20
                                                                               20 77
                                 D Page 7 of 19




  Docket No. 56] (the "Referral Motion").2

           18.      The Referral Motion asserted that resolution of this matter required interpretation


  and/or enforcement of the sale proceeding and the Sale Order, but made no averments as to this


  Court's subject matter jurisdiction or inability to enter final judgments in matters where a right to

  a jury trial has been properly invoked. Accordingly, the issue of this Court's jurisdiction over


  the matter was not before the Eastern District Court. Isbell filed no response or opposition to the

  Referral Motion.


           19.     On August 19, 2004, the Eastern District Court entered its order referring the


  matter to this Court where the matter was assigned Adversary Proceeding No. 04-4242 in the


  above-mentioned bankruptcy case of Bellmark [Adv. Docket No. 58].

                             C. The Adversary Case in the Bankruptcy Court


           20.     On October 25, 2004, DM Records filed the instant Motion to Dismiss.                           DM


  Records argues, among other things, that the Sale Order is res judicata as to DM Records'


  ownership of the Subject Compositions. Isbell opposes the Motion to Dismiss. The parties have

  submitted extensive briefing to the Court.


           21.     On October 17, 2005, after the Eastern District Court referred the parties' dispute


  to this Court, Isbell filed a Jury Demand in the instant adversary proceeding [Adv. Docket No.


  121].    Although DM Records had not objected to the jury demand contained in Isbell's


  Complaint, DM Records filed an opposition to the demand filed by Isbell in this Court on

  November 7, 2005. [Adv. Docket No. 126].


           22.     The Court conducted a hearing on the Motion to Dismiss and the Jury Demand on


  January 10, 2006.      At that hearing, the Court questioned its subject matter jurisdiction over the



      1 The appropriate procedural mechanism is not a motion to transfer venue, but a request to refer the case to this
  Court.




  REPORT AND RECOMMENDATION                                                                               Page 7 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 184 of 207
                                                                                                                          184
Case 19-00507
  Case
   Case
  CCase          Doc 157-4
       4:07-cv-00146-RAS
         4:17-cv-03244     Filed 04/23/20
                        Document
                           Document
         :4^1-7-eVK0B®a4^3ocDmantlg4tl      Entered
                                  24-11 Filed
                                        Filed
                                        Felted on    04/23/20
                                               03/29/07
                                                  12/26/18
                                                         Page  19:22:29
                                                           in TXSD
                                               OniS/2Efl8tnTXS0 8 of 19   Desc
                                                                     1 Page
                                                                        PageID
                                                                       Page 9 I of Exhibit
                                                                                   #:
                                                                                   20
                                                                                Of ®0 8
                                                                                      8
                                 D Page 8 of 19




  parties' dispute. The Court also questioned its ability to enter a final order regarding the Motion

  to Dismiss.


          23.    On February 15, 2006, DM Records submitted a Supplemental Brief on


  Jurisdictional Issues [Adv. Docket No. 141], arguing that the Asset Purchase Agreement


  grants this Court exclusive jurisdiction over the parties' dispute. DM Records also argues that

  the ownership of the Subject Compositions is a "core" matter over which this Court has


  jurisdiction pursuant to 28 U.S.C. § 157(b)(2)(A) and (E).


         24.     On February 17, 2006, Isbell submitted a Memorandum of Law Regarding Lack


  of Subject Matter Jurisdiction [Adv. Docket No. 142], arguing that this Court lacks subject

  matter jurisdiction over the parties' dispute.


                                             II. ANALYSIS


                              A. The Bankruptcy Court's Jurisdiction


          25.    The first issue to consider in resolving this matter is that of this Court's subject


  matter jurisdiction over the parties' copyright dispute. The Court raised this issue for the first

                                             3
  time at the hearing on January 10, 2006.


          26.    "Federal courts are courts of limited jurisdiction, and bankruptcy courts are no


  exception. Their jurisdiction is wholly 'grounded in and limited by statute.'" Bass v. Denney (In


  re Bass), 171 F.3d 1016, 1022 (5th Cir. 1999) (quoting Celotex Corp. v. Edwards, 514 U.S. 300,

  307 (1995)).    The issue of subject matter jurisdiction in a Title 11 bankruptcy proceeding


  technically involves an analysis of the jurisdiction of the district court.      As applicable to


  litigation brought within the confines of a bankruptcy case, 28 U.S.C. § 1334(b) provides, in




  REPORT AND RECOMMENDATION                                                               Page 8 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 185 of 207
                                                                                                         185
Case 19-00507
  Case
   Case         Doc 157-4
       4:07-cv-00146-RAS
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
  CCase4H7ecvQna24^R/D0cUmeDtr24 24-11 Filed
                                    -M       Entered
                                         Filedon     04/23/20
                                               03/29/07
                                                 12/26/18Page 19:22:29
                                                          in TXSD
                                                               9 of 19
                                        FiWdcb0312ffl0218FiiaTX$Bf   Page Desc
                                                                        PageID   Exhibit
                                                                           10 of#:209
                                                                    iraagec1fl[bft209
                                 D Page 9 of 19




  relevant part, that:


           (b) Notwithstanding any Act of Congress that confers exclusive jurisdiction on a
           court or courts other than the district courts, the district courts shall have original
           but not exclusive jurisdiction of all civil proceedings arising under title 11, or
           arising in or related to cases under title 11.


  (Emphasis added,) If a matter falls within one of those three distinct categories, thereby giving


  the district court subject matter jurisdiction over that matter, then the district court may thereafter


  refer the matter to a bankruptcy court for that district under 28 U.S.C. § 157(a). Thus, subject

  matter jurisdiction exists both on the district and bankruptcy court levels if the proceeding falls

  within one of the three prescribed categories listed in 28 U.S.C. § 1334(b). See generally Celotex


  Corp. v. Edwards, 514 U.S. 300, 307 (1995).


           27.     A proceeding "arises under" Title 1 1 if the proceeding is created or determined by

  a statutory provision of Title 11. A proceeding "arises in" a case under Title 11 if, by its very

  nature, it could arise only in the context of a bankruptcy case or, in other words, it is a

  proceeding which would have no practical existence outside of the bankruptcy context, such as a

  bankruptcy administrative matter. Finally, a proceeding is "related to" a case under Title 1 1 if its


  outcome could conceivably have an effect on a bankruptcy estate. See, e.g., In re Harnischfeger


  Indus., Inc., 246 B.R. 421, 432-33 (Bankr. N.D. Ala. 2000).


           28.     The parameters of the subject matter jurisdiction possessed by a bankruptcy court,

  as a unit of the district court, under the "related to" jurisdiction of § 1334(b) have been frequently


  addressed. A matter is "related to" a bankruptcy case if "the outcome could conceivably have

  any effect on the estate being administered in bankruptcy." In re Wood, 825 F.2d 90, 93 (5th




      3 The Northern District Court's Memorandum Order contains some discussion of the convenience of the Eastern
  District Court and, by reference, this Court in the context of a motion to transfer venue.    The Northern District
  Court's discussion suggests that if the Asset Purchase Agreement governs the parties' dispute, then this Court is the
  most appropriate forum. As discussed below, however, the Asset Purchase Agreement, the related Sale Order, and
  the Bankruptcy Code do not govern the parties' dispute.



  REPORT AND RECOMMENDATION                                                                               Page 9 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 186 of 207
                                                                                                                          186
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              10
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          11 of#:
                                                                                2010
                                                                     Page11of2010
                                D Page 10 of 19




  Cir. 1987). In later affirming and clarifying that standard, the Fifth Circuit stated that an action

  is "related to" a bankruptcy case if "the outcome could alter the debtor's rights, liabilities,

  options, or freedom of action (either positively or negatively) and ... in any way impacts the

  handling and administration of the bankrupt estate." Walker, 51 F.3d 562, 569 (5th Cir, 1995)

  (emphasis added).


                                   1. The Asset Purchase Agreement


          29.     In this case, DM Records asserts that this Court retained exclusive jurisdiction

  over the subject matter of the Complaint by virtue of a provision contained in the Asset Purchase

  Agreement. Particularly, DM Records references section 6.3 of the Asset Purchase Agreement

  which provides that "[a]ny dispute or controversy in connection with the performance or terms of

  this [Asset Purchase] Agreement, including enforcement of the remedies provided herein in the

  event of a default, shall be brought in the Bankruptcy Court which shall have exclusive

  jurisdiction to resolve any such dispute or controversy."    Notwithstanding this argument, DM


  Records fails to point to any dispute regarding a term of the Asset Purchase Agreement, any

  party's failure to comply with the Asset Purchase Agreement, or the applicability of any

  remedies provided therein.

         30.     The terms of the Asset Purchase Agreement are clear and unambiguous. As set


  forth in   Section 2,1   of the Asset Purchase Agreement,        the Chapter 7 Trustee, as the


  representative of Bellmark's estate, transferred all of the estate's interest in certain assets.

  Paragraph 2.4 states that the Chapter 7 Trustee made no representations or warranties regarding


  the interest of Bellmark's estate in any particular asset.

         31.     There is no question that the Chapter 7 Trustee, as the representative of


  Bellmark's estate, fully performed his obligations under the Asset Purchase Agreement.         The




  REPORT AND RECOMMENDATION                                                              Page 10 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 187 of 207
                                                                                                         187
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              11
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          12 of#:
                                                                                2011
                                                                     Page12of2011
                                D Page 11 of 19




  Chapter 7 Trustee executed the documents necessary to transfer Bellmark's interest in certain


  assets to DM Records.        Thus, the current dispute - whether Bellmark owned the Subject


  Compositions when it filed for bankruptcy protection -is not governed by the terms of the Asset


  Purchase Agreement.


                                             2, The Sale Order


            32.    DM Records also attempts to portray the parties' copyright dispute as involving


  "core" bankruptcy matters ~ namely, the interpretation and enforcement of this Court's Sale


  Order and the identification of property of Bellmark's estate.        With respect to the Sale Order,


  DM Records argues that the Court incorporated and approved the Asset Purchase Agreement in


  the Sale Order.     Since the Asset Purchase Agreement included a detailed list of the assets the


  Chapter 7 Trustee proposed to transfer to DM Records, DM Records argues that this Court has


  jurisdiction over the parties' copyright dispute.    DM Records argues, in essence, that the Court


  intended the Sale Order to quiet title to the Subject Compositions.


            33.    However, the Sale Order does not expressly incorporate the Asset Purchase


  Agreement.      Instead, the Sale Order adopts the definitions of terms set forth in the Chapter 7


  Trustee's Sale Motion. The Sale Order provides that the sale of "Purchased Assets" (as defined


  in the Sale Motion) to DM Records was made '"as is, where is' without any representation or


  warranties concerning the Estate's right, title or interest, if any, in such assets."


            34.    Even if the Court could somehow construe the Sale Order as adopting the terms of


  Asset Purchase Agreement, the definition of the transferred "property" set forth in the Asset


  Purchase Agreement does not specifically mention any composition copyright.              Rather, the


  definition of "property" in the Asset Purchase Agreement simply refers to all of Bellmark's


  assets.    The definition includes, without limitation, copyrights and licenses in certain sound




  REPORT AND RECOMMENDATION                                                                Page 11 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 188 of 207
                                                                                                           188
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              12
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          13 of#:
                                                                                2012
                                                                     Page13of2012
                                D Page 12 of 19




  recordings listed in Exhibit "A" to the Asset Purchase Agreement.


         35.     In the context of the Sale Motion, the Court was not required to and did not


  determine whether particular assets were property of Bellmark's estate prior to approving a

  proposed sale of the assets. The Chapter 7 Trustee proposed to sell only the estate's interest in


  certain property, whatever that interest might be. The Chapter 7 Trustee made no warranties as


  to Bellmark's right, title and interest in any particular asset in the Sale Motion or the Asset


  Purchase Agreement, and Court made no findings as to Bellmark's ownership of any particular


  asset in the Sale Order. The fact that DM Records is now faced with a challenge to its ownership

  of some of the assets it believed it purchased from Bellmark's estate is a predicable hazard of


  any "as is, where is" sale without representations or warranties as to title. The parties' dispute


  regarding ownership of the Subject Compositions does not implicate the terms of the Sale Order


  or the Asset Purchase Agreement.


                                  3. Property ofBellmark's Estate


         36.     Section 363 of the Bankruptcy Code only allows a trustee to sell property of the

  bankruptcy estate.   Thus, if the Subject Compositions were not "property of the estate" within


  the meaning of 1 1 U.S.C. §541(a) at the time of Bellmark's bankruptcy filing, then the Subject


  Compositions could not have been transferred by the Chapter 7 Trustee to DM Records pursuant


  to the Asset Purchase Agreement and Sale Order. Although this appears, superficially, to be an


  issue over which this Court has some expertise, the determination of whether an asset is


  "property of the estate" depends upon non-bankruptcy law.


         37.    Section   541   of the Bankruptcy Code provides in pertinent part that the


  commencement of a bankruptcy case


         creates an estate. Such estate is comprised of all the following property, wherever
         located and by whomever held:




  REPORT AND RECOMMENDATION                                                            Page 12 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 189 of 207
                                                                                                       189
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              13
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          14 of#:
                                                                                2013
                                                                     Page14of2013
                                D Page 13 of 19




                  (1) Except as provided in subsections (b) and (c)(2) of this section, all legal or
                  equitable interests of the debtor in property as of the commencement of the
                  case ....




  11 U.S.C. §541(a)(l).        This broad provision encompasses causes of action that belong to the


  debtor, as well as the debtor's intellectual property, such as interests in patents, trademarks and


  copyrights. See H.R. Rep. No. 595, 95th Cong., 1st Sess. 367; S. Rep. No. 989, 95th Cong., 2d


  Sess. 82, U.S. Code Cong. & Admin. News 1978, p. 5787; United States v. Whiting Pools, Inc.,


  462 U.S. 198, 204-05 (1983); In re S.I Acquisition, Inc., 817 F.2d 1142 (5th Cir.                    1987).


  However, the threshold issue of whether property belonged to a debtor prior to bankruptcy and


  became part of the debtor's bankruptcy estate must be resolved by reference to state law. See,


  e.g., In re Farmers Markets, Inc., 792 F.2d 1400, 1402 (9th Cir. 1986); Esselen Associates, Inc.


  v. Crysen/Montenay Energy Co., 102 B.R. 25, 28 (S.D.N.Y. 1989). As the Supreme Court has


  explained, "[p]roperty interests are created and defined by state law," and "there is no reason


  why such interests should be analyzed differently simply because an interested party is involved


  in a bankruptcy proceeding." See Butner v. United States, 440 U.S. 48, 55 (1979).


            38.      While a bankruptcy case is open and pending, the determination of whether an


  asset is "property of the estate" within the meaning of §541 is a "core" proceeding over which


  this Court has jurisdiction pursuant to 28 U.S.C. 157(b)(A) and (O).              Such a determination


  obviously concerns the administration and liquidation of the bankruptcy estate.            In this case,


  however, the Court has closed Bellmark's case, and Bellmark's bankruptcy estate no longer


  exists.   See 11 U.S.C. §554(c); Bass v. Denney, (In re Bass), 171 F.3d 1016, 1022 (5th Cir.


  1999). The determination of whether the Subject Compositions were Bellmark's property when


  it filed a bankruptcy petition is no longer a "core" matter over which this Court has jurisdiction.

            39.      The parties' dispute regarding ownership of the Subject Compositions does not



  REPORT AND RECOMMENDATION                                                                   Page 13 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 190 of 207
                                                                                                                190
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              14
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          15 of#:
                                                                                2014
                                                                     Page15of2014
                                D Page 14 of 19




  "arise under" Title 11, since the dispute was not created by and will not be determined by a


  statutory provision of Title 1 1. The parties' dispute also does not "arise in" a case under Title 1 1


  since copyright infringement suits arise outside of the bankruptcy context. Further, there is no


  longer any estate to be "related to." Id. at 1021.


          40.     The Court has not previously determined whether the Debtor owned the Subject


  Compositions, because the sale of the Debtor's assets was without representations or warranties


  as to title. This Court's orders do not govern the parties' present dispute. The ownership of the


  Subject Compositions will not be decided by any provision of the Bankruptcy Code, and the


  outcome of the dispute will have no effect on Bellmark's estate or creditors.             The Court,


  therefore, concludes that it does not have subject matter jurisdiction to determine Bellmark's


  ownership of the Subject Compositions pursuant to 28 U.S.C. § 1334(b).           The parties' dispute


  should return to the Eastern District Court for resolution.


                     B. Withdrawal of the Reference to the Bankruptcy Court


          41 .    Even if the Court were somehow to conclude that it has jurisdiction to resolve the


  parties' copyright dispute pursuant to 28 U.S.C. § 1334(b), "cause" exists to withdraw the


  reference of the parties' dispute from this Court pursuant to 28 U.S.C. §157 (d) .


          42.    As noted supra, 28 U.S.C. § 157(a) provides:


          Each district court may provide that any or all cases under title 1 1 and any or all
         proceedings arising under title 1 1 or arising in or related to a case under title 1 1
          shall be referred to the bankruptcy judges for the district.


  Accordingly, pursuant to a general order entered on August 6, 1984, the Eastern District Court


  has referred all cases under Title 1 1, or proceedings arising under Title 1 1, or proceedings arising


  in or related to cases under Title 1 1 to this Court for consideration and resolution.


         43.     In order to avoid the constitutional problems discussed in Northern Pipeline




  REPORT AND RECOMMENDATION                                                                Page 14 oft 9



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 191 of 207
                                                                                                           191
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              15
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          16 of#:
                                                                                2015
                                                                     Page16of2015
                                D Page 15 of 19




  Constr. Co. v. Marathon Pipeline Co., 458 U.S. 50 (1982), the U.S. Congress limited the


  jurisdiction of bankruptcy courts by distinguishing between "core" and "non-core" proceedings.4

  With respect to core proceedings referred to the bankruptcy court pursuant to 28 U.S.C. § 157(a),


  § 157(b) provides that this Court has jurisdiction to fully adjudicate the matter.                      However, with


  respect to non-core proceedings, § 157(c) provides that the Eastern District Court is the final


  arbiter.


             44.     In addition to the limits placed on this Court's authority to finally adjudicate non-


  core matters, § 157(d) of Title 28 provides for the withdrawal of any reference to the bankruptcy


  court under certain circumstances.             Section 157(d) states in relevant part: "[t]he district court


  may withdraw . . . any case or proceeding referred under this section, on its own motion ... for


  cause shown."        Section 157(d) further states: "the district court shall, on timely motion of a

  party, withdraw a proceeding if the court determines that resolution of the proceeding requires


  consideration of both title 1 1 and other laws of the United States regulating organizations or


  activities affecting interstate commerce." See also In re Moody, 64 B.R. 594 (Bankr. S.D. Tex.


  1 986) (recommending withdrawal of the reference sua sponte).

             45.     This provision reflects Congress' view that the jurisdiction of bankruptcy courts


  courts should be limited to areas within the realm of their expertise. Southern Pac. Transp. Co.

  v.   Voluntary Purchasing Groups, 252 B.R. 373 (E.D. Tex. 2000).                          With respect to a timely


  motion by a party seeking withdrawal of the reference to the bankruptcy court, withdrawal is


  required when "substantial and material consideration" of a federal statute other than the




       4 A non-exclusive list of "core" proceedings is set forth in 28 U.S.C. § 157(b). In general, core proceedings are
  those matters that arise under title 1 1 or arise in a case under title 1 1, or those matters that could arise only in the
  context of a bankruptcy case. Non-core proceedings are those matters that are otherwise related to the bankruptcy
  estate or that could conceivably have an effect on a bankruptcy estate. See In re Wood, 825 F.2d at 93; In re Walker,
  51 F.3d at 569 (5th Cir.1995).




  REPORT AND RECOMMENDATION                                                                                  Page 15 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 192 of 207
                                                                                                                               192
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              16
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          17 of#:
                                                                                2016
                                                                     Page17of2016
                                D Page 16 of 19




  Bankruptcy Code is necessary to the resolution of a case or proceeding. Id. Likewise, whether a


  proceeding is a "core proceeding" is relevant to a determination of whether "cause" exists to sua


  sponte withdraw the reference. See Holland Am. Ins. Co. v. Succession of Roy, 111 F.2d 992,


  998-99 (5th Cir, 1985).   Other factors relevant to the determination of whether "cause" exists

  include (i) the effect of withdrawal of the reference on judicial efficiency; (ii) uniformity in


  bankruptcy administration; (iii) reduction in forum shopping; (iv) fostering the economical use of


  the debtors' and creditors' resources; (v) expediting the bankruptcy process; and (vi) whether

  there is a jury demand. Holland Am. Ins. Co. v. Succession of Roy, 111 F.2d 992, 998-99 (5th


  Cir. 1985).


         46.     In this case, reference to state contract law and/or federal copyright law, not the

  Bankruptcy Code or any substantive rights or provisions therein, will resolve the parties' dispute.


  This Court has no particular expertise in determining copyright claims. Further, a final judgment


  in this proceeding will not affect Bellmark, Bellmark's creditors, the administration of


  Bellmark's bankruptcy estate (which no longer exists), or any prior order of this Court. In short,

  a successful outcome will not generate additional funds for Bellmark's creditors, and a negative


  outcome will not impose any additional liabilities on Bellmark's bankruptcy estate.


         47.     Additionally, the Complaint, as originally filed in the Northern District Court,


  contains a jury demand.    DM Records raised no objection to IsbelTs jury demand during the

  three years this matter was pending before the Northern District Court and the Eastern District


  Court. Nonetheless, DM Records now argues that Isbell has submitted to the equity jurisdiction

  of this Court "by invoking the aid of the bankruptcy court." Response in Opposition to


  Plaintiff's Motion for Jury Demand at p. 6 [Adv. Docket No. 126],


         48.     Whether a party is entitled to a jury trial is governed by the Seventh Amendment




  REPORT AND RECOMMENDATION                                                             Page 16 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 193 of 207
                                                                                                        193
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              17
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          18 of#:
                                                                                2017
                                                                     Page18of2017
                                D Page 17 of 19




   of the United States Constitution, which provides, in relevant part:                 "[i]n Suits at common law,


  where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be

  preserved."      The Supreme Court, in Granfinanciera, S.A. v. Nordberg, 492 U.S. 33 (1989),


  formulated a two-prong test for determining if a litigant has a Seventh Amendment right to a jury


  trial. The trial court must first compare the action to those brought in the courts of England prior


  to the merger of courts of law and courts of equity and then "examine the remedy sought and


  determine whether it is legal or equitable in nature." Id. at 41.

           49.      In this case, the Complaint seeks a declaratory judgment regarding IsbelTs


  ownership of the Subject Compositions under the Bellmark Agreements and damages for


  copyright infringement or conversion of property.                 Ownership and/or title disputes, copyright


  infringement litigation, and conversion actions all involve legal issues triable by a jury. See, e.g.,


  Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340, 355 (1998) (discussing a right to


  jury trial under the Copyright Act); Ross v. Bernhard, 396 U.S. 531, 533 (1970) (discussing


  actions for conversion of personal property); Whitehead v. Shattuck, 138 U.S. 146, 151 (1891)


  (discussing ownership and title disputes). Accordingly, the Court concludes that, unless a waiver


  has occurred, Isbell appears to have a Seventh Amendment right to a jury trial on the claims


  asserted in the Complaint.


           50.      With respect to whether Isbell has waived his Seventh Amendment right to a jury


  trial by submitting to this Court's jurisdiction, Bellmark is the entity that filed for protection


  under the Bankruptcy Code, and Bellmark was the debtor-in-possession prior to the conversion


  of the case to Chapter 7 and the appointment of the Chapter 7 Trustee.5 Isbell is not Bellmark.



      5 In its briefing before the Northern District Court, DM Records incorrectly stated that Isbell "acted as debtor in
  possession of the Bellmark estate."   [Adv. Docket No. 43.]     The term "debtor in possession" means the "debtor"
  (i.e., the person or entity that filed for relief under the Bankruptcy Code) or a person selected by the bankruptcy
  court to serve as a trustee in the case.   See 11 U.S.C. §100(13) and 1101(1).     While Isbell may have signed the




  REPORT AND RECOMMENDATION                                                                               Page 17 of 19



   Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 194 of 207
                                                                                                                            194
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              18
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          19 of#:
                                                                                2018
                                                                     Page19of2018
                                D Page 18 of 19




  Although Isbell was alleged to be the alter ego of Bellmark in connection with the conversion of


  Bellmark's Chapter 1 1 proceeding to a Chapter 7 case, this Court never determined that Isbell


  was, in fact, Bellmark's alter ego.


            51.     DM Records also argues that Isbell submitted to the jurisdiction of this Court and


  waived his right to a jury trial by filing a proof of claim in Bellmark's bankruptcy case. Again,


  DM Records overlooks the relevance and relationship of the bankruptcy proceedings to the


  pending copyright dispute. While Isbell may have waived his right to a jury trial with respect to


  the claims asserted in his proof of claim, DM Records has not alleged or provided any evidence


  that the proof of claim allegedly filed by Isbell in Bellmark's bankruptcy case bears any relation


  to the claims asserted in his Complaint. See, e.g. Granjinanciera, S.A. v. Nordberg, 492 U.S. 33


  (1989).


            52.   The Supreme Court has consistently held that courts should "indulge every


  reasonable presumption against waiver." Aetna Ins. Co. v. Kennedy, 301 U.S. 389, 393 (1937);


  see also. Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 510-11 (1959). In this case, for the


  foregoing reasons, the Court finds and concludes that Isbell appears to have properly invoked his


  right to a jury trial upon the commencement of this action in the Northern District Court and,


  further, that Isbell does not appear to have waived such right.


            53.    Under 28 U.S.C. § 157(e), if the right to a jury trial applies in a proceeding, the


  bankruptcy court may only conduct a jury trial "if specially designated to exercise such


  jurisdiction by the district court and with the express consent of the parties." 28 U.S.C. § 157(e).


  No such designation to conduct jury trials exists in the Eastern District of Texas, and Isbell has


  not consented to a jury trial before this Court.           Accordingly, the Court's apparent inability to




  bankruptcy petition for Bellmark as Bellmark's President and Chief Executive Officer, Isbell was neither the debtor
  nor the debtor-in-possession.




  REPORT AND RECOMMENDATION                                                                            Page 18 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 195 of 207
                                                                                                                        195
Case
 Case19-00507
 C Case
   Case         Doc 157-4
      4:07-cv-00146-RAS
        4:17-cv-03244
        4:17-cv-03244      Filed 04/23/20
                       Document
                          Document
                       Document  24-1
                                  24-1  FiledEntered
                                     1 Filed  on     04/23/20
                                              03/29/07
                                              on 12/26/18
                                                        Page
                                                 12/26/18 in  19:22:29
                                                          in TXSD
                                                              19
                                                             TXSDof 19
                                                                     PageDesc
                                                                       PageID  Exhibit
                                                                          20 of#:
                                                                                2019
                                                                     Page20of2019
                                D Page 19 of 19




  conduct a jury trial in this matter constitutes "cause" for withdrawal of the reference of this


  adversary proceeding.


                                          III. CONCLUSION


          54.     Pursuant to 28 USC § 157(a), the Eastern District Court has generally referred all


  cases under Title 1 1 and all proceedings "arising under" Title 1 1 or "arising in" or "related to" a


  case under Title 1 1 to the bankruptcy judges for the Eastern District of Texas.         The Eastern


  District Court is authorized by 28 USC § 157(d) to withdraw the reference as to any case or


  controversy "for cause shown."       See FED. R. BANKR. P. 5011(a) and 9033; see generally 1


  Norton Bankr. L. & Prac. 2d § 8:1 (discussing mandatory and permissive withdrawal from


  bankruptcy court to district court). In this case, in light of the non-core nature of this proceeding,


  its lack of any substantive relationship with Bellmark's bankruptcy, and the pending jury


  demand, the Court does not have jurisdiction over this dispute and withdrawal of the reference, if


  not mandatory, is at least permissive. For the foregoing reasons, this Court recommends that the


  Eastern District Court sua sponte withdraw the reference of this adversary proceeding pursuant


  to 28 U.S.C. § 157(d).
                                                               Signed on3/29/2007


                                                                    I iQk-rtidbu)                 SR
                                                    HONORABLE BRENDA T. RHOADES,
                                                    UNITED STATES BANKRUPTCY JUDGE




  REPORT AND RECOMMENDATION                                                                Page 19 of 19



  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 196 of 207
                                                                                                           196
 Case 19-00507       Doc 158      Filed 04/23/20 Entered 04/23/20 19:27:35            Desc Main
                                   Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )      Bankruptcy Case No. 19-00507
Iowa limited liability company,                       )
                                                      )
               Debtor.                                )
                                                      )
                                                      )

                MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                      FOR STAY PENDING DETERMINATION
                 OF PARTIAL WITHDRAWAL OF THE REFERENCE


        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion of Cornice & Rose International, LLC,

for Stay Pending Determination on Request for Partial Withdrawal of the Reference” (this

“Motion”) respectfully states as follows:

        1.     On April 23, 2020, C&R filed its “Motion of Cornice & Rose International, LLC,

for Partial Withdrawal of the Reference” (the “Withdrawal Motion”) in the United States District

Court for the Northern District of Iowa. A copy of the Withdrawal Motion is attached hereto as

Exhibit A.

        2.     C&R respectfully requests that this Court stay all matters related to the issues

discussed in the Withdrawal Motion, including, but not limited to, the proposed sale of certain real

property located at 123 N. Main Street, Charles City, Iowa (the “Property”), pending the resolution

of the Withdrawal Motion in the District Court.

        3.     The factors to be considered in determination of a motion for a stay pending

resolution of a motion in the district court for withdrawal of the reference include the following:



                                                  1

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 197 of 207
                                                                                                       197
 Case 19-00507        Doc 158       Filed 04/23/20 Entered 04/23/20 19:27:35               Desc Main
                                     Document     Page 2 of 4



                (1)     [whether the party seeking withdrawal of the reference] is likely to

                        prevail on the merits of the withdrawal motion;

                (2)     [whether the party seeking withdrawal of the reference] is likely to

                        suffer irreparable harm if the motion is denied;

                (3)     [whether other parties] will not be harmed by a stay; and

                (4)     [whether] the public interest will be served by granting a stay.”

F.D.I.C. v. Imperial Capital Bancorp, Inc., 2011 WL 5600542, at *1 (S.D.Cal. Nov. 17, 2011),

cited by In re City of Detroit, Mich., 498 B.R. 776, 780 (Bankr. E.D. Mich. 2013).

        4.      All four of these factors favor granting a stay in this situation.

        5.      First, for the reasons stated in the Withdrawal Motion, C&R is likely to prevail in

its request for withdrawal of the reference. The determinations sought to be withdrawn to the

District Court fall squarely within the mandatory withdrawal statute, and C&R has complied with

the other requirements for withdrawal.

        6.      Second, also for the reasons stated in the Withdrawal Motion, C&R will suffer

significant, irreparable harm if the sale proceeds.         C&R’s rights in valuable property (its

copyrights) will, if the proposed sale is consummated under the current legal regime, be clouded

and subject to years of litigation pitting Title 17 rights against Title 11 jurisdictional issues.

        7.      Third, the other parties in interest will not be harmed by the stay, and will actually

benefit from the clarity that a stay would provide. The parties to the proposed sale of the Property,

in the absence of a stay, could consummate a sale that would result in years of litigation against

the Trustee, the proposed buyer of the Property, and the estate itself.

        8.      Finally, the public interest (including, but not limited to, the interest of the creditors

of the estate) will be served by staying the proposed sale. Creditors will benefit by minimizing



                                                    2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 198 of 207
                                                                                                             198
 Case 19-00507         Doc 158      Filed 04/23/20 Entered 04/23/20 19:27:35         Desc Main
                                     Document     Page 3 of 4



legal expenses to the estate. The public generally will be served by judicial economy being

obtained and by having a single, conclusive result reached in a difficult area of copyright law. If

the proposed sale is not stayed, and the sale is consummated, the very real risk of subsequent

infringement actions against the purchasers, any contractor, any subsequent purchaser, and any

potential tenant of the Property could easily render the Property useless and uninhabitable. The

Property, such as it is, would likely sit idle while infringement cases work their way through

various courts. Instead of getting the partially finished structure completed and available for

tenants -- which was stated as one of the Trustee’s goals in selling the Property -- the local

community would have a prominently located incomplete building for the indefinite future.

       WHEREFORE, C&R respectfully requests that this Court enter an order:

       (a)       setting this matter for hearing;

       (b)       staying the proposed sale of the Property pending resolution of the Withdrawal

Motion; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com




                                                    3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 199 of 207
                                                                                                      199
 Case 19-00507      Doc 158    Filed 04/23/20 Entered 04/23/20 19:27:35         Desc Main
                                Document     Page 4 of 4



                              CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                          /s/ Tiffany Roosa




                                             4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 200 of 207
                                                                                                200
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157          Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                   19:27:35          Desc Main
                                                                                          Exhibit
                                    Document
                                          A PagePage
                                                  1 of 71 of 7



                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                )
                                                     )      District Case No. ____________
MCQUILLEN PLACE COMPANY, LLC, an                     )      (Bankruptcy Case No. 19-00507)
Iowa limited liability company,                      )
                                                     )
               Debtor.                               )
                                                     )
                                                     )

               MOTION OF CORNICE & ROSE INTERNATIONAL, LLC,
                FOR PARTIAL WITHDRAWAL OF THE REFERENCE


        NOW COMES Cornice & Rose International, LLC, an Illinois limited liability company

(“C&R”), through its counsel, and as and for its “Motion of Cornice & Rose International, LLC,

for Partial Withdrawal of the Reference” (this “Motion”) respectfully state as follows:

        1.     On April 24, 2019, McQuillen Place Company, LLC, an Iowa limited liability

company (the “Debtor”) filed a petition for protection under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”).

        2.     On December 9, 2019, the Bankruptcy Court entered an order converting the case

to Chapter 7 of the Bankruptcy Code. Charles L. Smith (the “Trustee”) was appointed trustee.

        3.     On March 23, 2020, the Trustee filed a “Motion For Sale of Property Under Section

363” [Docket No. 134] (the “Sale Motion”) pursuant to which he seeks, inter alia, to sell the

principal asset of the estate, certain real and property located at 123 North Main, Charles City,

Iowa (the “Property”) to First Security Bank & Trust Co. (the “Bank”). A copy of the Sale Motion

is attached hereto as Exhibit A.



                                                                                   EXHIBIT
                                                                                          A
                                                1

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 201 of 207
                                                                                                    201
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157         Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                  19:27:35             Desc Main
                                                                                            Exhibit
                                   Document
                                         A PagePage
                                                 2 of 72 of 7



       4.      On April 8, 2020, the Bankruptcy Court held a telephonic hearing (the “Hearing”),

during which the Bankruptcy Court considered the Sale Motion and several objections thereto,

including objections filed by C&R.

       5.      On April 9, 2020, the Bankruptcy Court entered an Order granting the Sale Motion

[Docket No. 154] (the “Order”). A copy of the Order is attached hereto as Exhibit B. The Order

was stayed for 14 days pursuant to Bankruptcy Rule 6004(h). C&R has moved in the Bankruptcy

Court for reconsideration of the Order (see Motion for Reconsideration, attached hereto as Exhibit

C).

       6.      As the designer of the uncompleted building that was being constructed on the

Property, C&R is its “author” and therefore owner of the architectural works copyright on that

building. Under the Copyright Act, an “architectural work” is defined as “the design of a building

as embodied in any tangible medium of expression, including a building, architectural plans, or

drawings.” 17 U.S.C. § 101 (definition of “architectural work”; emphasis added). Under the

Architectural Works Copyright Protection Act of 1990, “architectural works” are protected under

the Copyright Act. See 17 U.S.C. § 102(8).

       7.      As the owner of the copyrights in the architectural works at issue, C&R has the

exclusive rights to that design provided by the Copyright Act. See 17 U.S.C. § 106. Violation of

those exclusive rights constitutes copyright infringement. 17 U.S.C. 17 U.S.C. § 501(a).         The

unauthorized construction of a building covered by an architectural works copyright (or any sale

or rental of it) is thus illegal and subjects the violator to the panoply of remedies provided by the

Copyright Act. See, e.g., Rottlund Co. v. Pinnacle Corp., 452 F.3d 726, 729 (8th Cir. 2006)

(AWCPA case). For instance, each sale – not just the initial infringing sale – of a building




                                                 2

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 202 of 207
                                                                                                        202
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157        Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                 19:27:35             Desc Main
                                                                                           Exhibit
                                  Document
                                        A PagePage
                                                3 of 73 of 7



constructed in violation of an architectural works copyright constitutes a fresh violation of the

copyright owner’s rights. As one court has explained:

               Further, because the constructed homes constitute infringing copies of the
       Plaintiffs copyrighted works, they cannot be lawfully resold without the Plaintiffs
       permission. Under 17 U.S.C. § 106(3), a copyrighted article may be sold only by
       the owner of the copyright. Any sale by another party without the owner's
       permission constitutes an act of infringement. The only exception to this rule exists
       under 17 U.S.C. § 109(a), which permits the resale of a copyrighted article by a
       buyer who received a valid non-infringing copy of the work. This is known as the
       "first sale" doctrine. An infringing copy, therefore, does not fit within the "first
       sale" doctrine embodied in 17 U.S.C. § 109(a) and cannot be resold without the
       resale causing an additional act of infringement. The homeowners, the Nickols and
       Kellers, own houses that are infringing copies. Thus, without express permission
       by the Plaintiff, any sale of the houses by them or by any subsequent owner will
       constitute an act of infringement for which the copyright owner could bring suit.

Palmetto Builders & Designers v. Unireal, 342 F.Supp.2d 468, 473 (D.S.C. 2004).

       8.      Notwithstanding C&R’s copyright, and notwithstanding C&R’s insistence that the

parties to the sale comply with Title 17, the Order, which the parties to the sale drafted and

submitted to the Bankruptcy Court for signature, runs afoul of several significant tenets of

copyright law and of a number of provisions of Title 17.

       9.      As a result of the conflict between the text of the Order and the provisions of Title

17, otherwise plainly enforceable substantive rights of C&R in and to its intellectual property may

be extinguished or subjected to needless legal controversy.

       10.     Pursuant to the general referral of bankruptcy matters from the Article III Federal

district courts to the bankruptcy courts under 28 U.S.C. §157, bankruptcy courts can “hear” and

determine a certain category of cases -- such as confirmation of plans of reorganization or

determination of allowance of claims against a debtor -- which are core to these courts’ general

bankruptcy function. However, this grant of referred jurisdiction reserved to the district courts

other cases regarded by Congress as being outside the conventional purview of bankruptcy.



                                                 3

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 203 of 207
                                                                                                       203
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157          Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                   19:27:35               Desc Main
                                                                                               Exhibit
                                    Document
                                          A PagePage
                                                  4 of 74 of 7



        11.     Some of these matters, such as controversies involving CERCLA, involve legal

determinations for which hearing in the district court is mandatory. These are the cases described

in 28 U.S.C. § 157(d). See, S. Pac. Transp. Co. v. Voluntary Purchasing Group, Inc., 252 B.R.

373, 385 (E.D. Tex. 2000). See also, In re Bennett, 2011 WL 5546955 (Bankr.W.D.Tex. Oct. 7,

2011) and Burger King Corp. v. B-K of Kansas, Inc., No. CIV. A. 86-2294-V, 1991 WL 49926, at *2 (D.

Kan. Mar. 21, 1991) (noting that reference had been withdrawn), aff'd sub nom. In re B-K of Kansas, Inc.,

21 F.3d 1120 (10th Cir. 1994).

        12.     United States copyright law is a prime example of Federal law “regulating

organizations or activities affecting interstate commerce” as referenced in 28 U.S.C. § 157(d). See

In re Nat'l Gypsum Co., 145 B.R. 539, 541 (N.D. Tex. 1992).

        13.     The policy concerns long associated with this mandatory withdrawal of the

reference include the preference of having district courts, rather than bankruptcy courts, making

difficult determinations on complex non-bankruptcy Federal statutes [see, In re Isbell Records,

Inc., “Report and Recommendation” at ¶¶45-46 (Bankr. E.D. Tex. Mar. 29, 2007) (attached hereto

as Exhibit D)], particularly in cases of first impression, or (as here) resolving apparent conflicts

between bankruptcy and non-bankruptcy law. These policy concerns are particularly acute in

matters of copyright. See, generally, discussion in Eli Global, LLC v. Univ. Directories, LLC,

532 B.R. 249, 251-253 (M.D.N.C. 2015).

        14.     The Order entered by the Bankruptcy Court in this case is a good illustration of the

problems 28 U.S.C. § 157(d) sought to have resolved at the district court level. After C&R pointed

out that the sale of the building would likely result in infringement of raised C&R’s copyright,

counsel for the Trustee and the Bank after the Hearing simply inserted some language in the Order

which they believed addressed the issue. The Order states (at ¶4):



                                                   4

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 204 of 207
                                                                                                            204
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157           Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                    19:27:35                 Desc Main
                                                                                                  Exhibit
                                     Document
                                           A PagePage
                                                   5 of 75 of 7


       the Trustee is authorized and directed to transfer the Property to the Purchaser and, as of
       the Closing Date, the Purchaser shall take title to and possession of the Property free and
       clear of all Interests of any kind or nature whatsoever, including but not limited to any
       existing claims based on copyright infringement, liens or encumbrances, with all such
       Interests to attach to the proceeds ultimately attributable to the Property against or in
       which such Interests are asserted, subject to the terms of such Interests, with the same
       validity, force and effect, and in the same order of priority, which such Interests now have
       against the Property or their proceeds.

and (at ¶19):

       So long as the Purchaser, or its assignee, or its architect or agents do not use the Plans or
       Drawings or any work in which Cornice & Rose International, LLC (“C & R”) holds a
       valid copyright (the C & R Intellectual Property), the Purchaser, or its assignee, may use
       and occupy the Property, develop the Property, and complete the existing interior and
       exterior of the Property, free and clear of existing and future claims of C & R, whether for
       copyright infringement or otherwise. The Purchaser, or its assignee, or its architect or
       agents may not use the C & R Intellectual Property without first making arrangements
       satisfactory to C & R for the use of the C & R Intellectual Property. Nothing contained
       herein shall preclude future claims of copyright infringement resulting from the improper
       or unauthorized use of the C & R Intellectual Property by the Purchaser, or its assignee,
       or any third parties.

       15.      The foregoing text (the “Text”) in the Order, which was drafted by the Trustee and

counsel to the Bank, is contrary to the provisions of Title 17, attempts to authorize actions beyond

the authority of the Bankruptcy Court, violates the property rights of C&R, and is inadequate as a

resolution to the problem of C&R’s intellectual property rights in the building being constructed

on the Property. Indeed, inclusion of the Text in the Order required the Bankruptcy Court to

interpret and rule on both Title 11 and other laws of the United States regulating organizations or

activities affecting interstate commerce (specifically, Title 17). Such relief – which was not sought

in the Motion, but was added ad hoc to the Order at the last minute by the Trustee and counsel to

the Bank – means that this matter is subject to a mandatory withdrawal of the reference under 28

U.S.C. § 157.

       16.      Specifically, the Text purports to, inter alia, authorize the following, each of which

is prohibited under Title 17 and/or Title 11:



                                                    5

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 205 of 207
                                                                                                            205
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157              Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                       19:27:35                      Desc Main
                                                                                                          Exhibit
                                        Document
                                              A PagePage
                                                      6 of 76 of 7



                          a.        authorize completion of construction of the building (in

                 violation of C&R’s exclusive right of reproduction);

                          b.        authorize the creation of derivative works (in violation of

                 C&R’s exclusive rights to do so);

                          c.        authorize the sale of an unauthorized copy or derivative of

                 C&R’s architectural work (in violation of C&R’s exclusive right to vend);

                          d.        enjoin     lawful     enforcement        actions     for    copyright

                 infringement in the courts of the United States under Title 17; and

                          e.        grant a forced license of C&R’s copyright, despite the fact

                 that neither the Bankruptcy Code nor the Copyright Act authorize such

                 relief, and the Supreme Court declined to allow such forced licenses absent

                 specific legislative authorization. See generally PATRY, W., PATRY                     ON

                 COPYRIGHTS § 10.86 (West 2020) detailing the history of Sony Corp. of

                 America v. Universal City Studios, Inc., 104 S.Ct. 774 (1984) based on the

                 Justices draft opinions and correspondence).

        17.      In essence, the Order, if followed, would create one set of copyright laws applicable

when a party connected to the copyright had made a trip through bankruptcy jurisdiction, and

another, different set of copyright laws for the rest of the copyright holders in the United States.

        18.      Such an unacceptable result is precisely why 28 U.S.C. § 157(d) was crafted the

way it was, and why this Court should partially1 withdraw the reference of these issues from the

Bankruptcy Court.



1
  This Motion seeks withdrawal of the reference from the Bankruptcy Court only with respect to those matters
pertaining to the proposed sale of the Property since these are the only issues in which adjudication of rights under
Title 17 are required. Withdrawal of the reference of the bankruptcy case generally is not requested.

                                                         6

    Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 206 of 207
                                                                                                                        206
Case
 Case19-00507
       19-00507 Doc
                 Doc158-1
                      157           Filed 04/23/20 Entered 04/23/20 19:22:29
                                                                    19:27:35         Desc Main
                                                                                          Exhibit
                                     Document
                                           A PagePage
                                                   7 of 77 of 7



       WHEREFORE, C&R respectfully requests that this Court enter an order:

       (a)       setting this matter for hearing;

       (b)       withdrawing the reference from the Bankruptcy Court of those matters arising from

or related to the contemplated sale of the Property; and

       (c)       granting C&R such other and further relief as may be just and equitable under the

circumstances.

                                                Respectfully submitted,

                                                CORNICE & ROSE INTERNATIONAL, LLC

                                                /s/Bradley R. Kruse
                                                Bradley R. Kruse AT0004483
                                                Dickinson, Mackaman, Tyler & Hagen, P.C.
                                                699 Walnut Street, Suite 1600
                                                Des Moines, Iowa 50309-3986
                                                direct:(515)246-4505
                                                fax: (515)246-4550
                                                email: bkruse@dickinsonlaw.com

                                   CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing dated this 23rd day of April, 2020.



                                                /s/ Tiffany Roosa




                                                    7

  Case 6:20-cv-02041-CJW-KEM Document 12-6 Filed 07/07/20 Page 207 of 207
                                                                                                     207
